        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 1Fulton
                                                                  of 84 County Superior Court
                                                                                                   ***EFILED***TV
                                                                                           Date: 7/2/2021 4:54 PM
                                                                                         Cathelene Robinson, Clerk

                      IN THE SUPERIOR COURT OF FULTON COUNTY
                                  STATE OF GEORGIA

RYAN WINDSOR, CWISS HOLDINGS, LP, a                    )
Texas Limited Partnership, AND                         )
ALCATRAZ MEDIA, INC., a Delaware For-                  )
Profit Corporation.                                    )
                                                       )
                                                                                2021CV351475
               Plaintiff,                              ) Civil Action File No. _________________
                                                       )
v.                                                     )       JURY TRIAL DEMANDED
                                                       )
CITY INFO EXPERTS, LLC, AND CHARLES                    )
THOMAS SCHMIDT, individually,                          )
                                                       )
               Defendants.                             )

                COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF

       Ryan Windsor (“Windsor”), CWISS Holdings, LP (“CWISS”) and Alcatraz Media, Inc.

(“Alcatraz Media”) (collectively “Plaintiffs”) file this Complaint for Damages and Equitable

relief against City Info Experts, LLC (“City Info”) and Charles Thomas Schmidt (“Schmidt”)

(collectively “Defendants”) and shows as follows:

                            OVERVIEW OF DEFENDANTS’ ACTS

                                                  1.

       Defendants are an attorney (Schmidt) and a business (City Info) who entered into several

related transactions with the sole intent to defraud the Plaintiffs.

                                                  2.

       Further, the conduct of Schmidt, Schmidt’s law firm, and City Info constituted a criminal

enterprise in which Schmidt and City Info misrepresented the proposed consideration for the

transactions in order to induce Plaintiffs to enter into those transactions. Specifically, City Info

promised, as consideration for each of the relevant transactions, to assume and relieve Alcatraz
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 2 of 84




Media and Windsor of debts to certain creditors.

                                                  3.

        City Info then intentionally failed to perform its obligations under the transaction

agreements. In further pursuit of their criminal enterprise, Schmidt and the Schmidt’s law firm

offered to represent Plaintiffs in subsequent litigation by creditors against Mr. Windsor,

individually, which resulted directly from City Info and Schmidt’s intentional breach of the

original transaction agreements.

                                                  4.

        At all times during the representation, Schmidt and Schmidt’s law firm counseled and

advised Plaintiffs to withhold from and otherwise not disclose the necessary indemnification

provisions of the transactions to the opposing creditor parties in their continuing attempts to

avoid performing their obligations under the transaction agreements.

                                                  5.

        City Info, Schmidt, and Schmidt’s law firm ultimately created a tornado of confusion by

providing self-serving legal advice, furthering the fraudulent scheme against Plaintiffs, and

duping opposing litigation parties under the guise of representing Plaintiffs in litigation against

creditors.

                                                  6.

        Ultimately, every act by City Info, Schmidt, and the Schmidt Law Firm was an attempt to

induce Plaintiffs into entering into the fraudulent transactions, to further that fraud after the

consummation of the transactions, and to avoid any and all obligations under the transaction

agreements.




                                                   2
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 3 of 84




                            JURISDICTIONAL ALLEGATIONS

                                                 7.

       Windsor is an individual domiciled in Austin, Texas who acted as the President/CEO of

Alcatraz Media, Inc. and President of CWISS Holdings, LP at all times relevant to this litigation.

                                                 8.

       Alcatraz Media is a Delaware for-profit corporation with a principal place of business in

Fulton County at 8200 Roberts Drive, Ste. 204, Atlanta, Georgia 30350.

                                                 9.

       CWISS is a Texas Limited Partnership with a principal place of business at 555 E 5th. St.

Apt 2811, Austin, Texas 78701.

                                                10.

       City Info Experts, LLC is a Texas limited liability company with a principal place of

business at 7880 San Felipe St. Ste 210, Houston, TX 77063.

                                                11.

       Charles Thomas Schmidt is domiciled in the State of Texas with a place of residence at

2416 Ella Lee Ln., Houston, Texas 77019.

                                                12.

       Defendant City Info is subject to personal jurisdiction before this court because it (i)

transacts business within this state, within the meaning of O.C.G.A. § 9-10-91(1); and (ii) has

committed tortious acts within this State, within the meaning of O.C.G.A. § 9-10-91(2).

                                                13.

       Defendant Schmidt is subject to personal jurisdiction before this court because it has

committed tortious acts within this State, within the meaning of O.C.G.A. § 9-10-91(2).



                                                 3
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 4 of 84




                                                14.

       This Court has subject matter jurisdiction over all claims asserted in this Complaint.

                                                15.

       Pursuant to Ga. Const. art. VI, § 2, ¶¶ IV and VI, venue is therefore proper in Fulton

County, Georgia.

                            FACTS COMMON TO ALL COUNTS

                                           The Parties

                                                16.

       Alcatraz Media and its affiliates licensed, owned, and/or operated websites that marketed

travel-related products and services.

                                                17.

       Ryan Windsor is the majority shareholder and President/CEO of Alcatraz Media and

President of CWISS.

                                                18.

       CWISS is a separately-owned entity that licensed certain intellectual property assets and

domain name assets to Alcatraz Media for use in its business.

                                                19.

       City Info is a Texas entity that acquired certain assets of Alcatraz Media and CWISS

pursuant to two Asset Purchase Agreements.

                                                20.

       Schmidt is an attorney licensed in the State of Texas and the majority member or sole

member of City Info. Upon information and belief, Schmidt is the manager of City Info. As the

manager of City Info, Schmidt directed, ratified, or otherwise personally participated in those



                                                4
            Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 5 of 84




actions of City Info which give rise to a substantial part of the events upon which the claims set

forth herein are based and which occurred, or had their effects felt, in the State of Georgia.

                                          The Transactions

                                                  21.

          In early 2016, Alcatraz Media and Mr. Windsor began shopping Alcatraz Media to

potential purchasers.

                                                  22.

          Alcatraz Media and Mr. Windsor had identified a potential purchaser, however, they

were required to obtain approval from each and every vendor of Alcatraz Media to proceed with

the sale.

                                                  23.

          Schmidt, at that time a vendor of Alcatraz Media, learned of the potential purchase and

contacted the offices of Alcatraz Media in Atlanta, Georgia to inquire about purchasing the

entity.

                                                  24.

          Schmidt threatened to hold up the sale of Alcatraz Media to the third-party purchaser if

Alcatraz Media did not otherwise consider a sale to him.

                                                  25.

          Alcatraz Media, Mr. Windsor, and Schmidt thereby began negotiating for the sale and

purchase of all or substantially all of the assets of Alcatraz Media and CWISS.

                                                  26.

          On July 8, 2015, City Info entered into one Asset Purchase Agreement with Alcatraz

Media and one Asset Purchase Agreement with CWISS. The agreements are identical in terms



                                                   5
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 6 of 84




other than the description of the specific assets to be transferred from the seller to buyer. For all

intents and purposes the terms of the agreements are identical and collectively referred to as

“The Asset Purchase Agreement.” When a term is specific to the Alcatraz Media agreement it

will be referred to as the “Alcatraz Media Asset Purchase Agreement,” a copy of which is

attached hereto as Exhibit A. When a term is specific to the CWISS agreement it will be referred

to as the “CWISS Asset Purchase Agreement,” a copy of which is attached hereto as Exhibit B.

                                                  27.

       The Recitals of the Asset Purchase Agreement expressly state, “WHEREAS, Seller

desires to have Buyer assume responsibility for and to indemnify Seller and its Indemnified

Parties (as defined elsewhere herein) with regard to certain liabilities, and Buyer is willing to

assume responsibility and indemnify…” See Exhibit A at 1; See Exhibit B at 1.

                                                  28.

       At the closing, on July 8, 2021, Alcatraz Media sold, transferred, assigned, and conveyed

to City Info all of Alcatraz Media’s right, title and interest, legal and equitable, in and to the

tangible and intangible, real, personal and mixed assets as set forth in Section 2.1 of the Alcatraz

Media Asset Purchase Agreement.

                                                  29.

       At the closing, on July 8, 2021, CWISS sold, transferred, assigned, and conveyed to City

Info all of CWISS’ right, title and interest, legal and equitable, in and to the tangible and

intangible, real, personal and mixed assets as set forth in Section 2.1 of the CWISS Asset

Purchase Agreement.




                                                   6
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 7 of 84




                                               30.

       As consideration for the purchase of the relevant assets in the Asset Purchase

Agreements, City Info agreed to assume the liabilities of Alcatraz Media and Windsor for, inter

alia, certain revolving credit accounts with American Express, as well as a debt obligation to the

Kennedy Space Center.

                                               31.

       As consideration for the purchase of the relevant assets in the Asset Purchase

Agreements, City Info agreed to make payments to Alcatraz Media and CWISS.

                                               32.

       As consideration for the purchase of the relevant assets in the Asset Purchase

Agreements, City Info agreed to employ Ryan Windsor pursuant to the terms of a separate

written employment agreement (the “Employment Agreement”). A true and correct copy of the

Employment Agreement is attached hereto as Exhibit C.

                                               33.

       As a separate item of consideration in the Employment Agreement, City Info agreed to

resolve any of Alcatraz Media and Windsor’s outstanding debt to American Express, and to

defend and indemnify Windsor against any liability, cost or expense that he may owe regarding

such debt.

                                Defendants’ Non-Performance

                                               34.

       City Info tendered the Purchase Price as specified in the respective Asset Purchase

Agreements ($23,000.00 and $35,000.00).




                                                7
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 8 of 84




                                                 35.

       Alcatraz Media and CWISS transferred, assigned, and conveyed all right, title and

interest to all assets required by the respective Asset Purchase Agreements.

                                                 36.

       City Info failed to diligently perform and materially breached its obligation to be

financially responsible for liabilities and obligations for customers who had not redeemed their

tickets or utilized charter services as of the closing date as required in the Asset Purchase

Agreements.

                                                 37.

       City Info failed to diligently perform and materially breached its obligation to assume,

resolve, and settle the outstanding debts to American Express as required in the Asset Purchase

Agreements.

                                                 38.

       As of the date of this Complaint, City Info has made no payments to American Express

relating to any of the debts set forth in the Asset Purchase Agreements.

                                                 39.

       City Info failed to diligently perform and materially breached its obligations to Ryan

Windsor with regard to the debts to American Express as required in the Asset Purchase

Agreements.

                                                 40.

       City Info failed to diligently perform and has materially breached its obligation to resolve

the any debt or other dispute with the Kennedy Space Center as required in the Asset Purchase

Agreements.



                                                  8
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 9 of 84




                                                 41.

       City Info failed to diligently perform and materially breached its obligations to assume

and resolve any liability or debts relating to Alcatraz and/or CWISS’s telecommunications and

Internet service providers as required by the Asset Purchase Agreements.

                                                 42.

       City Info failed to diligently perform and materially breached its obligations to assume

and resolve any liability or debts relating to leases made by Alcatraz and/or CWISS as required

by the Asset Purchase Agreements.

                                                 43.

       City Info failed to diligently perform and materially breached its obligations to assume

and resolve any liability or debts relating to credit card accounts, other than American Express,

as required by the Asset Purchase Agreements.

                                                 44.

       City Info failed to diligently perform and materially breached its obligations to assume

and resolve any liability or debts relating to unused vacation pay or other paid time off for

employees of Alcatraz Media as required by the Asset Purchase Agreements.

                                                 45.

       City Info failed to diligently perform and materially breached its obligations to indemnify

Ryan Windsor as required by the Employment Agreement.

                                                 46.

       City Info failed to use its reasonable best efforts to satisfy the above-identified as

required by the Asset Purchase Agreements.




                                                  9
       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 10 of 84




                                      Defendants’ Fraud

                                               47.

       At all times during the negotiation and execution of the Asset Purchase Agreements, City

Info, by and through Schmidt, made intentionally false statements regarding its intent to perform

its obligations pursuant to the Asset Purchase Agreements.

                                               48.

       City Info and Schmidt’s intended, prior to the execution and closing of the Asset

Purchase Agreements, to only perform those obligations that would take place before closing,

thereby acquiring the assets of Alcatraz Media and CWISS without performing any post-closing

obligations of either Asset Purchase Agreement.

                                               49.

       In December 2016, America Express filed suit against Windsor in Travis County, Texas

(Civil Case No.: D-1-GN-16-005033 (the “Travis County Litigation”)) for the credit card debt

that was specifically assumed by City Info as a material term of the Asset Purchase Agreements

and the Employment Agreement.

                                               50.

       Schmidt and Schmidt’s law firm offered to represent and subsequently did represent

Windsor in that litigation.

                                               51.

       Throughout the Travis County Litigation, Schmidt and Schmidt’s law firm advised,

counseled, and told Windsor that the indemnification provisions of the Asset Purchase

Agreements and Employment Agreement could not be disclosed to American Express.




                                               10
       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 11 of 84




                                                52.

       In responding to discovery from the plaintiff in the Travis County Litigation, Schmidt

and Schmidt’s law firm advised and counseled Windsor that he should withhold the existence of

the Asset Purchase Agreements and Employment Agreement in response to the following

requests for production of documents and disclosures:

       (a) “Produce copies of any and all documents and/or agreements which you allege relieve

           you of the obligation to pay Plaintiff in full for any and all charges incurred on the

           Account(s) that is the subject of the Plaintiff’s Original Petition;”

       (b) “Any discoverable indemnity and insuring agreements”.

                                                53.

       Until Windsor retained the undersigned counsel in June 2021, American Express (the

plaintiff in the Travis County Litigation) had never received information about either Asset

Purchase Agreement, their indemnification provisions, or that Schmidt – their opposing counsel -

-- was in fact the sole member and/or managing member of City Info.

                                                54.

       Schmidt and City Info represented to Windsor at various times, both as Windsor’s

attorney and as managing member of City Info, that the indemnification provision, specifically,

and Asset Purchase Agreement, generally, was not discoverable and could not be disclosed in

discovery due to the confidentiality provisions contained therein.

                                                55.

       These misrepresentations by Schmidt and City Info were not only bad legal advice by the

Schmidt Law Firm but also specifically intended to perpetuate and further the fraud as described

in Paragraphs 47 through 54, above.



                                                 11
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 12 of 84




               Additional Allegations Regarding: Piercing the Corporate Veil

                                                 56.

        Schmidt is upon information and belief the sole member and manager of City Info.

Effectively, all business decisions, including entering into transactions are held by Schmidt.

                                                 57.

        Schmidt is also general counsel for City Info.

                                                 58.

        Based on the above-detailed breaches of the indemnification agreement, City Info,

Schmidt, and Schmidt’s law firm obliterate any semblance of legal separateness between the

entities.

                                                 59.

        Schmidt has acted as both the managing member of City Info and as attorney to Mr.

Windsor at times, despite their diametrically-opposed interests with respect to the debt obligation

to American Express. At no time did Schmidt disclose to Windsor that he was acting on City

Info’s behalf while representing Windsor.

                                                 60.

        In fact, of Schmidt and City Info purposely intended to create such confusion so that

Windsor would be unaware that any breach of City Info’s obligations had occurred.

                                                 61.

        Schmidt and Schmidt’s law firm intentionally give bad legal advice and counsel to

Windsor, intentionally failed to disclose the indemnification agreement to third-party creditors

during litigation against Windsor, and further attempted to avoid all liability of City Info to




                                                 12
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 13 of 84




Windsor under the guise of providing assistance to him.

                                                62.

       By failing to disclose this conflict of interest to Mr. Windsor, failing to identify in whose

interests Schmidt is acting, and failing to identify on whose behalf Schmidt is acting, City Info is

nothing more than the alter ego of Schmidt.

        Additional Allegations Regarding: Wire Fraud in Furtherance of the Scheme

                                                63.

       In planning and carrying out the fraudulent campaign against Plaintiffs, City Info,

Schmidt, and Schmidt’s law firm intended to devise and did devise a scheme or artifice to

defraud Plaintiffs.

                                                64.

       Pursuant to their scheme, City Info, Schmidt, and Schmidt’s law firm intended to and did

obtain all of the assets of Alcatraz Media, of the assets of CWISS, and further obtained money

from the fraudulent obtainment of such assets by means of false or fraudulent pretenses,

representations, and promises that Defendants never intended to honor.

                                                65.

       During the course of planning and executing such scheme or artifice, Defendants caused

to be transmitted by means of wire, radio, or television communication in interstate of foreign

commerce writings, signs, signals, pictures, and/or sounds for the purpose of executing such

scheme or artifice.

                                                66.

       The transmissions included, but were not limited to, various phone calls, text messages,

and emails in the negotiation and execution of the Agreement. Likewise, the transmissions



                                                 13
       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 14 of 84




continued after Amex brought suit against Mr. Windsor and Schmidt and the Schmidt Law Firm

assumed the representation of Mr. Windsor. Here, the transmissions included, but were not

limited to, subsequent phone calls, texts messages, and court filings during the representation of

Schmidt in the Amex litigation.

                                                   67.

       In violation of 18 U.S.C. 1343, Defendants have committed wire fraud.

                                            COUNT I
                                             FRAUD
                                        (Against City Info)

                                                   68.

       Plaintiffs reallege and incorporate by reference the facts and allegations contained in

paragraphs 1 through 67 above as if the same were set forth herein in full.

                                                   69.

       City Info represented to Plaintiffs that:

(a) City Info was – both legally and practically – ready, willing, and able to perform under the
    terms of the Asset Purchase Agreement;

(b) City Info intended to, and would in fact, faithfully perform as required in the Asset Purchase
    Agreement;

(c) City Info would specifically promptly pay off the Assumed Obligations as required under
    the Asset Purchase Agreement; and

(d) City Info would abide the duty of good faith and fair dealing inherent as a matter of law in
    every Georgia contract, including the Asset Purchase Agreement.

                                                   70.

       At all times relevant to City Info’s representations described in the immediately

preceding paragraph and elsewhere above, City Info knew their representations and statements to

be both false and material.



                                                   14
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 15 of 84




                                                 71.

       In entering into and executing the Asset Purchase Agreement with City Info, Plaintiffs

reasonably relied upon the above-described false representations by City Info and were injured

as a direct and proximate cause by such reliance.

                                                 72.

       At all times relevant to City Info’s representations described in the immediately

preceding paragraph and elsewhere above, City Info intended to mislead and defraud Plaintiffs

regarding these material issues.

                                                 73.

       Specifically, notwithstanding the express terms of the Asset Purchase Agreement and the

promises by City Info embodied therein, City Info intended at all pertinent times that:

(a) City Info would fail and refuse to perform or even meaningfully commence performance as
    required by the Asset Purchase Agreement;

(b) City Info would fraudulently own and operate a business using the assets of Alcatraz Media
    and CWISS without ever performing under the Asset Purchase Agreement;

(c) City Info would thereafter continue in their failure and refusal to perform any portion of the
    obligations under the Asset Purchase Agreement;

(d) City Info would fail and refuse to disclose the terms of the indemnification provision of the
    Asset Purchase Agreement to any creditor or third party; and

(e) City Info would forever thereafter avoid any attempt to actually indemnify Windsor from
    any creditor or otherwise perform under the Asset Purchase Agreement.

                                                 74.

       City Info’s intentional misrepresentations were made knowingly by City Info to deceive

Plaintiffs in relation to material facts. City Info intended that Plaintiffs rely and act upon these

material intentional misrepresentations.




                                                  15
       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 16 of 84




                                                 75.

       As a result of the intentional misrepresentations and fraud of City Info, Plaintiffs have

suffered substantial damages in an amount to be proved at trial.

                                                 76.

       Plaintiffs are entitled to recover compensatory damages, punitive damages, and

reasonable attorney fees for the fraud and intentional misconduct of City Info.

                                          COUNT II
                                           FRAUD
                                       (Against Schmidt)

                                                 77.

       Plaintiffs reallege and incorporate by reference the facts and allegations contained in

paragraphs 1 through 67 above as if the same were set forth herein in full.

                                                 78.

       Schmidt represented to Plaintiffs that:

(a) City Info was – both legally and practically – ready, willing, and able to perform under the
    terms of the Asset Purchase Agreement;

(b) City Info intended to, and would in fact, faithfully perform as required in the Asset Purchase
    Agreement;

(c) City Info would specifically promptly pay off the Assumed Obligations as required under
    the Asset Purchase Agreement; and

(d) City Info would abide the duty of good faith and fair dealing inherent as a matter of law in
    every Georgia contract, including the Asset Purchase Agreement.

                                                 79.

       At all times relevant to Schmidt’s representations described in the immediately preceding

paragraph and elsewhere above, Schmidt knew their representations and statements to be both

false and material.



                                                 16
       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 17 of 84




                                                 80.

       In entering into and executing the Asset Purchase Agreements, Plaintiffs reasonably

relied upon the above-described false representations by Schmidt and were injured as a direct

and proximate cause by such reliance.

                                                 81.

       At all times relevant to Schmidt’s representations described in the immediately preceding

paragraph and elsewhere above, Schmidt intended to mislead and defraud Plaintiffs regarding

these material issues.

                                                 82.

       Specifically, notwithstanding the express terms of the Asset Purchase Agreement and the

promises by Schmidt embodied therein, Schmidt intended at all pertinent times that:

(a) City Info would fail and refuse to perform or even meaningfully commence performance as
    required by the Asset Purchase Agreement;

(b) City Info would fraudulently own and operate a business using the assets of Alcatraz Media
    and CWISS without ever performing under the Asset Purchase Agreement;

(c) City Info would thereafter continue in their failure and refusal to perform any portion of the
    obligations under the Asset Purchase Agreement;

(d) City Info would fail and refuse to disclose the terms of the indemnification provision of the
    Asset Purchase Agreement to any creditor or third party; and

(e) City Info would forever thereafter avoid any attempt to actually indemnify Windsor from
    any creditor or otherwise perform under the Asset Purchase Agreement.

                                                 83.

       Schmidt’s intentional misrepresentations were made knowingly by Schmidt to deceive

Plaintiffs in relation to material facts. Schmidt intended that Plaintiffs rely and act upon these

material intentional misrepresentations.




                                                 17
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 18 of 84




                                                84.

        As a result of the intentional misrepresentations and fraud of Schmidt, Plaintiffs have

suffered substantial damages in an amount to be proved at trial.

                                                85.

        Plaintiffs are entitled to recover compensatory damages, punitive damages, and

reasonable attorney fees for the fraud and intentional misconduct of Schmidt.

                                            COUNT III
                                     BREACH OF CONTRACT
                                 (Alcatraz Media Against City Info)

                                                86.

        Plaintiffs reallege and incorporate by reference the facts and allegations contained in

paragraphs 1 through 67 of this Complaint as though set forth in full.

                                                87.

        City Info was obligated by the Alcatraz Media Asset Purchase Agreement to perform the

obligations set forth therein.

                                                88.

        City Info materially breached the Alcatraz Media Asset Purchase Agreement by refusing

to perform its obligations.

                                                89.

        City Info’s breach of the Alcatraz Media Asset Purchase Agreement directly and

proximately caused economic injury to Alcatraz Media.

                                                90.

        Alcatraz Media has been injured as a result of Defendants material breach in an amount

to be proved at trial.



                                                 18
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 19 of 84




                                         COUNT IV
                                   BREACH OF CONTRACT
                                   (CWISS Against City Info)

                                                91.

        Plaintiffs reallege and incorporate by reference the facts and allegations contained in

paragraphs 1 through 67 of this Complaint as though set forth in full.

                                                92.

        City Info was obligated by the CWISS Asset Purchase Agreement to perform the

obligations set forth therein.

                                                93.

        City Info materially breached the CWISS Asset Purchase Agreement by refusing to

perform its obligations.

                                                94.

        City Info’s breach of the CWISS Asset Purchase Agreement directly and proximately

caused economic injury to CWISS.

                                                95.

        CWISS has been injured as a result of City Info’s material breach in an amount to be

proved at trial.

                                         COUNT V
                                   BREACH OF CONTRACT
                                  (Windsor Against City Info)

                                                96.

        Plaintiffs reallege and incorporate by reference the facts and allegations contained in

paragraphs 1 through 67 of this Complaint as though set forth in full.




                                                 19
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 20 of 84




                                                 97.

        City Info was obligated by both Asset Purchase Agreements to perform the obligations

set forth therein.

                                                 98.

        Windsor was a third-party beneficiary of both Asset Purchase Agreements as expressly

sated in paragraph 2.3(a)(ii).

                                                 99.

        City Info materially breached both Asset Purchase Agreement by refusing to perform its

obligations.

                                                100.

        City Info’s breach of both Asset Purchase Agreements directly and proximately caused

economic injury to Windsor.

                                                101.

        Windsor has been injured as a result of City Info’s material breach in an amount to be

proved at trial.

                                            COUNT VI
                                      BREACH OF CONTRACT
                                     (Windsor Against City Info)

                                                102.

        Plaintiffs reallege and incorporate by reference the facts and allegations contained in

paragraphs 1 through 67 of this Complaint as though set forth in full.

                                                103.

        City Info was obligated by under the Ryan Windsor Employment Agreement to perform

the obligations set forth therein.



                                                 20
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 21 of 84




                                               104.

        City Info materially breached the Ryan Windsor Employment Agreement by refusing to

perform its obligations.

                                               105.

        City Info’s breach of the Ryan Windsor Employment Agreement directly and

proximately caused economic injury to Windsor.

                                               106.

        Windsor has been injured as a result of City Info’s material breach in an amount to be

proved at trial.

                                      COUNT VII
                            PIERCING THE CORPORATE VEIL

                                               107.

        Plaintiffs reallege and incorporate by reference the allegations contained in paragraphs 1

through 67 above as if the same were set forth herein in full.

                                               108.

        Upon information and belief, Schmidt is the sole member and/or managing member of

City Info.

                                               109.

        As the sole member and manager of City Info, by and through the acts and/or omissions

of Schmidt, all separateness of legal entities has been disregarded by Schmidt acting at times as

managing member of City Info and at times as an attorney appearing to represent the interests of

Alcatraz Media, CWISS, and Windsor despite actually acting only in the best interests of City

Info and Schmidt, individually.




                                                21
       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 22 of 84




                                                110.

       Defendant City Info, by and through the acts and/or omissions of Schmidt has

overextended its privileges in the use of a corporate entity in order to defeat justice and evade the

obligations assumed as part of the Asset Purchase Agreement.

                                                111.

       At all times relevant hereto, Schmidt has disregarded the entity structure of City Info

such that City Info was a mere instrumentality for the transaction of Schmidt’s personal affairs.

                                                112.

       City Info has failed to maintain the corporate dignity of its entity status and improperly

used the rights and assets gained in the Asset Purchase Agreement for the personal gain of

Schmidt.

                                                113.

       Upon information and belief, there is a unity of interest between City Info and Schmidt

such that the separate personality of City Info and Schmidt no longer exists.

                                                114.

       Allowing Schmidt to treat City Info as a separate entity would promote injustice and

protect fraud.

                                                115.

       City Info should be deemed the alter ego of Schmidt.

                                                116.

       The interests of justice can only be served by piercing the corporate veil of City Info and

finding both City Info and Schmidt liable to Plaintiffs for the amount of all damages to be

determined by a jury.



                                                 22
       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 23 of 84




                                        COUNT VII
                            FEDERAL CIVIL RICO VIOLATIONS
                               (Against City Info and Schmidt)

                                                117.

       Plaintiffs reallege and incorporate by reference the allegations contained in paragraphs 1

through 67 above as if the same were set forth herein in full.

                                                118.

       18 U.S.C. § 1964 creates a private cause of action for persons and entities injured by

violations of 18 U.S.C. § 1962 (the federal Racketeer Influenced & Corrupt Organizations Act).

                                                119.

       Defendants’ wire fraud (18 U.S.C. § 1341) detailed above constitutes “racketeering

activity” as that term is defined in 18 U.S.C. § 1961.

                                                120.

       Defendants carry out these illegal activities to conduct and operate their “enterprise” (i.e.,

their “Indemnification fraud” scheme and activities described in this Complaint).

                                                121.

       Defendants’ scams and schemes detailed above constitute a pattern of racketeering

activity, as required by 18 U.S.C. § 1961. This pattern exists in relation to the various instances

of fraud against Plaintiffs detailed above.

                                                122.

       In violation of 18 U.S.C. § 1962(a), Defendants have, through the pattern of racketeering

activity described above and through the income derived therefrom, used and/or invested such

income and its proceeds to acquire, establish, and operate an enterprise engaged in and affecting

interstate and foreign commerce.



                                                 23
       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 24 of 84




                                                123.

       In violation of 18 U.S.C. § 1962(b), Defendants have, through the pattern of racketeering

activity described above and through the proceeds derived therefrom, acquired and/or

maintained, directly or indirectly, an interest in and/or control of an enterprise engaged in and

affecting interstate and foreign commerce.

                                                124.

       In violation of 18 U.S.C. § 1962(c), Defendants have, through a pattern of racketeering

activity, conducted and participated in, directly or indirectly, an enterprise engaged in and

affecting interstate and foreign commerce.

                                                125.

       In violation of 18 U.S.C. § 1962(d), Defendants have conspired and/or endeavored to

violate the provisions of 18 U.S.C. §§ 1962 (a), (b), and (c).

                                                126.

       Pursuant to 18 U.S.C. § 1964, Defendants are liable to Plaintiffs for three times Plaintiffs’

actual damages, punitive damages, attorney fees, investigative costs, and all other costs

associated with or necessitated by the present litigation.

                                         COUNT IX
                            GEORGIA CIVIL RICO VIOLATIONS
                               (Against City Info and Schmidt)

                                                127.

       Plaintiffs reallege and incorporate by reference the allegations contained in paragraphs 1

through 67 above as if the same were set forth herein in full.

                                                128.

       O.C.G.A. § 16-14-6(b) creates a private cause of action for persons and entities injured



                                                 24
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 25 of 84




by violations of O.C.G.A. 16-14-4 (Georgia’s “RICO” or Racketeer Influenced & Corrupt

Organizations Act).

                                                  129.

        Defendants’ wire fraud (18 U.S.C. § 1341) detailed above constitutes “racketeering

activity” as that term is defined in O.C.G.A. § 16-14-3(5).

                                                  130.

        These acts constitute a pattern of racketeering activity, as required by O.C.G.A. § 16-14-

3(4), in relation to Plaintiffs.

                                                  131.

        In violation of O.C.G.A. § 16-14-4(a), Defendants have, through the pattern of

racketeering activity described above and through the proceeds derived therefrom, acquired

and/or maintained, directly or indirectly, an interest in and/or control of an enterprise, real

property, and/or personal property, including, but not limited to, money.

                                                  132.

        In violation of O.C.G.A. § 16-14-4(b), Defendants have, through a pattern of racketeering

activity, conducted and participated in, directly or indirectly, an enterprise.

                                                  133.

        In violation of O.C.G.A. § 16-14-4(c), Defendants have conspired and/or endeavored to

violate the provisions of § 16-14-4(a) and (b).

                                                  134.

        Pursuant to O.C.G.A. § 16-14-6(c), Defendants are liable to Plaintiffs for three times

Plaintiffs’ actual damages, punitive damages, attorney fees, investigative costs, and all other

costs associated with or necessitated by the present litigation.



                                                  25
       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 26 of 84




                                   COUNT X
                  ATTORNEY FEES PURSUANT TO O.C.G.A. § 13-6-11
                         (Against City Info and Schmidt)

                                               135.

       Plaintiffs reallege and incorporate by reference the allegations contained in paragraphs 1

through 67 above as if the same were set forth herein in full.

                                               136.

       In relation to their wrongful acts described above and to each and every count set forth

above, Defendants have acted in bad faith and have caused Plaintiffs unnecessary trouble and

expense. As detailed above, Defendants intentionally and in bad faith engaged in illegal conduct

they specifically intended would harm Plaintiffs.

                                               137.

       Pursuant to O.C.G.A. § 13-6-11, Plaintiffs are entitled to recover all expenses and fees

(including the reasonable attorney fees expended herein by Plaintiffs) arising from Defendants’

bad faith acts and omissions.

                                               138.

       Plaintiffs are also entitled to recover prejudgment interest on their costs and fee-related

damages.

                                   COUNT XI
              PUNITIVE DAMAGES PURSUANT TO O.C.G.A. § 51-12-5.1(f)
                         (Against City Info and Schmidt)

                                               139.

       Plaintiffs reallege and incorporate by reference the allegations contained in paragraphs 1

through 67 above as if the same were set forth herein in full.




                                                26
          Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 27 of 84




                                                 140.

          Each Defendant is an “active tort-feasor” as that term is used in O.C.G.A. § 51-12-5.1(f).

                                                 141.

          In relation to each and every wrongful act described herein, Defendants acted with the

specific intent to cause harm to Plaintiffs.

                                                 142.

          In relation to each and every wrongful act described herein, Defendants’ actions showed

willful misconduct.

                                                 143.

          In relation to each and every wrongful act described herein, Defendants’ actions showed

malice.

                                                 144.

          In relation to each and every wrongful act described herein, Defendants’ actions showed

fraud.

                                                 145.

          In relation to each and every wrongful act described herein, Defendants’ actions showed

wantonness.

                                                 146.

          In relation to each and every wrongful act described herein, Defendants’ actions showed

oppression.

                                                 147.

          In relation to each and every wrongful act described herein, Defendants’ actions showed

an entire want of care.



                                                  27
        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 28 of 84




                                                 148.

       In relation to each and every wrongful act described herein, Defendants’ actions showed

a conscious indifference to the consequences of those acts.

                                                 149.

       Given the egregious and intentional nature of Defendants’ conduct, Plaintiffs are entitled

to an award of punitive damages pursuant to O.C.G.A. § 51-12-5.1(f) to punish and penalize

Defendants, to deter Defendants from similar future misconduct, and to deter other persons and

entities similarly situated to Defendants from engaging in similar future misconduct.

                                                 150.

       Plaintiffs are therefore entitled to an award of punitive damages in an amount not less

than fifty thousand dollars ($50,000) pursuant to O.C.G.A. § 51-12-5.1(f).

                                                 151.

       In the alternative, should the trier of fact somehow determine – despite the mountain of

evidence regarding the willful and intentional nature of Defendants’ wrongful acts – that

Defendants did not act with the specific intent to harm Plaintiffs, then Plaintiffs are still entitled

to an award of punitive damages in the amount of fifty thousand dollars ($50,000.00) pursuant to

O.C.G.A. § 51-12-5.1(g).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment against Defendants that includes:

(a)    Special and general damages in an amount to be proven at trial;

(b)    Punitive and exemplary damages in an amount to be proven at trial, but in no event less

       than fifty thousand dollars ($50,000.00);

(c)    Plaintiffs’ attorney fees and expenses incurred in the present matter in an amount to be



                                                  28
       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 29 of 84




      proved at trial pursuant to statutory law or Paragraph 10.16 of the Asset Purchase

      Agreement;

(d)   The trebling of all damages pursuant to Plaintiffs’ RICO-related claims; and

(e)   Such other and further relief as this Court deems just and proper.


                                               WELLBORN & WALLACE, LLC

                                               /s/ Samuel A. Mullman
 1218 Menlo Dr. NW, Suite E                    Paul F. Wellborn III
 Atlanta, Georgia 30318                        Georgia Bar No. 746720
                                               Kelly O. Wallace
 Phone:    (404) 352-3990                      Georgia Bar No. 734166
 Fax:      (404) 352-3995                      Samuel A. Mullman
 E-mail:   pete@wellbornlaw.com                Georgia Bar No. 456630
           kelly@wellbornlaw.com
           sam@wellbornlaw.com
                                               Attorneys for Ryan Windsor and Alcatraz Media,
                                               Inc.




                                              29
Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 30 of 84




                EXHIBIT A
                                                                                  Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 31 of 84




                                                                                                             ASSET PURCHASE AGREEMEE                       1
                                                                                                                                                               -




                                                          .           This AGREEMENT                         (this "Agreement") is dated as of July 8, 2015    and between
                                                                                                                                                            by
,



                                                                                                                      City Info Experts, LLC ("Buyer").
                '




                                                    Alcatraz Media, Inc.
                            ,



                                                                                                    ("Alcatraz“) and
                                                                                                                             RECITALS:

                                                          Whereas, Alcatraz and its Afﬁliates (as deﬁned elsewhere herein, collectively (“Seller”)                                                          '




                                                    licenses, owns and/or operates websites that maiket tour products, software to operate those
                                    -



                                                                                                                                                                                                        '




                                                    Websites and to manage the bUsine'ss, has contraCts with                           a
                                                                                                             suppliers, and maintains customer
                                .




                                                                            the              and
                                                    database (coilect1veiy,
                -
                                    .



                                                                                “Business”);
                                                                                                                                                                                                        1




                                                         Whereas, Buyer desires to acquire the Sale Assets (as deﬁned elsewhere herein), and
                                                          is    to conVey such        to       per the transaction speciﬁed1n this
                                                    Seller                     assets
                                                                                  willing                                    Buyer,Agreement;

        '                                   _
                                                           Whereas, Seller desires to have Buyer assume responsibii ity for and to indemnify Seller
                                                                  .




                                                    and its Indemnified Parties (as deﬁned elsewhere herein) with          to certain liabilities, and
                                                                                                                  regard
                    _




                        -



                                                    Buyeris         to anume                and indemnify;                                                             >




                                                .                                  willing                  responsibility

                                ‘
                                                                      NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
                                                                             herein, Seller and Buyer hereby agree as
                                    _



                                                        agreements Contained                                          follows:
                                                                                                                              ARTICLE I   >




                                                                                                                        *   TERMINOLOGY


                                                      Affiliates. The list of entities appearing on Exhibit A to this Agreement that are
                                                                                         1'
                                                                              1

                                                                                  1.1-
    I                                                                                                                                                                                               '

            '

                                        owned or controlled by either Alcatraz or the owners of Alcatraz, each of which has been actively
            -


                            engaged1n Operation of Websites that market tour products software to operate those websites and
                            to       the business, has           with suppliers, and maintains a customer database.
                                                         manage                                             centracts
                                                          "
                                                                      .           1.2                   Obligations. Such term
                                                                                                                             shali have   meaning
                                                                                                                                                     the                   deﬁned1n Section 2.“.1
                                                                                              Assumed
                                                    _
                                                                              1' '3           Business Day. Any calendar day, excluding Saturdays and Sundays, on which
                                                                                                     for business.
            '
                                                                                                                                                 -




                                                        federally chartered banks are regularly open
                                                                                                                                                                              .


                                    _




                                                                1 4-B11yer's Ihreshold Limitation. As providedin Section 9. 3(1)), the threshold dollar
                                                                          -




                                    1
                                                        amount for the aggregate of claims, liabilities damages, losses, cests and expenses that must be                                                .




                                                        incurred by Buyer before Seller shall be obligated to indemnify Buyer The Buyer' 5 Threshold
                                                                                                           to ﬁve             thousand Dollars                 000).
                                                        Limitation shall be
                                        '




                                                                                                   equal            hundred                          ($500,
                                                                                                                                                                                   this
            '
                                                          1.5 Closing. The closing with respect to
                                                              _
                                                                                                                                              the
                                                                                                                                                      transactions contemplated by
                                                    ”Agreement.
                                                                                                                                                                   '                      '
                                                                                                                                  ,




                                                                                                                    EXHIBIT A - Page 1 of 25
                                                           Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 32 of 84


                                                                       '



                                               --          1.6'                'Clo'sing'D-ate. July.8,12015.

                                                 'Docniments; This Agreement. and all Exhibits and Schedules hereto, the Asset
                                                       .   1.7             -




                        '
                                Purchase Agreement betWeen Buyer and- Cwiss Holdings, LLC, and each Other agreement,
                                certiﬁCate,‘ or instrument deliVered pursuant to or in connection with this Agreement, including
                                amendments thereto that are expressly permitted under the terms of this Agreement.                                  -




                                                   _
                                                           1.8                 EXCluded Assets. Stich term. shall have the         deﬁned in        2.
                                                                                                                                             Section 2.-
                                                                                                                           meaning
                                       1.9    Indemniﬁed Party. Any party describedin Section 9. 3 or Section 9. 4 against
                                                                   _


                                                                                                                                                                       _
            '


                        .'      which any claim or liability may be asserted by a third party which would giVe rise to a       for
                                                                                                                         claim
                _
                                1ndemn1f1cat1on under the provisions of this Agreement by such party.


                                   _
                                           1.10 Indemnifying Party The party 1011114. Agreement (not the Indemnified Party) that
                                           _




                            '
                                  in the event. Of a claim or liability asserted by a third party against the Indemniﬁed Party which.
    _
                                 would giVe rise to a claim for indemnification under theprovisions of this Agreement is obligated
                _
                                'to_ indemnify and hold harmless the Indemniﬁed Party to the extent expressly                  in this
                                Agreement
                                                                                '

                                                                                          -
                                                                                                                     provided

                                                       1.11
                                               Liens. Any mortgage, deed of trust, pledge, hypothecation, security inte1est,
        _
                    _
                                encumbrance, lien, lease or charge of any kind, whether voluntarily inCurred or arising by
                    _

                                Operation of law or Otherwise, affecting anySale Assets, including any written 0r oral agreement
            '.                  to give or grant any or the teregoing, any conditional sale or other title retentiOn agreement, and
                                the ﬁling of or agreement to give any ﬁnancing statement with respect to any
                    '                                                                                              Sale Assets under
                                the Uniform                      or comparable law of any jurisdiction.
                                             Commercial                                       Code
                                              Material Adverse Condition. A condition, event or circumstance which would
                                                           1.1.2-
                                materially restrict, limit, inerease the cost or burden of or otherwise materially adversely affect
                        '




                                or materially'impair the right to the              use, control,          or           of     Sale
        _




                                                                       Ownership,                            operation    theenjoyment
                                "Assets or the
                                                                                                           -




                                       I
                                                                           proceeds therefrom
                                        1. 13 OSHA Laws. The Occupational safety and Health Act of 1970, as amended, and
                                               '




                                1111other federal, state or local laws 0r ordinances, including orders, rules
_




                -'
                                                                                                                and regulations
                                thereunder regulating or otherwise affecting health and safety    the Workplace.
                                                                                               of
                        _
                                         1 l4 Permitted Lien. For purposes hereof, "Permitted Lien" shall mean (i) statutory
                                liens for taxes not due and payable or, that are being contested1n good faith.
        '
                    _

                                                                                                                     by apprOpriate                                .




                                proceedings;  (ii) mechanics, m‘aterialmen' s, caniers, warehouseme'n' s, landlords' or Other similar
                                liens1n the ordinary oeurse of business for sums not yet due or which are being contested1n gOOd
                                faith by appropriate proceedmgs (iii) liens or mortgages that        be           at
                                                          an  Assumed.                         Will.    released Closing; and/or
                                                                                                                      '




                                (iv) a Lien seeming only
                                                                                                                  '
                                                                                                                                         -



                                                                        Obligation.
                                                                                                                                                            -




                                                           1.1.5               PersOn Any individual, corpOration, limited liability company, partnership, joint
                                venture, asSociation,-j01nt Stock cempany, trust, unincdrporated organization or goiJernment or
                                            or           subdivisions thereof.-
                                any agency     political


                                                                                                     EXHIBIT A - Page 2 of 25
                                                                                            Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 33 of 84




                                                        _
                                                                                1.16 Purchase Price The consideration to be paid by Buyer to Seller for purchase of
                                                .                       the Sale Assets. The Purchase Price15 the s11m of the Assumed Amex Liability, the Assumed                        '
                                                    -


                                                                                             the Assumed                       the Cash
                                                                        General Liabilities,             Deferred Revenues and          Purchase Price.                              _




                                                                                        Sale Assets. All of the tangible andintangible assets
                                                                                                                                                                                                             I




            .               _                                                               1.17                                                         to
                                                                                .



                                                                                                                                              applicable    the BuSiness to
                                                                                                to                     in Section 2.1;
                                                                                                                                                                                                 ‘

                        1
                                                                        be transferred by          Buyer as                        set forth
                                                                                                                                                                         -




                                                                                                          Seller

                            '
                                                                                        '1       18   seller' 5Threshold Limitation As providedin Section 9. 4(b), the threshold dollar
                    I
                                            '
                                                        '.'amount for the aggregate 0f claims, liabilities damages, losses, costs and expenses that must be
                                                                                                                             Seller. The Seller’ s Threshold
                                                           incurred by Seller before Buyer Shall be obligated to indemnify
                                                                ‘



                                                                                                                                                                                             '


                                                           Limitation       be      to One             Dollars ($1, 000).'
                                                                      shall    equal       ThOusand
                                                                                    '



                                                                                        _
                                                                                            1.19      Tang1ble_ Personal Property. The personal. property described in Section 2.1(a).
                                                                                                                                                                 '
                                                                                                                                      ‘
                                                                                                                                          -




                                                                                                                                              ARTICLE-A11   _.




                                                                                                                              -_
                                                                                                                                                    AND SALE
                                                                                                                                   PURCHASE
                                                                                                                                                                     _




                            '
                                                                                            2.1
                                                                                        S-ale Assets On the Clasing Date, Seller will sell, transfer, assign and convey to
‘
                                        .
                                                                        Buyer,  and  Buyer Will purchase from Seller, free and clear of all Liens, except Permitted Liens,
                            .
                                                                .
                                                                        all of seller' s right, title and interest, legal and equitable, in and to the tangible
                        -
                                            '

                                                                                                                                       set                      and intangible,
                                                                                                            (except Excluded Assets)
                                                                        real,            and miXe‘d assets                                 forth below:
                                                                            personal
                                                                                                       (a)
                                                                                             Tangible Personal Property. All equipment, computers, furniture, supplies,
                                                                        and ether tangible perSOnal prepert'y maintained by Seller, describedon Schedule
'
                '
                                    1
    i



                                _4
                                                                                                                                                         2.1(a), together
                                                                        With such modiﬁcatiOnsA,replacements, and improvements, made thereto;

                                                                                                Supplier Agreements. Any and all agreements and arrangements, including
                                                                                                       (1))   "_
                                                    _
                                                                        any re'nev‘vals extensions, amendments or modifications of the Same, between seller and third-
                                    '
                                                                        party Supplier's of tours and attractions products and servicges including (without limitation) those                        '



                                                                        listed o'n Schedule 2.1(b) made111 the                             5             the          and/or
                                                                                                                ordinaryAcourse of Seller‘ operation of      Business
                                                _'                      pertaining to sale AsSets;

                                                                            -




                                                                        licenses and
                                                                                     (c)                           Licenses and Permits.' All assignable 0r transferable governmental permits,
                                                                                   authorizations (and any reneWals', exte‘nsions', amendments or modiﬁcations thereof)
                                                    .'                  now held by sellerto the extent Such Other permits, licenses and authorizations pertain to or are
                                                    .-                  used excluswely1n theoperation of the Business                  to the      As'sets;
                                                                                                                         and/or pertain        Sale
                                                                    -

                                                                                               Records. True and complete copies of all business and corporate rec'ords
                                                                                                      '(d)'                                                                                              .




                                                                        of the Seller involving the Operation 'of the Business1n its ordinary cou1,se
                                                                                                                                                        specifically including
                                                                                                                                                                                                                 -


                                                                ._


                                                            ,
                                                                        ﬁnanCial information, corporate information, Contracts               parties, invoices, notes, emails,
                                                                                                                                       third
                .

        '

                                -
                                                                                                                               with
                                                                        and otherpaper and electronic infonnation;
                                                                                                                                                                             -   -




                                                                                             _    _
                                                                                                       (e)
                                                                                              Domain Names. The identiﬁed domain names included on Schedule
                                                                        2 1(e), including      trademark, copyright, and other rights associated With the                name
                                                                                           any                                                                  domain


                                                                                                                                   EXHIBIT A - Page 3 of 25
                                                                                                    Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 34 of 84

    I




                                    .


                                                                -_.iAtself-andAall                                                                          name;
                                                                                                                             Internet traffic to the domain

            '
                                                                                                                               (i) _" Websites. All website code, content, page layotits, templates content
                                                                                management system data, graphics databases, data, forms", seripts, and any ether code,
                                            3

_
                                                            _

                '




                                                                                information or content asSociatAed with websites operated
                                                    '


                                                                                                                                                        on
                                                                                                                                          by the Seller    the Demain Names;
                                                                        .
                                                                                                                 _
                                                                                                                               (g) Trademarks and Intellectual Property.
                                                                                                                                              All trade names, trademarks, logos
                                                                                and like intellectual
                                                                                                     property rights, registered or  otherwise, as well as all copyrights, code,
                                                        ,
                                                                                                                                                                                                                                                      '




                                                                                knewledge,  trade Secrets, operations plans, website marketing strategies, and other intelleCtual
                                                                                property With regard to the Sale Assets described on           2      as
                                                                                                                                      Schedule A1(g) developed by and either
        '                               A'
                                                                                                                                                                                             '
                                -

                                                        ;                                        0r          to Seller   Cwiss;
                                                                                oAWned-
                                                                                                   by Seller
                                                                                                                                             licensed                       by
                            ,
                                                    -



                                                                '



                                                                                                            of
                                                                                                                     (h)- Cnstomer Database All contact and other information containedin the
                                                        ,

                                                                                database                             past customers
                                                                                                                                                                  of seller, including all rights1n and to suCh data;
                                                                                               -


                                                                                                            ._
                                                                                                                              (i)
                                                                                                    Software All rights in and to all software maintained by the Seller
                                        .
                                                                1
                                                                                including the software identiﬁedin Schedule 2.1(i), and including, but net         to the code,
                                                                                                                                                           limited
                                                                    -




                                                                                licenses, modlﬁcations
                                                                                                             and                   of the          and                                                                                    -   1




                                                                                                                                                               data,    other cemponents                 Software;
                                                                                              (j)                                          Facility Lease That certain agreement by and between Alcatraz and/or its                               '




    _-
                                        A
                                                                                Affiliates and the                                      landlord of the property being leaSed to them thatIS located at 8200 Roberts
                f                                                                    205,
                                                                        Drive, Suite      Atlanta, Georgia 30350.A
                                                                                           2. 2
                                                                                                                     A




                                                                                                                              Excluded Assets.        of this Agreement to the
                                                                        .

                                                                                                                    Notwithstanding any provision                                                                                                     ,



                    ,                                   :-
                                                                                contrary, Seller shallnot transfer, convey or assign to Buyer, but shall retain all of its right, title
                                                                                and interest in                                        the                        or         it on the
                                                                                                                               and to,     folloWing assets owned    held by
    1                               .                       ,




                                                                                                                                                                                       Closing Date ("EAXcludedA
‘
                                        '                                                                                           '
                                                                                                                                                                   -
                                                                                                                                                                        .




                                                                    'ASsetS"):A-
                                                                            ,
                                                                                   -
                                                                                       '

                                                                                                                             (a)
                                                                                                       Any and all cash, cash equivalents, cash deposits to secure contract                                                                       _




            .'
                                                                                obligations, all inter-company receivabies from any afﬁliate of Seller and all Other accounts
                                                        -




                                                    _'                          receivable, bank           and            held by Sellerin respect of the Sale Assets at the
                                                                                                                                                                             Closing
                        .
                    '
                                                -
                                                                                                  deposits
                                                                                                    ‘       ‘
                                                                                                               securities                                  -




                                                                                Date.

        A,                                                      -A                                      .
                                                                                                                              (b) Any                             and all claims   of Seller with respect to
                                                                                                                                                                                                             transactions prior
                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                   the
                                            -

                                                                                                                                                                             claims                                                   -




                                                                                Closing inchiding, without limitation,                                                                    Afortax refunds
                                                                                                                         -'
                                                                                                                              (c)       A
                                                                                                                                                     .



                                                                                                                                                         All prepaid expenses.
                                                                                                                                                                                                                              I




                                                                                                                                                         All contracts ofinsurance
                                                                                                                                                                                                                                  I



                                                                                                                                             7
                                                                                                                              (d)       '_

                                                                                                                                                                                                   claims against insurers.
                                                                                                                                                                                            Aand
                                                                                                                         ’

                                                                                                                              (c)                        All employee                            and the assets
                                                                                                                                                                                                                  thereof and all employment
                                                                                                                                         '
                                                                                                                                                                            beneht plans
                                                                                                                                                                                      -




                                                                                                                                                         con-tracts
                                                                                                                                                 _




                                A




                                                            intellectual property, domain
                                                                                           ,


                                                                                                                              (f)                        All
                                                                                                           others assets (i. e., tangible personal property, records, documents
                                                                                                              "names", and etc. not                   Sale
                                                                                                                                                           Assets or not owned by
                                                    .




                                                                                                          the                       included with the
                                                                                the
                                                                                                                                                                                                                        -




                                                                                    Sellers and used with     Business.




                                                                                                                                                                        EXHIBIT A - Page 4 of 25
                                                                                 Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 35 of 84

                                                                                              ‘

                                                                              ”2.3   .'   .




                                                                                  Asmm'ptiah oIf Liabilities.
                                                                                   (a)    At the Closing, Buyer shail assume and agrees to diligently pe'rfOrm,                                                   -




                                                                     without duplication of Seller‘s performance, and be ﬁnancially responsible for the following,
                                                                     liabilities              of        (the
                                                                                                                                                                                                                      '




                                                                                   and obligations                                  Seller      "Assumed Obligations"):

                                                                                                       (i)
                                                                                                                    -


                                                                                                                                    Liabilities   and obligations   for tours, attractions,    and charters for
                                                        I,customers who have not redeemed their tickets or utilized charter services as of the
                                                                                                                                               Closing Date,
                        .




                                                          net           Of
                                                                any payments                                                           up to a maximum
                                                                                                  receivedfrom said customers after the Closing Date,
                                                                                                                                                                                                                  .i
                            ‘
                                                            'I
                                                                                                                                                                                                             of
                                                                             000. 00;
                                                                                                           .                -




                                                                     $500,

I                                                                                                 (ii)
                                                                                  The liability and obligations to for amounts, fees, Charges and/or
                                                                           following American Express cards Owned and/or used by Sellersor their
    ‘
                            .

                                                  interestincurred  on the
                                                   owners, up to a limit of $850 000 00 plus whatever additional interest, fees, charges and/or
                                        '




            -'


                        7
                                                T amounts
                                                           (if any) that may becOme' owed or due as a result Of the Buyer 3 timely handling of this
                                                                 _




        -

                                                                        after the        Date (the ‘I‘Assumed Amex Liability”):

                                                                                                                                                                                                       —
                                                                 Assumed Obligation                                                 Closing
                                                                                                               (a)                  AMEX Black Card
                                                                                                                                                                 —7600I9                     expires
                                                                                                               -'

                                                                                                                                C-VV-
                                                                                                                                AMEX Platinum Card
                                                                                                                                                   ._   .




                                                                                                                    (b)
                                                                                                                                    _ CVV -         and
                                                                                                                                                                  11-51001,              '
                                                                                                                                                                                              eXpireIs unknown
                                                                                                                                                                                                   '
                                                                                                                                                                                                         '




                                                                                                   ,
                                                                                                       _
                                                                                                                    (c) AMEX Blue Card ~                        —52001, expires-—- cvv
                                                                                                  (iii) j
                                                                                                                                                                                                                              I




                                                                                                                                     The                                           Seller 3
                                                                                                                                           obligations of Ryan Windsor to guaranty
                                                                                                                                                                                            obligations
                                                                                   to American Express.
                                                                                                                                                            .




                                                                     and   liability

-




        .
                .




                            I-
                                    '




                                                                     -61007,-        expires
                                                                                            as of the
                                                                                                       (iv) -In the event and to the extent that the Assurried Amex Liability
                                                                     less than $850, 000 ()0, Buyers shall assume the liability for the AMEX Express Card—
                                                                                                          CVV  -                                  -and/Or
                                                                                                                              reimburse Barbara Windsor for amounts
                                                                                                                                                                                                        _    1s




    .               .
                                                                     owing onthat                             Date for which she makes         after the Closing Date.
                                                                                  account             ClOsing                          payment
                                                                                                                        I
                                                                                                                                '




                                                    I
                                                                                                  (v)                               Ihe liabilities and obligations Of Sellers arising from or relating to
                                                                     agreement arrangements, disputes and/or Obligations with, toor fer Kennedy Space Center and/or
                            5




                                                                     itsaffiliated  businesses (including, without limitation, any tees, amelints, costs
                                            -




                                                                                                                                                         and interests that
                                                                          be         up    a limit    $97 500. 00      Schedule 3                                                              ,



                                                                     may      due),     to         of             (See           7(ii)I)II
                                                                                                  (vi)   The liabilities, debts and Obligations of Seller's arising from or
                                                                                                                                .
                                                                                                                                                                                                                          -




                                                                     relating to the fee, amounts,    costs and/or interest payable to its                            Internet
                                                                                             to‘ a limit Of
                                                                                                                                           teleCommunicatIions and/or
                                -


                                                        _

                                                                     service provider's,” up                     000. 00
                                                                                                             $15


            ‘
                                                                                                       (vii)_ The
                                                                                                          liabilities, debts and Obligations of Sellers arising from or                                               1




                                                ,
                                                                     relating to the Facility Lease, including the fees, amounts,                interest payable to the
                                                                                                                                   costs and/or



                                                                                                                                           EXHIBIT A - Page 5 of 25
                                                                                                        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 36 of 84

            i




                                                    landlord arising from or
                                                                                                                                                            Facility Lease up to a limit of $11 000. 00 for such amounts
                                '
                                                                                                                                                   to the
                                                            payable                                                                     relating
                                                                                                                                             .
                                                                                                                                                                                           -




                                                                                        Assumption of $50, 000. 00in credit card liabilities,
                                                                                                                               (viii)
                                                                                                                                                                                                                               '


                        .
                                                    .
                                                                                        .
                                                                                                                                                         the
                                                                             identiﬁed        for which                                       other than
                                                            American Express
        1
                                    _
                                                                                       above,           Selleris liable.

1                               1
                                                                                    -                           -


                                                                                                                                       (ix) All liabilities for unused vaoation pay or other paid time off           1111'
    -



                                                            employees of Alcatraz Media, Inc'., up to a maximum amount of        00.                                                                           -




                                                                                                                          $7500.
                _




                                                                                                                               -



                                                                                                                                       (x)       The obligationsif any, specifically listedin Schedule 2. 3
                                                                                -


                                                                                                                        (b) EXcept for the Assumed Obligations Buyer shall not assume or in any manner                     ‘




                                                                    '

                                                                                    heliable for any debts, liens, charges, claims, encumbrances, duties, reSponsibilities, obligatiOns -_
                                                        -
                                                                                    01‘ liabilities of Seller of any kind or nature, whether express or implied krioWn or
                                                                                                                                                                                unknovm,
                                                                .'
                                                                                    contingent or absciute, including, without limitation, any liabilities to or in connection with (i)'
                                                                                    Seller 3 employees Whether arising in connection With the transaction center'nplated hereunder or                                                              '
                                                                                                                                                                                                                                   '           '
                                                                                                                                                                                                                                                       ‘

                                                        3                           otherwise, or (ii) any ac'tidns, suits, Claims, investigations or administratiVe, arbitration or other
                                                                                    proceedings pending or threatened against Seller or any existing Or pending orders, judgments 0r
                                                    '

                                                                ,

                                                '
        ‘
                                                                                                                                                      or any of the Sale Assets.
                                                                                    deerees of any court or governmental agency affecting Seller
                                    ,




                                                    ,
                                                                                                    2   4 Payments of                              Purchase Price. At the Closing,             in
                                                                                                                                                                                        and addition
                                                                                                                                                                                                        to the
                                                                                                                                                                                                               Assumed
                                                                        .
                                                                                    Obligations Buyer shall                                      the PurcliaSe    as follows:
                                                                                                            pay                                                     Price
                                        .
                                                            '
                                                                                            ‘
                                                                                                                   011  (a)- By check, which was delivered to Seller
                                                                                                                               l, 2015, the amount of                                                                              1




                                              lwenty—three Thousand        Dollars ($23, 000);                         .luly                                                ‘




                                                                                                                        (b)
                                                                _




                                                                        DeliVery a premissory note to Rod Smithin the amount of $50, 000. 00
                                                                                  of
                                                                                                                                   '
                                                                                                                                                                                                                                                           ,

                                                                                                                                                                                                                                       j

    .
                    -                       r
                                              to  bear interest  at 8%,  in payment of salary
                                                                                                and. wages OWed to Mr Smith, copy
                                                                                                                                   a      of whichis
                    4
                                                .
                                                         as Exhibit B; and
                                               attached                     '
                                                                                                        ‘


                                                                                                                         (c)
                                                                       Delivery of' a promissory note to Barbara Windsor in the amount of
                            .
                                               $50, 000 00   to bear interest at 8%,in payment of          and wages owed to Ms. Windsor, a copy
                                                                                                    salary
                                            _
                                                                                                                                                                '


                                               of whichis attached as Exhibit B; and
                                                                        -




                                                                                                    '                                                                                                                              '



                _
                                                                (d)- Upon the Closing of this Agreement with Seller, Ryan Windsor shall be
                                                                                                            .




                                               issued 3, 800 Membership" Interests'in Buyer. Said Membership Interests shall be fully Vested
                                                    _'
                                                                                                                                                                                                                                       -




                                               and unenCumbered as of the Closing Date, but shall bear the restriCtions               sale
                                                                '

                                                                                                                                                    to
                                                                                                                             limiting      pursuant
        '

                            -




                                              the  laWs  0f the          States and     several states
                                                                3
                                                                 United             the

                                '
                                                                                                    2 5- Allocatioh of the Purchase Price. Buyer and-Seller Will- use reasonable good} faith
                                                                                                                    ,
                                                                                                                                                                                                                               '           '




                                                                                    efforts to agree upon an allOcation of the Purchase Price within 30 days of the Closing Date
                                                                    -




                                                                                    Buyer and Seller shall use any such allOcation' for all reporting purposes in conneCtion' with
                                                                                    federal, State and localinocme and, to the extent permitted under applicable law, franchise taxes.
                                                                                    Buyer and Seller agree to report any such allocatidn to the Internal Revenue Service111 the form
                                                                    -




                                                                                              by Treasury            § 1.1060 1T.
                                                                                    required
                                            _




                                                                                                          Regulation
                                                                                                ,
                                                                                                    2.6                 Afﬁliates as Sellers.-



                                                                                                                                                     EXHIBIT A - Page 6 of 25
                                                                                               Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 37 of 84



                                                                                                             I




                                              .
                                                                                                   '(a)          IEaIch Afﬁliate hereby acknowledges, agrees Iand conﬁrms that, by its
                                                                                   eXecutIio-n of this Agreement and by reason ofHS interest in one or more of the Sale Assets to
                                      I
                                                                   I
                                                                                                                                                                                                                                     I




                                                                                                                                                                                                    be
                                                                Sold by SeIler to
                                                                                    Buyer hereunder, shall be deemed to be a party to this Agreement and hereby
                                              .I


                                                              .IacIlopts, ratiﬁes and  agrees to be bound        of the                   provisions and
                                                                contained           as Seller.            by all        applicable terms,
                                                                                                                            '
                                                                                                                                                         conditions
                                                                                                                                                           -              -        -




                                                                                                herein                 -_




                             _
                                                                               .     and Alcatraz, hereby
                                                                                       .
                                                                                                       (bI)III   EachIAfﬁliate,
                                                                                                              irrevocably constitutes and appoints                                                                               .
                                                                                                                                                                                                                                             -




                                          Ryan   Windsor  _
                                                            its true and lawful  attorne'y--in-faIct, with full power 0f substitution,in its name,
         .

                                      _
                                          place  and  sItead, to execute, acknOWledge, deliver, swear Ito, ﬁle, and record such documents
                                                                   _




                                          Certiﬁcates or agreements as may. be necessary or appropriate to carry out the. The appointment
    I'
                                 -I
                                          Of Ryan Windsor as its attemey- in'--f.act shall be deemed to be a power coupled with an interest
                                                          .
                                                                           _




                                          and  1rrIevocIable, and Ishall survive Ithe                                       o'r
                                                                                      bankruptcy, death, incompetence
                                                                                                                                            '01
             '
                                       -_
                                                                                                                                dissolution     each
                                      '.                                                                                                    -          .


                                                    and/or
                                                                                                                                                                  .




                                          Afﬁliate           Alcatraz
                                                                                                                                 I'
                                                                                                                                      I“:       1
                                                                                                   I
                                                                                                                            ..                      'ARTICLEIII       _
                                                                                                                                                                              __




                                                                                                                                                                                       SELLER
                                                                                                                             WARRANTIESIOIF
                                                                                                         REPRESENTATIONS AND
                                                                                   Seller hereby represents andwarrants to Buyer as of the ClosingDateas follows:
                                      '


         '.
                                                              _I
                                                                                   I




                                                                                           3 l    Organization and Good Standing Alcatraz is a corporation duly organized and
                                                                                   validly existing in the State of Delaware and1s authorized to conduct businessin the State of
                                                                                                                                                                                                                                         I



                         '-

                                                      .

                                                                                   Georgia and each and. every jIurisdictiOn where Alcatraz cenduc'ts business. Seller has all requisite                             .




                                              .'
                                                  '
                                                                                   power- to Own, license, operate and/or lease its properties and carry On its business as it is now
                                                                                                    and as            will be           until the Closings
                                                                                   being conducted         the same           conducted
                                                                                 3.II2-I Authorization and Binding Effect of Documents seller's execution and delivery
                         I
                                                          _-
                                                                                                   ofits Obligations under, this Agreement and each of the other Documents
                                                                                   Of, and the performance
                                                                        and the censummation by Seller of the transactions                           and thereby, have been
                                                                                                                                 contemplated hereby
                                                          _




             I
                                                  -

                                                                        duly authonzed and appmved by all necessary actiOn on the part of Seller, and no Other
                                                                        proceedrngs on the part of the Seller are necessary to authorize and approve this Agreement As
                                                               '

                                                                        of the date hereof, the direCtor or            member of Seller has determined that the transaction
     I

                                                                                                             managing
                                                                       I
                                                                        Contemplated by this Agreement18 advisable and in the best interest of its shareholders or
                                      _
                                                      -
                                                                        members Seller has the power and authority to execute, deliVer and perform its obligations under
                 '                                                 '                                                                                                                                                     I




                                 '_                                     this Agreement and each IOfI the other DOcumentsI and to consummate the transactions hereby and                                      _




                                                                        thereby contemplated This Agreement and each of the other Documents have been, or at or prior
                                                  -




                                              I




                                                                       Ito the Closing will be, duly executed by Seller The Documents, when executed and delivered by                                            .




                                              -

                                                                       the parties hereto, will constitute legal and valid obligations of Seller enforceable against it in                                                   -




                                                                        accordance With their terms, except as may be limited by bankruptcy, insolvency, reorganization,
                 _                            _'
                                                                        meratorium and similar laws affecting the enforcement of creditorsI rights or remedies    generally,
                                                                                                limited by
                                                                                                                                                                              I
                     '



                                                                             eXcept as
                                                                                                                                                                                       '



                                                                                                                                   equity.
                                                          _'aI11d_                           be   may       general
                                                                                                                            principles of
                                                                                         I3. 3 -Ab'sIen'ce of Conﬂicts. The execution and delivery of, and the
                                                                                                                                                               performance of its
                                                      .




_
                     '.                                       .I
                                                                                   obligations Iunder,‘ this Agreement   and  each   of the  other Documents by Seller, and the
                                                                                                                                                                                                                         -




                                                                                                  or
                                                                                                                                                                                           I




                                                                                                     the transactiohs                       and
                                                                                                                                                                                                         '
                                          -




         1                                                                         Consummation                                     hereby      thereby:                                        -




                                                                                                                      contemplated



                                                                                                                                      EXHIBIT A - Page 7 of 25
                                                                         Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 38 of 84




                                                                                                any material respect (with or without the givingof notice Or the
                                                                                                                                                                                                                       I




                                                                                                                  do not in
                                                                                                                                                                                                           '       '

                                                                                               .
                                                                                                        (a)
                                         _                p-a3sage Of
                                                                      111116: or
                                                                                 both) 'viOlate, Or res'ult'1n the creation of any Lien other than a Permitted Lien,,-
                                                         "on any of the Sale Assets under any provision of law,                or            or
                                    _



                                                                                                                          rule    regulation    any order, judgment,
                ‘_                                   .

                                                                       decree or                        to                                                -
                                                                                                                                                                  -




                                                          injunction,              ruling applicable Seller;
        .



                            '
                                _-                                          (b)  do not (with or without the giving of
                                                                        with result  breach 0r termination
                                                                                  111 a
                                                                                                                            or the
                                                                                                                  constitute default or
                                                                                                                                          of
                                                                                                                                            rise a
                                                                                                                                                     not1ce
                                                                                                                                   passage time orboth)
                                                                                                                                                       to right
                        '
                                                     _
                                                         Conﬂict        or                                     of, or            a            give                                                     '

-




                                                         of termination      acceleration under  the                       or 1ncorporat1011 or
                                                                         or                          articles of formation                      bylaws of Seller;
            .
                                         _




                                                         or
                                                                  -
                                                                                 .                                                               .            .

                                                                                                                                                                                       _




                                                                          (0) do not, pursuant to any lease agreement connnitmentorother instrument
                                                          '       '
                                                                             -
                                             .
                                                                                     .
                                                                                                   _-




                                                         Which seller1s a party to, or bound by, or by Which any of the Sale Assets may be bound,                                              -



                                    -_
                                                                                                                                                           result           ‘
                                                                                                                                                                                                               '



                                                                "creation of     Lien,        than a              Lien,
                                             _

                                                         in the              any
                                                                                        other        Permitted          Upon any of the sale Assets.

                                                                      3. 4
                                                                         Governmental consents and Consents cf Third Parties The execution and
                                                                                          ‘-




                    _'
                                                     '
                                                          delivery of, and the performance of Seller's obligations under, this Agreement and each of the
                                                                                                               by Seller of the transactions contemplated
                                                          other Decuments by seller, and the" consummation                                                                                                 .




                                                         hereby and thereby, do net require the consent, wait/er, approval, permit, license, clearanCe or
                                    .
                                                         'authorizatron 012-01 any declaratiOn or ﬁling with any court or public agency or governmental
                                                                                                                                                                                           '


                .
                                                         body or other authOrity, or the consent of any PerSOn under any agreement, arrangement or
    .
                                                          commitment of a nature to Which SellerIS a party or by which it is bound Or by which the Sale
                        ’,                                Assets are bound Or to which they are subject to, the failure of which to        would constitute
                                                                                                                                    obtain                                                         _




                                                         a Material Adverse   Condition
                                                                                                                                                      '
        5                                                                                                                                                               -

                                ,

                                                                                         on the Sale Assets.

                    .
                                                              ,
                                                                        3.5 Tangible Personal Property.  Except for supplies and other incidental items which
                                .
                                                         'in the aggregate are not of material value, the list of Tangible Personal Property (described on                                         ,




                                                          Schedule 2.1(a)) includes substantially all of the items of                                used to a
                                                                                                                         tangible personal property
                                                          material eXtent in the Operation or the Sale Assets111 the manner in which such assets are now
                                                          Operated. in addition, exec-pt to the extent that any defect would not            a
            I


                                                                                                                                 conStitute' Material Adverse
                                                                     on the                                                                  -




                                                          Condition         Sale Assets:
                                _




                                                                            (a) I, Seller has," or will have as ot the Closing Date, good, marketable and valid
                                                                                                              '


                                                                                     1             '_




                                                          title to Or a license of all of the items of Tangible Personal                   and clear of all Liens
                                                                                                                             Property free
                                                                                          including the        to transfer same
                '




                                                         'e'xcept Permitted Liens, and
                                             v_


                                                                                                         right
                                             _
                                                                                                   x    (b) The Tangible Personal Property used to amaterial eXtent in the operation
                                                         of the Sale Assets in the manner in Which they
                                                                                                                                                                                                   '

                                                 -
                                                                                                                                           are new operated, has been maintained in
                                                         aetiordance With industry practices and1's in geod operating condition SubjeCt only to Ordinary.
                                                         Wear and tear, does not require any repairs other than rootine maintenanCe, andIS available for
                                                                                                                                                                                                           '




                                                         immediate use in the           of    Sale Assets
                                                                             operation the
                                                          _
                                                                 Domain Names; Seller is the licensee of the domain names listed onSchedule
                                                                      "3.6               _'


            ,
                                                 2.1(e), andeXCept as set forth on Such Schedule, (i) the domain names are valid, in good standing
                                                 and in'full three and effect to the actual knowledge of Seller; (ii) no application, action or
                            .

                                                 proceeding15 pending, or, to Seller's actual knowledgeis threatened, which may result in the
                                                                                                                                      the denial of
                                                 revocation, modiﬁcation, hen-renewal or suspension of any of the domain names,



                                                                                                                              EXHIBIT A - Page 8 of 25
                                                                                                        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 39 of 84


    '




            '
                                     any pending appilcatlons the1ssuance of any cease and desist Order01 the irhpoSitio'n ofany ﬁnes,
                                        .'
                                                                                                                                                                                                                                                I




                                .
                                     forfeitures or other administrative actions by any party with respect to the domain names or its"
                                     'operatiOn; (iii) Seller has compliedin all material respects With all requirements to update its
                                                                                                                                                                                                                                                '

                                  '.
    '

                    -

                                     contact and other information with the domain registrar with respect to the demain names, and all
                                             .




                                f    such  reports, applications and documents are complete and Correct in all material ‘reSpeCts; (iv) to
                            .

                                     sellers aetual knowledge, there are no matters which could reasoiiably be eXpected to‘ result1n
                                     the suspensron revocation                               of or                          of. the domain
                                    _



                                                                   Cancellation, modiﬁcation       the refusal to renew any
                                                                                                    '

                                                                                                                                                                      -
                                                                                                                                                                          '
                                                                                                                                                                                     -       -
                                                                                                                                                                                                     -




                                                         names.
I                                            I
                                                                                         set forth on Schedule 7 (A) there are no actions, suits,
                                                                                       3.7.L1t1gat10n. Except as                                                                         3
                        .

                                    I
                                                 'cla1Ins, Investigations or administrative, arbitration or other preceedings pending (11 to the actUal
                                                                 _
                                                                                                                                                                                                                                        -




                                                             -

                                                              or Seller threatenedagainst Seller or any afﬁliate of Seller which would, individually
                                                  knowledge
                                              '.  Or in the aggregate if adverSely determined, be a Material Adverse Condition on the Sale Assets,
                                                 01' which would give any third party the right to enjoin the transactions
                                                                                                                                contemplated by this
                '-
                                                  Agreement There
                                                         _-
                                                                       are no  existing or  pending orders, judgments    or decrees  of any court or                                                                                    _-              _




                                            :     governmental agency affecting           or any of the             Which                    adversely
                                                                                                                                                 Seller                       sale AsSets                Would materially
                                             '_                               affeCt                     Sale                                             .       .                                           .



                                                                                                   the                 ASsets.-

                                                                                  I.                38        1-
                                                                                                                       LaborMatters         '-
                                                                                                                                                 '




                                                                      _                                                (a)
                                                                                                   SellerIS not "a party to any collective bargaining agreement, and thereIS no                                                             _




                                                                              Collectivebargaining agreement that               the                       of            of any
                                                                                                                    determines      terms and Conditions     employment
                                                                                         of                                                                                      -




                                                                              employees                                Seller.
                        .
                                                                                                                   (b)_          With respect to
                                                                               the operation of Seller’s business thereis no labor strike,                                                                                                  .




                .
                                      f dispute, slow-dewn or stoppage
                                                                         pending or, to the actual knowledge of Seller, threatened against                                                                                                  .




                                    -'- the               are neither pendingnor to the actual
                                            Seller, there                                       knovVledge of Seller threatened, any suits,
                                _
                                                 actiOns,adm1n1strativeprOCeedings, union organizing activities, arbitrations, grievances,
                                                complaints charges, claimsor other proceedings betWeen Seller and any employees of Seller or
                                                                      '




                    _                           any union representing such employees; and there are no existing labOror empIOyment or Other
                                                 _
                                                                                                                                                                                                                                    -




            .


                        '
                                                 COntrover'sies 0r grievances involving employees of Seller Which have had or are reasonably
                                            '_-
                                                 likely to constitute aMaterial Adverse Condition on the operationof the Sale Assets,

                                             '
                                                                          .
                                                                                  -


                                                                                               (o) Seller is in compliance111 all material. respects with all laWs, rules and
                                                                                               .
                                                                                                              _
                                                                                                                             .




                                                                               regulations  relating  to the employment of labor and all employment contractual obligations,
                                                                               including those  relating to wages, hours, collective bargaining, afﬁrmative a'otiOn diScrimination,
                                                                               sexual harassment Wrongful discharge and the withholding and payment of taxes and
                                                                                                                                                                                                                                    '




                                                                                                                                                                                                                                I




                                                                               Contributions except for such hen—”complianCe which individually Or in the aggregate would not
                                                                                                                                                                                                                                                    '
                    '-
                                                             _




                                                                                                                                                                    of
                                        '

                                                                                          a                               0n                or
                                                                              con-Stimte Material Adverse condition           the business,    fina’nCial condition    Seller.
                                                         _




                            '
                                                                                       .

                                                                                            -(d)      Seller1s not liable to any present or former employees or any governmental
                                                                                                                             -




                                                                                         for damages, arrears of wages or any tax or penalty for failure to Comply with the"
                                                     -



        _                                                                     authority
                                                                                                matters set forthin this Section 3 8 except for such liability which individually
                                                                              foregoing labor
                        .
                                                                 '_




                                                                              Or in the aggregate
                                                                      .

                                                                                                   would not constitute a Material Adverse Cendition on the           or
                                                                                                                                                                         ﬁnancial
                                                                          '


                                                                              condition of
                                                                                                                                        "


                                                                                                                                                              business
                                                                                                                                                              -                                  -
                                                                                                                                                                                                                  -         -




                                                                                            Seller.-
                                                                                                    3.9                Employee Beneﬁt Plans. Buyer's consummation of the transactions cOntemplated
                                                                                                          -        -


                                                                                           .




                                                                                                                                                     EXHIBIT A - Page 9 of 25
                                                                                                            Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 40 of 84



        _
                                    by this Agreement 'in'acco'rdanc'e'wnh the termshereof shall not, as a result of or in'c'onnectiOn
                                    .                                           '.
                                                                                '


                                    with the transaCtiOns contemplated hereby, impose upon Buyer any
                                                                                                          obligation under any beneﬁt
                        -

                                                        .




                -


                                    plan, contractor_


                                                      arrangement (regardless  of whether
                                                                                    '-
                                                                                          they are Written 0r unwritten and funded or
                            _.   .' unfunded) covering employees       or  former   employees of Seller in connection with their
                               .' employment by Seller. For purposes of the
                               '- limitation
                                                                                   Agreement "beneﬁt plans" shall include without
                                                employee   beneﬁt plans   within  the meaning 01- Section 3(3) of the Employee-
                                '_ Retirement Incenie Security Act of 1974, as amended, vacation beneﬁts, employment and
                                   severance contraCts, stoCk Option plans, bonus programs and plans of deferred compensation.
                                                                                                                                                                                                                                       '




                                  'Seller acknoWledges that                  no                         to offer
                                        '
                                                                Buyer.has. obligationhereunder
                                                                        '

                                                                                                               employment to. any
                                                                                                             of Seller
                                                                                                                                     '


                                                                                                                                                    -                                                  -
                                                                                                                                                                                                               I




                                                                                                employee

                                                                    .                            3. 10 Compliance with Law. Except as set forth on Schedule 3. 10, sellers business
                        .
                                                '_                                      ”operations". are in compliance with all federal, state,”10cal or other laws," statutes, Ordinances,
                                                                                            regulations and any appllcable order, Writ, injunction or decree ofany Court, commission, board,
                        '


                                                                            .'

                                            .

                                                                                            agency or other instrumentallty except for sUch noncomplianCe which individually or in the
                                                                '_                          aggregate would not conStitu'te El                      Condition on                or ﬁnancial
                                                                                    '
                                                                                                                7              Material Adverse
                                                                                                                                 '

                                                                                                                                                                  the business
                                                                                                Condition of Seller
                                                                                                                                                                            -




I
                                                                                                           3.11       Filing of Tax Returns. Seller has ﬁled all federal, state and local tax returns'whic'h                   _
                                                                                                                                                                                                                                                   -




                7
                                I
                                                                j
                                                                                        are requiredto be ﬁled, and has paid all taxes and all assessments to the eXtent that such taxes
                                                    3'_
                                                                                                and assessments have become due, 'other than such returns, taxes and assesSments,tl1e failure to
                    '                                                                                                                                                                                              _




                                                                    .
                                                                                                    or    would                 or in the aggregate,            a.
                                                                                                ﬁle       pay             not,1nd1v1dually                      constitute Material Adverse Condition.
                                                                       Absence of Insolvency. No judicial insolvency proceedings of any character
                                                                                                      _
                                                                                                          3.12
                                                     including without limitation, bankru.ptcy,. receivership, reorganization, cemposition or
                                                      arrangement With Creditors, voluntary or involuntary, affecting the Seller or any of the Sale Assets,
                                    '




                                    "
                                                     are pending or to the actual knewledge of Seller threatened, and Seller has made no assignment
                                                      for the beneﬁt of creditors, n01 taken any actiOn with a View to, or
                                                                                                                           Which would constitute the basis
                                                -




                                                                                                                                                                                                                   '
        3
                                -




                                                    .for the institutioh or, any such judicial             proceedings.                                                                       -




                                                                                               in'sblvency
            _
                                                                                                3 l3 .Broker' 5 CarFinder‘ 5 Fees. No agent, broker, investment banker or other PerSOn or
                                                                                                    On behalf or or under the authOrity of Seller or
                                                                                                ﬁrm aeting                                                          of Seller15 or will be
                                                                                                                                                       any afﬁliate
                                                                                        entitled to any brokers 0r ﬁnder's fee or any other commission 0r similar fee, directly or                                                 .


                                                                                                                                                                                                  '

                                                                                                                 1n                       transactions                          Agreement
                                                                                                                      Connection with the
                                                                                    '.
                                                                                                                                                                       this
                                                                                                indirectly,                                            contemplated by

                            '
                                                                                            _
                                                                                                         3.14    Insurance. There'18 new, andthrough the Closing Date there shall be, in full force                        -




                                                                                                                                      companies ﬁre and extended coverage insurance withrespect
                                                                            '


                                                                                                and. effect With reputable  insurance                                                                                  -




                                                                                                to all material tangible Sale Assets and general
                                                                    '_                                                                                insurance, all in cemmercially reasonable
                                                                            -


                                                                                                amounts, and the Sale Assets shall be insured to Cover the full amount of any loss as has
                                                                                        '


                                                                                                                                         in                     of11s Business,           '
                                                                                                                                                                                               been
                                                        '_
                                                                                                maintained   by the. Selleron Such items    the ordinary Course
                                                            .
                                                                                                  _
                                                                                                          3.15 Compliance With Patriot Act. SellerIS not nor will it becOme (i) a person whose                             -_
                                                                                                                                                                                                                                               '




    ;
                                            .
                                                                                .

                                                                                            property 0r interests in property are blocked pursuant to Section 1 of Executive Order 13224 of
                                _'
                                                                        .-

                                                                                            September 23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,                                                     _




                                                                        .
                                                                                            Threaten to Commit, or Support Terrorism (66 Fed Reg. 49079 (2001)) or (ii) a person Or entity                                 -_
                                                                                            that
                                                                                                 knowingly engages in any dealings or transactions, Or be otherwise knoWin‘gly associated,                         _-




                                                                                            with any
                                                                                                     such            Selleris not in violation the           And                        By
                                                                                                                                                         of
                                                                            '.



                                                                                                            person.                                 Uniting       Strengthening America

                                                                                                                                                        10_.
                                                                                                                                          EXHIBIT A - Page 10 of 25
                                                                                                              Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 41 of 84



                                                                                                                                                                      Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
                                                                                                                                                                                                                                                                     ‘-
                -_

                             '
                                                                              IProv1d1ng Appropnate
                                                         -

                                                                                   of 2001
                                                                              Act
                                                                                                                                                                                        .
                                                                                                                                                                                                                                             _




                                                                                          316 Limitations
                                                                                                                                                                                                                 '



                                     .
                                                                                                                                                         With regard to the   'on the                        and Warranties.                                             .
.
                                                                      _

                                                                                                                  Representations
                                                                              representations and  warranties made'
                                                                                                                  1 n                                the
                                                                                                                      this Agreement by the Sellers,     following limitations
                         .
                                                             .




                                                     '.
                                                                                  qualifications shall apply:                                                                                                                .
                                                                                                                                                                                                                                                 -




                                                                              and
                                                                                                                          'l
                                                                                      -

                                                                                                  (a)         '
                                                                                                                              '
                                                                                                                                       .
                                                                                                                                                       A specific representation
                                                                                                                                                                               and Warranty made hereunder shall prevail and take
                                                                                                                                                                                                                                                                                 '




                                                                                                                                                   .

                                                                                                                                                    precedence over general representation and Warranty, and the Sellers shall have
                                                                                                                                                                      a
                                                                                                                  '
                                                                                                                                                   -
                                                                                                                                                    the right to claim under snob speciﬁc repreSentation and warranty in lieu of the                             ._
                                                                                                                                                                                                                                                                                     .




                                                                                                                                                   general representation and warranty, and all Such Claims by the Sellers under the
                                                                                                                                      7

                                                                                                                                                                                                                                                                                 '

                                                                                                              .

                                                                                                                                                    speciﬁc representation and                          5
                                                                                                                                                                                         shall be Buyer eXclusive remedy for such
                                                                                          _
                                                                                                  .
                                                                                                      .           7
                                                                                                                                      _-            claims;  and                Warranty
                                                                                                                                                                                    ‘



                                                                              ’
                                                                                  ,


                                                                                      '
                                                                                              (b)
                                                                                              ‘
                                                                                                                  '1
                                                                                                                                  '
                                                                                                                                           .
                                                                                                                                                       Except for therepresentations made by the seller with respect per this Article 3 as
                                                                                                                                                       limited or supplemented by the contents of the Schedules and Buyer 5 due
                                                                                                          '
                                                                                                                                               .
                                                                                                                                                                                                                                                                             .
                                                                                                                      .




                                                                                                                                                       diligenCe,’ neither the Seller nor any of their respective shareholders, members,
                                                                                                                          I            .
                                                                                                                                                       directors, managers employees, representatives or any other" person makes any
                                                                                                                                      "
                                                                                                                                                                      or implied                or          on behalf of            V
                                                                                                                                                       "othereXpress‘            representation    warranty             any Seller.
                                                                                                                                                                                            '
                                                                                                                                                                                                ‘




                                                                                                                                                       ,          _   _
                                                                                                                                                                          ,
                                                                                                                                                                                                    ARTICLE IV           _

                                                                                                                                                       l

                                                                                                                                                                                                                                         I




                                                                                                                                                                 REPRESENTATIONS AND WARRANTIES OF BUYER
                                                                                                                                                            I'

                                                                                                                                                                                                                                     .




                                                                                                                                                                          warrants to
                                                                                                                                                                                      Seller as follows:
                                                                                                                                                                                                                     ‘




                                                                                              Buyer                                                        represents and
                                                             ,
                                                                                              4.1 Organization and Good
                                                                                                         Standing.- Buyer1s a corporation, validly existing and1n
                                                                                     the        of     State of Texas. Buyer has all requisite corporate poWe'r to
                                                                                                                                                                                                                                                                     '
                             ,
                                                 '_
                                                                good standing under       IaWs     the
                                                                own, operate
                                                                          -

                                                                             and  lease its properties and carry on its business as it is now being           and
                                     '
                                                                                                                                                    conducted
                                                             ‘_ as the same Will be
                                                                                                                                                                                                                                                     ,   -
                                                                                                                                                                                                                                 .



                                                                                    conducted following the Closing.

                                                                                              4. 2
                                                                     Authorizanon and Binding Effect of Documents Buyer'5 execution and delivery
                                                                   performance ofits obligations under, this Agreement and each of the other Documents,
            '

                             1
                                                     I, 0111111111

                                                      .' and the consummation
                                                                              by Buyer of the transactions contemplated hereby and thereby, have been
                                         '




    '
                                                        duly authorized and approved by all necessary Corporate actiOn en the part of Buyer. Buyer has
                                                       the power and authOrity to exeeute, deliver and
                                                                                                       perform its obligations under this Agreement and
                             -



                                                                 '_

                                                 '

                                                       each of theother Documents and to consummate the transactions hereby and thereby
                                                       contemplated. This Agreement and eaCh of the Other Documents have been, or at or prior to the
                     '

                                                                                                                                                                                                                                                                 -




                                                     3 Closing Will
                                                                    be, duly e'X‘ecutied by Buyer. The Documents, when executed and delivered by the
                                                                                                                                                                                                                                                             -




                                             '


                                                      parties  hereto, Will Constitute the valid and legally binding agreement of Buyer, enforceable
        .



            '
                                                       against Bayer1nacc0rdarice With theirterrns, except as may be limited by bankruptcy, insolvency,
                                                         j



                                                       or other Similar laws
                                                                              affectlng‘ the enforcement 0f creditors' rights or remedies
                                 ,
                                                                                                                                                                                                                                                                 1
                                                 '_



                                                                      be                               of                                  generally, and
                                                       except as may     limited by general principles equity.

                                                                 '
                                                                                    4.                        3
                                                                                              Absence or Conflicts Buyer's execution and delivery of, and the performance of
                                                 .                            its obligations under, this Agreement and each of the other Doomne'nts
                                                                                                                                                     and the conSurnmation by
                                                                              Buyer of                                       and                                                                                                                                 '




                                                                                        the transaction centernplated hereby
                                                     j
                                                                                                                                 thereby:




                                                                                                                                                                                  EXHIBIT A - Page 11 of 25
                                                                                                               Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 42 of 84




                                                                                                             ( a)_ do not in any material respect (with orwithout the giving of. notice or the
                                                                                                                                                                                                                                            I


                                                                                                                -'
                                                                                                           .                      .
                                                                                                                     .
                                                        _




                                                                                                      of time or both) violate 01 result1n the creation of
                        _




                                                                                                                                                                                  or
                                                '



                                                                                            paSsag'e                                                      any claim, lie11, charge encumbrance                              '

                                                                    '-
                                                                                            011 a11y of the        or p1opert1es of Buyer under any prevision of law, rule or regulation or any                                                 -




                                                                                                            assets
                                                                '_                          order, Judgment 1n5unction decree or ruling applicable to Buyer1n any manner Which Would
                                                            -

                                                                                            have a material adverse effect on the                                                      or
                                                                                                                                     assets business, operation or ﬁnancial condition     results
                                                                                            ofoperat1ons of Buyer;
                                                                                                                                                      '   '

        -                                                                                                                                                                                  -        -         -
                                                                                                                                                                             -                            -
                                        .                           .




                                                                                                                                      I




                                                                                                                                          (b)- do not (withorWithout thegiving of notice or the passageof time or both) '_
                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                    '




                                                                                            conflict With or resultin a breach or termination of, or Constitute a default 01 give rise to a right
    '                                                                           '


                                '_
                                                        _




I

                            '
                                                                        .

                                                                                            Ofter'mination or acCeleration under, the articles of incorporation or bylaWs of Buyeror any iease,
                                                                                            agreement, commitment, 01 other instrument which BuyerIS a party to, bound by, or by Which
                                                                        '-




                                                                                            any Of its assets or
                                                                '




                                                                                                                            may be bound, the results of whiCh Would be a
                I



                                                                                                                 properties
                                                                                                                         '
                                                                                                                                                                              Material Adverse
                                                                                                                                                                                   -




                                                    .
                                                                                _


                                                                                            Conditibn.

                                                                                                 _
                                                                                                          4.    4
                                                                                                          Governmental Consents and Consents of Third Parties. Buyer s execution and                                            .




                                                                                            delivery. of, and the performance of115' Obligations under, this Agreement and each of the other
                                                                '




                                                                    '_
                                                                                            Documents and the ConSMmation by Buyer of the transaction centernplated hereby and thereby,                                             _




                                                                '
                                                                                            do not require the cQnSent, waiver, approval,
                                                                                                                                           permit, license, clearanCe or authorization 017,01 any
                                                                                            declaration or ﬁlingwith, any court 01 public agency or other authority, or the consent of any
                                                                                        '
                                                            3



                                                                                            Person underany agreement, arrangement or commitment of any nature to which Buyeris a party
                                                                                            or by which it is bound, the failure of which to obtain Would havea material adverse effect on the
                                            7
                                                                                                                        or           condition 01 results               of
                                                                                            aSsets, business ope1atio11 ﬁnancial                          of Operations Buyer
                                                                                                                                                                                                                                    I




                    I                                                                                 .   4. 5, Broker5 erFinder‘ 5 Fees. No agent, broker, investment banker, or other Person or
                                                        '.ﬁrm aetin'g on behalf of or under the authority of Buyer Or any afﬁliate of BuyerIS or will be
                                                         entitled to any brOker's: or ﬁnder's fee or any other commission 01 similar fee, directly or
                                '

                                                        .'
                                                '




                                                                                       Connection with transactions contemplated by
                                                                                                                                       this Agreement.
                                                                      110111 Seller
                                                                                   111
                                                                                    -




                                                          indirectly,
            _
                                                    _.          4.6 Litigation. There are no legal, administrative, arbitration or other 'prOceedlngs or
                                                       .' governmental                                 to the actual              of Buyer, threatened against
                                                                           investigations pending or,
                                    -
                                                                                                                                                                                                                                -



                                                        '
                                                                                                                      knowledge
                                                          Buyer  that  Would   give any        party the       to enjoin                                  this
                                                                            '

                                                                                         third           right           the transactions contemplated by
                                                          Agreement            .-                                                           .
                                                                                                                                                  .                                    .




                                                                                .
                                                                                                     '-
                                                                                                           4.    7
                                                                                                            Comp lianice with Patriot Act.” Buyer is not nor will it become (1) a person Whose
                                                                                                                             _-

                                                                                            property 01 interests in property are blocked pursuant to Sectidn 1 or Ex'eCUtive Order 13224 of
                                                -
                                                                                                                                                                                                                                        .
                                                                                    .
                                                                                                                                                                                                                                                        _


                                            '




                                                                                            September 23, 2001 Blodking Property and Prohibiting Transactions With Persons Who Commit,
                                                                                                                                                                                                                        -



                                                                                _




                                                                                            Threaten to Commit, or Suppert Terrorism (66 Fed. Reg. 49079 (2001)) or (ii) a person 01 entity
                                                                                            that knoWingly engages in any dealings Or transactions, or be otherwise knoWingly associated,
                                                                '




                                    ._                                                      with any suCh person Buyer13 not in violation or the Uniting And Strengthening America By
                                                                                            Providing                Tools Required l‘o Intercept And Obstruct Terrorism (USA Patriot Act)
                                                                .




                                                                    '

                                                                                                      Appropriate
                                                                                            ACt of 2001.                                                                                       -




                                                                                             .
                                                                                                 _- 4.8   F1nan01al Capability and Abilityto Bear Economic Risks. Buyer15 not insolvent
            .
                                                            .'                              or bankrupt and, to its knowledge,13 not aware of any the existenee of actibn, threat, circurnstance'
                                                                                            01 event that will likely
                                                            .'
                                                                                                                      causeit to be insolvent or bankrupt,_or_'othe'rwis_e unable to perform,


                                                                                                                                                                       512
                                                                                                                                                              EXHIBIT A - Page 12 of 25
                                                                                                                    Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 43 of 84


                         '



                                     '
                                                 -                       -


                                                                                             _           through the end           of
                                                                                                                             its payment obligations to Sellers. Buyer represents thatit has sufﬁcient cash,     .




                                                                                                         liquid assets and/or credit so as to meet its payment obligations to Sellers as contemplated by this
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                 '

                                                                                         '_
                                                                                                                                                                                                                         _




                 '
                     .

                                                                                                         Agreement. The Buyer by reason Of the business and ﬁnancial experienCe of its management,
                                                                                                         has the capacity to protect its own interests in cennection with the
                                                                     _

                                                                                                                                                                               transactions contemplated by
                                                                                                         this Agreement and the other transaction documents The
                         l
                                                                 _-
                                                                                                                                                                        Buyeris able to bear the economic
                                                                                                               of
                                         '



                                                                                                         risks    this                   is     to         a loss without                                                    '


                                                                             _



                                                                             '
                                                                                                                       transaction         and
                                                                                                                                            able ”Sustain                 eConornic hardship if such a loss
                                                                                                         should                                    -          -                   -                        -




                                                                                                                   occur
                                                                                                                                                                                                                                                 I




                                                                                                                        9
                                                                                                                                                                                                                                                                  I




                                                                                                                   4.             Buyer’ 5 Knowledgeand Experience. The Buyer
                                                                                                                                                                            has had adequate
                                                                                                                                                                                                                             '


                                                                                                                            ‘_                                                             opportunity to                                                     '



    _
                                     '
                                                                "ask questions of, and reCeive answers from the Sellers, and the seller’ 5 ofﬁcers, emplOye'es,‘                                                                         .

             '



                             I
                                                                 agents, aetiountants and representatives cencerning the Business Operations ﬁnancial condition,
                                                                     '_

                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                             h




                                                             _'. assets, liabilities and all other matters relevant to Seller and the subject matter of this Agreement.
                 .                                              As at 11331111: orits due diligence investigation, Buyeris knowledgeable about the Sale Assets and
                                                                         -




                                                                      Sellers and their operations, ﬁnances and Business Buyer has such knowledge and
                                                                f the
                                                                             _

                                     '



                                                                  eXperienc'e in ﬁnancial and business matters and speciTiCally the speciﬁc business and operatiOns'
                                                                                 -

                                                 I




'
                                                                  Of the Seller that Buyer is capable of evaluating the merits and risks of the contemplated
                                                                                 -


                                                                                                                                                                                                                                 ,




                                                              ,- transactiOn. Bayer has conducted its own due diligence with reSpec't to the Sai-e Assets, Assumed
                                                                                                                                                                                                                                                      '
        ‘-
                                                                                                                                                                                                                             .
                             '_

                                 '



                                                                  Obligations, sellers and the operations, ﬁnances and Business of Sellers, and any other matter
                                                                                     -




                                                                that Buyer believes to be material to a decision to enter into this
                                                                                                                                                                                                                                         '



                                                             _


                                                                                                                                               Agreement or ancillary.
                                                                                or                      from the contemplated
                                                                                                 '
                                                                     .




                                                                  agreements commitment        larising                          transaCtions.

                                                                                                                                                                                          '




                                                                                                                                                                      ARTICLE v
                                                                                                                                                                                  coVENAN'rs
                                                                                                                                                       TRANSACTIONS
                                                                                                     _
                                                                                                           9.5.91 Employment or Ryan Windsor. In consideration for the sale of the Sale Assets by                                    .                    .




                                                                                                     Seller, Buyer agrees” to empIOy Ryan Windsor at and following the Closing for up to twelve
                                                                                                     months pursuant to
                                                                                                                          the
                                                                                                                              form
                                                                                                                                   of
                                                                                                                                      Employment Agreement
                                                                                                                                                            attached hereto as Exhibit                 C
                                                                                                     _
                                                                                                                  5
                                                                                                               2 ,- Domain Transfers. Seller and Buyer shall tile with the applicable domain name
                             .
                                                                                 I
                                                                                     '
                                                                                                     regisnars‘, within five business days after execution of this Agreement by the parties, such
                                                                                                     applications and ether doCuments in the name of Seller of afﬁliated parties, as appropriate, as
                                     '




                 I
                                                                                                      may benecessary 01 adViSable to transfer ownership and registration rightsin the Domain Names                                      .




                                                         -
                                                                                                     to Buyer. Seller and Buyer, at Buyer 5 expense, shall take- all CommerCially reasonable                                                     '-
                     '                               '                                                                                                                                            steps                      .-

                                                                                                     ”necessary to proseCute such filings with                                                       be
                                                                                                                                                                                                                     '

                                                                             .'
                                                                                                                                                          to the end that the transfer 10
                                                                                                                                               diligence, '


                                                                                                                                                                                          Buyer may                              '
                                                                                                                                                                                                                                                      '



                                                                                                                          practicable
                                                                                                     Obtained as ”soon as
                                                                                                                                                                                                   .
                                                                                                                                                                                      .




                                             '
                                                                                                                  5.3    Tax Retinns and Payments All taxes pertaining to ownership of the sale Assets
                                                                             .
                                                                                                         er operatiOn            of the Seller 5
                                                                                                                                       business prior to the Closing Date will be timely paid when due;
                                                                         -


                                                                                                         provided that Seller shall not he required to pay any such tax So long as the validity thereof shall
                                                                 -


                                                                                         _
                                                                                                         be contested111' geod faith by appropriate proceedings. in the event that any refundis received at
                                                                 '



                                                                                     _                   or after the Closing Date by Buyer that pertain to the Sale Assets or operations 0f Seller’s business
                                                                                                         priOr to Closing Date, Buyer shall have set aside and                                             on"
                                                                     -                                                                                             immediately deliver to Ryan Windsor
                                                                                                         behalf 0f. Sellersany stich tax refundamounts.
                                                                                                                                                                                               -


                                                                                             _




                                                                                                             _'
                                                                                                                  '_'5.4_- Conﬁdentiality, Press
                                                                                                                                                                  Release.

                                                                                                                                                                             13

                                                                                                                                                         EXHIBIT A - Page 13 of 25
                                                                                                              Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 44 of 84



                                                                   .
                                                                                 -


                                                                                                                    .(a)
                                                                                                      -The terms of this transactiOn shall be kept conﬁdential. by the parties.
                                                   -_                           Notwrthstanding   the  foregoing and nothing centained herein shall prohibit Buyer or Seller from
                                                                                supplying or ﬁling Such information to a valid governmental or court authority to the extent
                                                                                required by law or identifying this transaCtion and its material provisions to those customers,
                                                                                                                                                                                                                                           '

                                                                       .




                                                                               supplier's, creditors, litigation parties and/or government entities that have a need to       as a'
                                               '



                                                                                      of 1ts arrangements with the                                                      know  '




                                                                               result
                                                                                                                                                                                             -                   -




                                                                                                                     Buyer or Seller.

                                                                                                                    (b)
                                                                                                                                                                                                                                                       I




                                                                                                                                  Except as expressly permitted hereunder, no public announcement                            be        .1
1'                                                                         '


                                                                                                                          transaction                                                                                shall
                                                                               made about this                                           Without the consent of bOth parties hereto._
                 1.                                    .

                                          '_




     '
                                                                                                                    (c)           In the event that either party determines good faith that a press release
                                                                                                                                                                                       111
                                                                                                                                                                                                                                  I




                      -

                                                           .
                                                                                Other
                                                           public announcement is desirable under any circumstances, the parties shall cenSult with
                                                                               Or
                                                                               each other to             form and content of                     or
                                                                   determine theappropriate timing,                       '
                                                                                                                              ‘
                                                                                                                                  such release
                                                   Nannouncement                                                                                       .        -




                                                                                                             55
                                                                                                     ‘


         '
                                                                                                                    1,, Reasonable BeSt         Efforts. Subject to the terms and conditions of this Agreement,
                                          1' each                                    of the parties hereto will use its reasonable best commercial efforts to take all action and to
                                                       '_                      do all things neceSSary, proper er advisable to satiSfy any ConditiOn to the parties‘ Obligations
                                                                               hereunder111 its poWer to satisfy and to consummate and make                                                                                                        '




                                                                                                                                                 effective as soon as practicable
                                                                                                                                                                                                                                           -

                                                   '_
                                               '



                                                                               the transactions  contemplated   by this
                                                                                                                                                                                                             1




                                                                                                                                                           Agreement.
                                                                                                                     Material Breach. Buyer agrees that, in the
                                                                                                           extent Buyer fails to perform its
                                            "obligations hereunder with respeCt to the assumption of liabilities, or any of them, such failure
                                                                                                                                                                                                                                  '




                                            .w0uld constitute a material breach of this
                          I

                                                                                         Agreement, which Would entitle Seller to any all
                                          I remedies aVailable to it under the law and1n equity, including (without
                                                                                                                       limitation) the right to
             -



                              '                                                                                                                                                                                                       -_



                                           _'                                               of the
                                              rescission of the Agreementor asSignment back        Sale Assets

                                                                                                                                  _
                                                                                                                                                              ARTICLE VI
                                                                                                 CONDITIONS PRECEDENT TO THE
                                                                                                                                                                                                                       V




                                                                                                                                                                                       OF BUYER TO
                                                                                                                                                                         OBLIGATIONS                         CLOSE
                                  ,                _                               Buyer s obligation to close the transaction contemplated by this Agreement13 subject to
                                                                                     _




                                                                           the satisfaCtion, on Or prior to the               of each of the                       unless
     _                    _




                                      .
                                               .




                                                       .
                                                                                                                Closing Date,               .
                                                                                                                                             following conditions,
                                                                                                                                                   -
                                                                                                                                                                          waived  -                      -




                                                                               by            Buyer
                                                                                                              111   Writing"

                                                                                                             6.1
                                                                                                         i
                                                                                 '




                                                                                                                     ACcur‘acy of Representations and warranties. The representations and wan antics
                                                                                         '
                                                                                             -

                      _
                                                                                                 _




                 '.
                                           ._
                                                                               of Seller contamedIn this Agreement or in any other Document shall be complete and correct in                                                                   _




                                                                               all material respe‘Cts onthe Closing Date With the same effect as
                                                                                                                                                 though made at such time eXCept
                                                               .




                  .
                                                   '

                                                                               for changes that do net conStitute a Material                   on        the Seller’ 3
                                                                                                                             Adverse Condition    Buyer,             '
                                                                                                                                                                       business,
                                                                                      Sale                a
                                                                           or the                taken            Assets              as Whole.                                                  .




                                                                                                         6. 2
                                                                                                                                                                                                                                           1




                                                                                             Performance ofAgreements. Seller shall have performedin all material respects
                                                                               all ofits Covenants, agreements and obligations
                                                                                                                               required by this Agreement and each of the other
                                                                               Documents to be performedor
                                          '



                                                                                                                     with. by it upon the Closing
                                                                                                                                                                                                                              -




                                                                                                           complied.                                                                             Date.


                                                                                                                                                                '~
                                                                                                                                                                         14
                                                                                                                                                 EXHIBIT A - Page 14 of 25
                                                                                                                             Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 45 of 84


                                                                                                                    .6. 3                 Adverse Proceedings. Neither Seller nor any afﬁliate of Seller shall be     subject to
                                                                                                                                                                                                                                                                   '




                                                        any ruling, decree, order or injunction restraining,Imposing material limitations on or prohibiting
                                                            '
                                                                                        .

                                                                                                                                                                                                                                               _




                                                1'
                                                     [(1) the consummation of the transactions contemplated hereby 0r (ii) its participation in the
                                            '
                                                        operation management OwnerShip or contrdl of the Seller 5 business; and no litigation,
                                                                                        _


                                                                                                                                                                                                                                                                                               I




                                                      proceeding or other action seeking to obtain anysuch ruling, decree, order or injunction shall be
                                                                                -


                        I

                                                                                                                                                                                                                                                               _
                                                                                                                                                                                                                                                                                   _




                                                        pending. No gOvernmental authority having jurisdiction shall have notified any party to this
                                                            -
                                                                                        .




                                                        Agreement that consummation of the transaction centemplated hereby Would constitute a
                                                                                I


                                                        Violatlon 01711111 1111113 or the United States or of any state 0r
                                                                                                                                                                                                                                                           _




                                                                                                                           political subdiviSiOn Orthat it intends
                                            .                                           _-
                                                                                                                                                                                                                                                                               .



                                                    7 to cemrnenCe
                                                    '


                                                                                          to restrain. such Consummation    or to force divestiture unless such
                _                                                        proceedings
                                                    i-"governmental authority Shall have Withdrawn such notice No governmental
            -
                                                                                                                                                                                                                                               ‘
                                            f


                                                                                                                                               authority having
I




                                                   '_' jurisdiction shall have
        .




                                                                                    commenCed any such preeeeding.

                                                                                                 _
                                                                                                                         64
                                                                                                                    Dehvery of Closing Documents. Seller shall have delivered Or caused to be
                                                                                                     delivered to Buyer on the              each of
                                                                        '


                                                                                                                                                                           to be delivered
                                                                                                                               Closing Date         the Documents required                 pursuant
                            7                                       l-
                                                                                                     to Section 8.
                                                                                                                   2.

                                                                                                                                                                     ARTICLE VII
                                                                                                                    CONDITIONS PRECEDENT                                 THE OBLIGATION OF SELLER TO
                                                                                                                                                                    OF                                     CLOSE
                            ‘
                                          The obligation of Sellerto close the transaction contemplated by this Agreement1s subj ect to the
                                                    1
                                                                            T


                                    .'-   satisfaction on or prior to the Closing Date, Of eaCh of the foilloWing
                                                                                    f
                                                                                                                                     Waived
                                        j by'

                                                      wrltmg                                                      conditions, unless
                                                                                                              seller111
                                                                                                                                                                                           ,




                                                '
                                                                                                                         7l       1




                                                                                                                                          Accuracy ofRepresentations and Warranties. The representations and warranties
                                                                                                                                                                                                                                           ‘




                                                                                                                                                                                                                                                                                           ,

                                                                                                     of Buyer Centained111 this Agreement shall be complete and correct in all material respects on at
                                                                                                                                                                                                                                                                       '


                                                                                    ‘_


                                                                                                                                                                                                                                                           '


                                        .
                                                                                                     the Closing Date with the same effect as       made at such time except for              are
                                                                                                                            to                though            '

                                                                                                                                                                                 changes that
                                                                                                         materially            Seller
                                    ~
                                                                                                                                                                                                                  -



                                                                                                     not            adverSe
                                                                                                                         7. 2
                                                                                                                                                                                                                                                               I




                                                                .
                                                                                                                                      _
                                                                                                                                           Performance   of Agreements Buyer shall have perforrned1n all material respects                     -




                                                                                                     all ofits covenants, agreements and obligations required by this
                                                                                                                                                                       Agreement and each of the Other
                                                    '_
                                                                            :
                                p                                                                _
                                                                            '


                                                        .                                                         to be                         with    it on the                                             -




                                                                                                     Documents          performed or cornplie‘d      by
                                                                                                                                                         ‘
                                                                                                                                                                  Closing Date.        I




                                                                                                         l-
                                                                                                               '.
                                                                                                                    _-
                                                                                                                         .

                                                                                                                             73   1.       Consents

                                                                                                     -


                                                                                                                                          (a)- All authorizations, consents, approvals and clearances of all federal, state                            '




                                                                                                _'
                                                                                                     and            local governmental agencies required to permit the                 censumrn'a'tion‘ by Seller of the
                                                _'
                                                                        I
                                                                           transactions contemplated by                                                      this Agreement shall have been obtained; all statutOr'y and
                                                                        .'regulatory requlrements for such consummation shall have been fulﬁlled;- and no such
    _
                    .
                                                    '-
                                                                           authorizauons conSents, approvals or clearances shall contain any Conditions
                                                                                        _v
                                                                                                                                                                          or
                                                                                                                                                        that individually
                                        '                                                                                                                                                                                          _




                                                                           in the aggregate            any                             Seller.  V                                              .




                                                                                                           material adverse effect ”on
                                                                                                                                                                                                   »

                                                                        .



                                                                                            Would have
                                                                                                                         74               Adverse Proceedings Buyer shall not
                                                                                                                                                          be subject to any ruling, deeree, order or”                                                      _




                                                                                                                                             limitations on                     the consummation of
                                                                                                                                                               prohibiting: (i)
                                                                                            ,
                                                                                                  injunction restraining, imposing. material                Or                                                                         -




                                                                    '




                                                                            '
                                                                                                 the transaCtio‘ns‘ contemplated hereby or (ii) its participation   in the operation, management,
                                                                                                  ownership or ContrOI of the Buyer 5 business, andno litigation, proceeding or other aetion seeking
                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                   '                       '




                                                                                                  to                                      or                 be
                                                                                                     obtain any such ruling, decree, order injunction shall pending. No governmental authority
                                                                        '.




                                                                                                                                                                                   .



                                                                                                                                                                         I.
                                                                                                                                                                              15
                                                                                                                                                              EXHIBIT A - Page 15 of 25
                                                                                                                     Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 46 of 84



                                       having JuI'ISdlCtIOIl shall have notiﬁed any party to this Agreement that consummation of the
                 'I


                                   -_

                                       transactions contemplated hereby WOuld constitute a violation of the laws of the United States or
                                                                                                                                                                                                                                                                                                                                 _
                                                '




                  .




                                   -'
                                      or any state or pelitical subdivision or that it intends to Commence proceedings to restrain such
                                       .




                      _
                                       consummation or to force divestiture; unless 'such govermnen'tal authority shall have withdrawn. .'
                                      such notice
                                                     No governmental authority having j1'1risdiction shall have commenced any such-
                                       proceedmg                                                                                                                                                          .                     .
                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                   -       -




I
                                                                                                            -7
                                                                               Delivery of Closing Documents and PurChase Price. Buyer shall have delivered
                                                                                                                         5               -




                                                                orcaused to be delivered to Seller 011 the
                                                                                                            Closing Date each of the Documents required to be
                                           .'                   delivered pursuant to seetion 8.3, and Buyer Shall be ready, willing and abie to deliVer the
                  _
                                           _-                   Pureliase Price111 the form of payment Set forth1n this          and its Exhibits and to assume
                                                                                                                                                                                                                                    Agreement
                                       '
                                                        '



                                                                and satisfy the         Obl1gat10ns set                                                                                                                                 4.                                                     -




                                                                    I
                                                                                Assumed         I
                                                                                                                 i
                                                                                                                     I
                                                                                                                                                            i                  '
                                                                                                                                                                                                     forthin Section 2
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                 '




                                                                                                                                                                                                    ARTICLE vi11
                                                                                                                                                                                                                                    .-
                                                                                                                                                                                                     cLoSrNo
                                                                                                                                                                                                     -




                                                                                                            81' Time and Place Unless otherwiSe agreed to in advance by the parties, Closing
                                                                                                                                 I




         _                             _
                                                        _




                                                                shall take
                                                                                                                                                                                                                                                                                 '

                                                                                                                                                   at
             _
                                       _'
                                                                                                                                                        the ofﬁces of Selleror its counsel on the Closing Date
                                                                                                                         place
                                                                                                                                     I




                                                                                                            8.2 Documents to be Delivered to Buyer by Seller At                                                                                                                                        deliver
                                                                                                                                                                                                                                                               the Closing, Seller shall
                                                                                                                                                                                               following.
                                                                                            _




                                                    -

                                                                er canse to                                                                                                          the
                                                                                                                                 be delivered to Buyer
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                     .
                              '_




                                                                                                                                  (a)                   Certiﬁed resolutions of Seller's shareholders approving the execution and                                                                                            '




                                                                delivery "of                                                     this              Agreement and each of the other Decuments and "anthorizing
             -
                                            .




    '-                I-                                        cf the                                                                                                                                                                                                           the consummatiOn
                                                -_
                                                                                                                                                                                                     and thereby._
                                                                                                            transactions contemplated                                               hereby
                                                                                                                                                        I


                                                                                                                         '


                                                                                                                                             .I

                                                                                                                                                  (b)       f           True and correct copies of the records          in Section 2. l(d) shall be                                                              '




                                                                                                                                                                    -

                                                                                                                                                                                 at    ofﬁces of Seller.
                                                                                                                                                                                                               described                 '       '


                                                                                                                                                                                                                                                                     -




                                                                                                                                                                        available     the                                           _




             .
                                                                        _
                                                                                                .8  I




                                                                                                                     3               I. Documents to be DeliVered to Seller by Buyer. At
                                                                                                                                                                                                                                                               the Closing,
                                                                                                                                                                                                                                                                                                       deliver
                                                                                                                                                                                                                                                                                 Buyer shall
                          '                                                                                                                                                                                        '    '
                                                -
                                                                or                                                   to be
                                                                                                                                                  delivered to Seller the following:
                                                                                                                                                                                                                                             -




                                                                                        cause
                                                                                                                                                                                                                                                         .               .




                                                                                -


                                                                                                                                         (a)
                                                                                      Certiﬁed resolutions of Buyer's Managers appmving the execution and
                                                                                                             _
                                                                                                                                                                '




                                                                delivery Of this Agreement and each of the other Deeuments and
                              -



                                                                                                                                        the
                                   '
                                                                                                                                                                                                                                                               authorizing               consummation                _




                                                                                        the
                                                                cf                                                                                                                  hereby                                                                       -




                                                                                                            transaction contemplated                                                                and thereby.
                                                                                                                                                  (b) The Purchase Price both
                                                                                                                                                                                                                                                                                                                                     I




                                                                                                                                                                                                                   1n   the                          of a wire transfer and                                              '




                                                                                                                                                                             B
                                                                                    .
                                                                                                        .
             _                                              _




                                       '
                                                                                                                                                                                                                                    form                                                      premissory
                                                                notes as set                                                     forth1n Exhibit                                                                            -                        -




                                                                                                                                                                                           '




                                                                                                                                                                                               '_
                                                                                                                                                                                                     ARTICLE 1x
                                                                                        SURVIVAL OF REPRESENTATIONS AND WARRANTIES INDEMNIFICATION
                                                                I



                                                                            '
                                                                                        5



                                                                                                -_'_'9'.l _. Survival of. RepreSentation and-warranties.
                                                                                                                             -

                                                                                                                                 .
                                                                                                                                                                                                                                                             All "representations,            ”warranties,
                                                                                                                                                                                                                                                                                                                     '




                                                                                                                                                                                                              16
                                                                                                                                                                                     EXHIBIT A - Page 16 of 25
                                                                                                              Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 47 of 84


    '




                    :-                                          _”_covenants and agreements centained1n this Agreement or in any other Document shall survive
                                                                 the Closing for the Survival Period and the Closing shall not be deemed a waiver by either party
                ”


                                            -

                                                                    _




                        _
                                                    1

                                                                    _       of the representatlons, Warranties, covenants of agreements of the Other party Contained herein or
                                                _-                          in ”any Other Document. No elairri ”may be brought under this Agreement or any Other Doctnnent
                                                                -

                                                                            unless written netice describing1n reasonable detail the nature and basis of such claim15 given
                                            f                           onor prior to the last day ”Of the Survival Period In the event such a netice is so given, the right                                                                         '


                .Indemnification ”With r-eSpect thereto under this Article shall survive the StirViv‘al Period until
                                _
                                                                            ”to

           '_sVuCh claim15 ﬁnally resolved and any Obligations with ”respect thereto are fully satisﬁed. For
                                    .




              purpOses of this agreement the "SurviVal Period" shall be” tweive(12) months after the Closing
                                                        I




       1'
              Date, except that any representation or Warranty 0f Buyer or Seller as to (i) such party's
             'quahfication and authority to consummate the transactions contemplated hereby, (ii) title ”of the
                                         _”


             parties to the Sale Assets, (iii) any tax obligation of Seller,” Or
    I”

              Survival Period shall
                                    i-

                                       be              (24)
                                                            ”




                                                            months.
                                                                                       Section .‘3 7
                                                                                                     (Litigat10n), the                                                                               (v)
                                          twenty~four
                     9. Indemnrﬁcatton in General Buyer and” Seller agree that the rights to
                                            _
                                                                                                              2
              1ndernn1ficatlon and to be held harmless set forth1n this” Agreement shall, as between the parties
                                                            .

                                    ”




              hereto. and their respeCtive sneeessors and assigns, be exclusive of all rights to indemnification
                                                            -




              and to” be held harmless that such party (or its successors or assigns)” would otherwise have by
                                                :

                                                                                                                                                                                                                                                         i




              Statute,- 110111111011 1an 0r otherwiSe Except Vwith regard ”to actual fraud or intentional
                                                                                                                                                                                                                                                 '
                                                    ,




              misrepresentation in Connection with the transaction deScribed herein, each party' s rights under
                                            ‘

                                                                                                                                                                                                                                                 ,




              this Article shall be the” Sole and exciusiVe” remedies with respect to claims
                                                                                                   resulting frOm or
                                    1



                                                            I.

       j

              relating  to  any   mlsrepresentatlon   breach'

                                                              or Warranty  or failure to‘ perform any entrenant or                                                                                                                                   .




             agreement      centained  in  this” Agreement  or otherwise  relating to the  transactiOns that are the
                           this Agreement Without limiting” thegenerality of the foregoing,111 no eVent shall
                        '




           f subject   Of
            ‘


          5,  either party or” any Person claiming through, by or on behalf of either party, be entitled to                                                                                                                                  -




                                                                            this Agreement                      claim
              or seek resciSSion of                 ,



                                      the transactions consummated under
                                                                                         V




                                                                                                 U
                                                                                                          93                   Indemmﬁcation
                                                                                                                                                                     by Seller.
                                            .
                                                                    _-                                                     (a)
                                                                                                   Subject to the provisions of Section 9. 3(b) below Seller shall indemnify
                                                                                                                                            1




                                                                            and held harmless” Buyer and any ofﬁcer, directOr, agent, employee and afﬁliate
                                            ”




                    .
                                                                                                                                                                   thereof With
                                                                            respeCt to any and all demands claiﬂms actions, suits, proceedings, assessments ,jndg'rnents, costs,
                                                    -
                                                                                                                                                                                                                                         -




                                                                            losses, damages, liabilities and expenses (including reasonable attorneys                    or
                                                    '


                                                                                       ”of:                                    '-                     fees), relating to
                                                                                                                                                                 .
                                                                                                                                                                       .




                                                                        ”arising out

_




        '
                    V
                                                                                                      .
                                                                                                               _       _
                                                                                                                                                    (i)
                                                                                                      Any breachor non-performance by Seller of any cf1ts representations,
                                        I
                                                                            warrant1es, coVenants or agreements                            or     other
                                                                                                                set forth1n this Agreement    any       Doc”uments through
                                                                                                                                                          V




                                I
                                                        -
                                                                                Surv1val Peribd;V                                                                                       -
                                                                                                                                                                                             -




                                                                            the
                                                                        ”




                                                                                                                                                     (ii)
                                                                                             '
        -
                                                                                                              The” oWnership or Operation by                               or
                                                                                                                                            " Seller of the Sale Assets on
                            _                                                                                              .
                                                        ,




                                                                            to                               than                                                             prior
                                                                                     the Closing Date, other
                                                                                                                                                                                                             ,
                                ”_

                                                                                                                  the Assumed Obligatidns’;

                                                                                                                                                               All other liabllities and obligations of Seller other than the Assumed-
                                                                        ,            ,



                                                                                                 '.
                                                                             :
                                                                                                          ,
                                                                                 V
                                                                                                                   _




                                                                                                                               -
                                                                                                                                                    V(iii)_V
                                                                            Obligations; or
                                    .                                                                                               .                                                            .




                                                                                                                                        V




                                                                                                                                                     (iv) Buyer being named as a party-in any matter listed on schedule 37, or
                                                                                                                                                '



                                                                                                                                                                                                                                                 .




                                                                                                                                                                                  '17
                                                                                                                                                                       EXHIBIT A - Page 17 of 25
                                                                                                                  Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 48 of 84



                                                                                            Buyer being named as a party (other than as plaintiff) by any party (other than Seller) to any of
                                                        -




                                                                                            the matters listed 011 Schedule 3. 7, in an action relating to or arising out of this
                                                                                                                                                                                  Agreement 01 the                                               _




                                                                                            transactions contemplated hereby other than as a resul of the acts or omissions or Buyer and
                                                                                            excluding these matterslisted0n Schedule 3. 7 that are or             to
                                                                                                                                                                                                                                                     '

                                                                .



                                                                                                                                                                     the Assumed
                                                                                                                                                                                   Obligations
                                                                                                                                                                                   relate
                                        _
                                                                                        .
                                                                                             -


                                                                                                                                   (b)       Except for” any amounts owed by Seller to Buyer under Section 9.3(a)(iv),'
                                                            -
                                                                                            and Section 2. 7,                            if ClosingoCcurs, Seller Shall not be obligated until the amount of such claims,
                                                                        '_                  liabilities, damages, losses, costs and eXpenSes exceeds Buyer' 5 Threshold Limitation, in
                                                                                                          Shall then                               of                                  which ”
                                                                                            easeBuyer
                                                            .                                                                                                                                                  '




                                                                                                                     be entitled to indemniﬁcation    the entire amount.-

                                                                                                     -"_'_9.4 indemniﬁcation by Buyer.
                                                                                                                              _-
                                                                                                                                                                    :




                                                    _
                                                                                        .
                                                                                             -



                                                                                                                                   -(a)
                                                                                              Subject to the provisions of Section 9. 4(b) belOw, Buyer shall indemnify
                                                                                                 '




                                                                         and hold hernile'ss Seller and any ofﬁCer, director,
                                                                                                                               agent, employee and afﬁliate thereof with
                                                                            .




                                                                                 to any and alldemands, claims, aetions, suits,
                                                                                                                                                                                                                                         '




                                                                                                                                proceedings, afﬁliate thereOf With respect
                                .'                                  -



        e.                                                               respeCt
                            ‘
                                                                        to any and an demands                                                                                                                                       '




                                                                                                 claims, actions, suits, proceedings assessments, judgments, costs, lesses,



                                                                                ‘
                                                                                                                      .

                                                                                                                                              (i) Any breach "or non-performance by Buyer of any ofits representations,
                                                                                                                                              or            set forth111 this         or     other               ;
                                                                                        warranties, covenants                                      agreements                 Agreement     any      Document;
                                                                                                                                            (ii)
                                                                                                                          I
                                                                                                         '        ‘
                                                                                                              ‘




                                                                                                                                                                    operation of the Seller 5 business and/or the use of
    ,
                                            _                           g                                                            ,               The ownership or
                'f                                                      .



                                                                                            the Sale Assets after
                                                                                                                                            the
                                                                                                                                                   Closing Date;
                                                                                                                                                                 or                                     ,          .   -
                                                                                                                                                                                                                                    ‘




                                                                                _
                                                                                                     -                        -



                                                                                                                                            (iii)     All
                                                                                                                          other liabilities Or obligations of Buyer pursuant
                                                                                                                                                                             to
                                                                                                                                                                                the terms                                  of
                                                                                            this Agreement including, without limitation, the Assumed
                                                                                                                                                                                                        '




                                                                                                                                                                                     Obligations
                                                                                                                                   (b)
                                                                                                                .Exeept for any amounts owed by Buyer to Seller or Rodney Smith and the
                                                                                            performance of the Assumed Obligations, if Closing occurs, Buyer shall not be obligated until
            :
                        ~




                                                                                            the amwnt Of such
                                                                        _
                                                                                                                 Claims, liabilities, damages, losses, costs and expenses eXceeds Seller's
                                                                                            Threshold                                         in which case    ler shall         entitled to
                                                                                                                      Limitation,                                        then be
                                                                                                                                                                                             indemniﬁcation of the entire
        .

                                .                   _




                                                                                                                                                            Sell

                                                                                        ,

                                                                                                                                   (c)
                                                                                                                  In addition to,and not in lieu of the remedies otherwise provided herein
                            '



                                    '                       '
                                                                    .


                                                                                    '
                                                                                            with regard to indemniﬁcation from Buyer, in the event that a Bankruptcy Event applies to Buyer
                                                                                    '
                                                                                            priOr to its successfully and fully Satisfying its obligations to Sellers with regard to the Assumed                                                 ,




                                '
                                                                                            Obligatlons (Section 2. 3) 01 Payment of Purchase Price (Section 2. 4), then Seller may exercise                                            '_               _




                                                                                            its rights 1nclud1ng
                                                                                    '                                                                                                                                                                        _




                                                                                                                                                    to a                       SectiOn 5.6.
                                                                                                                 (withOu't limitation) With regard       Material Breach per
                                                        .




I

                '
                                                                           5                                 9.
                                                                               Indemniﬁcation Procedures. In the event that an Indemnified Party may be entitled
                                        .

                                                                gto 1ndemn1ﬁcation   hereunder with respect to any asserted claim" of, or obligation Or liability to,
                    I
                                                                 any third party," such party shall notify the Indemnifying Party thereOf, describing the matters
                                                                -

                                                                 involvedin reasonable detail, and the Indemnifying Party shall be entitled to assume the defense                                                                                '




                                                5
                                                                 thereof upon written notice to the Indemnified Party with counsel reasonably satisfactory to the
                                                                        _
                                                                                                                                                                                                                                '



                                                                                                                                                                                                                                             _
                                                    '


                                                                 Indemniﬁed Party; provided, thatonce the defense
                                                                                                                    thereofIS assumed by the Indemnifying Party,

                                                                                                                                                                        18
                                                                                                                                                            EXHIBIT A - Page 18 of 25
                                                                            Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 49 of 84


                         '



                                           the Indemnifying Party shall keep the Indemnified Party advised of all developments1n” the
                                           '




                                           defense thereof and any related litigation, and the Indemniﬁed Party shall be entitled at all times
                                                                                                                                                                                                                                                                                        '




                                          Vto part1c1pate in the defense thereof at its own expense If the Indemnifying Party fails to notify                                                                                                                                   '.

                             .
                                          the indemnifed Party its election to defend or contests its obligation to indemnify under this               of                                                                                                           -




                                                                                                                                                                                                                                                                        '


                                           Article IX, the Indemniﬁed. Partymay pay,
                                      '


                    _'.          '
                                                                                                              such a                                                              compromise, or defend              claim Without prejudice
                                                               to any
                                                                         right itmay have hereunder

                                                                                                                                                                       '




                                                                                                                                                                                ”ARTICLE X
                                                                                                                                                                           -




                                                                                                                                                                     MISCELLANEOUS
                                                               _
                                                                          10.1Further Actions From time to time before at and after the Closing, each party, at                                                                                                             _'              _



                                           '

                                                                   itseXpense and Without further canSideration ”unless otherwisespeciﬁed herein,” will execute and
                                                                   deliver such documents to the Other party as the Other party may
                                                                                                                                                                                                                                                                '


                                     I.                                                                                                                in order
                                                                                                                                    reasonably request
                                                           _


                    '



                                                                                                  the
                                      '

                                                       .
                                                                   more effectlvely to
                                                                                       Consummate     tranSactions contemplated hereby.
I



            '
                                                                          10 2 Access After the Closing Date. After the Closing and for a periodof the longer of:
                                          --

                                                                   (i) tWelve (12) months, and (ii) such reasonable period of time as Seller may require in order to
                                                                            or prosecute any                                                                                                    liability or claim                    the
                                                                                             litigation investigation,
                                                                                                                                                                                                                                                                    -'

                                                                   defend
                                               .




                                                                                                                                                                                                                     involving              Business,
                                                  Seller's ecunsel accountants and other representatives with reasonable access during normal
                                                   -




                                                business hours to the hocks, records, property, personnel, contraCts, cemmitments and
                        '-
                                                                                                                                                                                                                                                                                -




                                                 documents of Buyer pertaining to the Sale Assets, Assumed Obligations, Business 01
                _            ;                  transactions Occurring prior to, at or after the Closing Date that are the responsibility and                                                                                                                       -




                                                 Obligation of the Seller, When requested by Seller, and Buyer shall retain such bOOk's and records
        '


                                 -_

            '-                                   for the normal document retention periOd of Buyer At the reqUest and reasdnabie
                                                       .'
                                                                                                                                                  of
                             '


                                                                                      of        books  and                               eXpens'e
                                                  Seller,             deliver Hoopie's any such            records to Seller
                                               '_1        Buyer shall
                                                                                                                                                        Of Expenses.
                                                                        10.112119111131111

                                                                                          '_      (a)             -'
                                                                                                                                                      'Any   fees assessed for the transfer and/or renewal            of                      Names
                                                                                                    "             '

                                                                                                                                      5
                                                                                                                                                                                                                           the Domain
                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                            _




                                                                                                                                                      shall be the
                                                                                                                                                                   responsibilityof Buyer.-                                                             I




                                                                             ..
                                                                                              .'_(b)          _
                                                                                                                              _
                                                                                                                                                  _
                                                                                                                                                      All state or local sales or use, stamp or transfer, grant and other similar taxes
                                                                                                      '



                                                                                                                                                      payable1n connection with consuin‘m'atidn of the transactions
                                                                                          '




                                                                                                                                  '
                                                                                                                                                                                                                         contemplated
                                                                                                                                                      hereby shall be shared             between Seller and
                                                                                                                                              '

                                                                                                                                                                                                                             .   '.


                                                                                                                                                                                equally                      Buyer.
                                                                                  '




                                                                                                  (c)                                                 Except as otherwise expressly provided in this Agreement, each of the
                                                                                                                                          -

                                                                                                                          .

                                                                                      '
                                                                                                          '



                                                                                                                                                      parties shall bear its oWn expenses, including the fees of any attorneys and
                                                                                              -                       '
                                                                                                  -
                                                                                                                                                  .

                                                                                                                                  '_
                                                                                                                                                  '


                                                                                                                                                      acc'Ou‘ntants engaged by such party, in connection with this
                                                                                                                                                                                                                   Agreement and                                            .




                                                                                                                                                      the                             transactions                                            -




                                                                                                                                                            consummation of the                       Contemplate'd herein
                                                                         10.4 Notices. All notices, demands or other communications given hereunder shall be
                                                                                                                                                                                                                                                                                    I



                                                                                                                                                                                                                                                            '




                                                                   in Writing and shall be sufficientlygiven if delivered bycourier 0r sent by
    _
                         _'                                                                                                                    registeredor certiﬁed
                                                                                                                                                                           or        facsimile machine or                 means of
                                                                   mail, first                                                                                                                            similar Written
                                 _.
                                                                                              ci-a'ss,‘ postage                                                prepaid,         by


                                                                                                                                                                                     .19   .'


                                                                                                                                                                   EXHIBIT A - Page 19 of 25
                                                                        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 50 of 84


                                                                                                                                                                                                  '




                                                                iommﬁniéiﬁom addressee foiiows‘:
                                                                                                                                                                                          1
                                                                                                                                                                                              '       '




                                                                                1(a)]                                                 1-




                                                                                                                                                        11153111112110;

                                                                                                  1
                                                                                                                  .
                                                                                                                                           _
                                                                                                                                                     Alcatraz Media, Inc.                                                    .




                                                                                                                                  -

                                                                                                                                                    .8200 Roberts Drive, Ste 205
                                                                                                                                                                                                                             1
                                                                                                                  '

                                                                                                                                           '.
                                                                                                                                                     Atlanta, Georgia 30350
                                                                                                                                                                       1'

                                                                                                                                                     Attention: RyanWindsor
                                                                                                                                                                                                                                 '




                                                                                                              '

                                                                                                                                      .

                                                                                                                                                    Telephone: (415) 7171- 8978                                                                                    .




                                                                                                                      '-                                      '.  ryan@alcatrazrned1a com
                                                                                                                                                                                -
                                                                                                                                                                                                                                                           '


                                                                                                                                                    ;

                                                                                                                                                             Ema112-
                                                                                1'1
                                                                                                                                                             Withacopyto

                                                                                                                  _
                                                                                                                              .
                                                                                                                                                .
                                                                                                                                                             Taylor English Duma LLP
                                                                                                                      .
                                                                                                                                                .            1600 Parkwood Circle, Suite 400
                                                                                                                                                        '1

                                                                                                                                                             Atlanta Georgia 3033911
                                                                                                                                                                            '
                                                                                                                                                                                                                V




                                                                                                                                                             Attention: Henry Quillian, Esq;
                                                                                                                                                                                                                                             '


                                                                                                              _                                 ‘_

                                                                                          ..                                               ,
                                                                                                                                                                          (770) 434- 6868                                                              ,       t




                                                                                                      '.                                                     Telephone:
                                                                                                                                                             Email:     hqu1111an@taylorenghsh
                                                                                                                                                                                                                                                 00111.1

                                                                           .


                                                                               1(b)1                                                                     Ifto‘ Buyer to:
                                                                                                                                                                                      ‘


                                                                                                                          1               WTo1m1                  Schmidt                             ,   ,




                                                                                                                                                    Schmidt Law Firm, PLLC
                                                                                                              '


                                                                                          ;
                                                                                              '

                                                                                                                                      -'
                                                                                                                                                         78-80 San Felipe, Suite 210
                                                                                                                                                         HouSton, Texas 77063 I
                                                                                      -                   -
                                                                                                                                                                                                                    1-
                                                                                                                                           1

                                                                                                                                                                                                                                     '




                                                                                                                                                         Telephone: (713) 568—4899
                                                                                                  .1                                                                                                                     1                                 .
                                                                                                      1




                                                                                                                              1'

                                                                                                                                                         Email:                     tem@schmidtf11rm.com
                                                                                                                                                                                                                                                   ,




                                            3

                                                or such other address with respect to any party hereto1as11suchparty may from time to time
                    .

                                                                                                                                             notify
                                                (as prowded above) to the other party hereto. Any Such notice, deinand 0r commdnicatidn shall
                                                    -
            .




                                              be deemed to have beengiven (i) if so maiied, as of the close or the third
    1                   1




                                            '




                                                                                                                                (3rd) busineSs; day
                                                followmg
                                                .         the date                  if
                                                                    mailed and (ii) personally delivered or Otherwise sent as previded ab0ve,1
                                            '- on the date received A
                    1




                                                                        cfopy of any notiCe sent shall be provided by email at the above speciﬁed
                                                                                                                                                                                                                                                                                        '

                                                                                                                                                                                                                                                                               -




                                            _' email  address,          the delivery of such email shall not constitute notice for the           of                                                                                                                                 .




                ;
                                -




                                               this Agreement  although                                                                purposes                                                   »
                                                                                                                                                                                                                                         »
                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                           .




                                                                                                                                                                                                                                                                                            1




                            '
                                                                 v-l10.5                Agreement, the Schedules and Exhibits hereto, and the
                                                                               Entire Agreement                                                                        111114.

                                                  Other Documents Constitute the entire agreement and
                                                            .
                                                                                                                        between the parties heieto
        '
                                                                                                       understanding
                                    '
                                                fwith respeCt- to the subject matter hereof and supersede any prior negotiations, agreements,                                                                                                                                      .-




                                                 understandings or arrangements between the
                                                        -

                                                                                                                      the
                                                                                              parties with respect to     subjectmatter hereof.
                                                                  _
                                                                      .10 6 Binding Effec1t1; Beneﬁts. Except asotherwise provided herein, this Agreement shall
                                                                inure to the beneﬁt of and be binding upon the parties hereto and. their
                                                                                                                                         respeCtive succeSSOrs or
                                                                                                                                                                                                                                                                                            '



‘
                                                                                 to the                                     this                      0r implied,
                                                                assigns Except                                   nothing
            -
                                        ,
                                                                                                                        111
                                                        ,1
                                                                                        eXtentspeciﬁed herein,                   Agreement, express


                                                                                                                                                                                                              20.
                                                                                                                                                                       EXHIBIT A - Page 20 of 25
                                                                                                       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 51 of 84


                                                                      i.
                                                                                          shall center on any Perscn other than the parties hereto and their respective suCCe'ssors or assigns
                                                                                          any ”rights, remedles obligations or                   or by        of
                                                                                                                               liabilities under       reason    this Agreement
                                                                                                 I




                                                                                                 10. 7 Assrgnment This Agreement andany rights hereunder shall not be assignable by
i
                                                                  .'                    either party hereto without the prior written Consent of the other party, which consent shall not
    I”
                                                                                        be unreasonably Withheld conditioned or delayed. NotwithStanding the foregoing, Buyer may
                                                          '.                          f

                                                                                        in its Sole and abSolute discretion assign all ofits
                                                                                                                                              right, title, interest and obligation under this
                                                                                      .
                                                         '_



                                                                                                                                                                                                                       '           '
                         i
                                                                      .'
                                                                                                      to
                                                                                        Agreement any entitycontrclled by, underor        Common     110111101 with Buyer;
                                                                                                                                                                            provided, howeVer,
                                                                                                                                                                                                               -




                                                                                        that each such
                                             '

                                                                                  '.
                                                                                                         assignor and          shall    jointly                  liable fer Buyer' s
                                                                                                                      assignee       be         and severally                        obligations
                                                                                        hereunder
                                                                                  '
                     .




                 ‘                                                                              10 8 GOvenﬁngLavv This Agreement shall11) all reSpects be governed by and consu‘ued'
                                                                                                                 lavvs of the State of Texas, including all matters of constmction, Validity
                                     '1
                                                                                          in accordance With the
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               ‘       -   ‘

                                                                                                                                                                                                                   _




                                         .I;
                                                                                      -

                                                                                          and performance

                                     ,                                                               10. 9 Bulk Sales. Buyer herebywaivescompliance by           Seller with the               the
                                                                                                                                                                                 provisions of
                 _
                                                                          p

                             ‘
                                                                                                                                                    if
                                                                                                                                                                                '
                                                              -

                                                                                                              and                         or                                            -   -




                                                                                          B11111 Sales    Act           laws of any state
                                                                                                                   similar                    jurisdiction,     applicable.
                                10.10 Amendments and Waivers. No term or provision of this Agreement may be
                                                                                                                                                                                                                           '


                                                     _




                        amended,- Waived dlscharged or terminated Orally but only by an instrument111 Writing signed
                                                              .




                         by the party against whom the enforcement of such amendment, waiver, discharge or termination
                         _                           y"                           .




                                                      be
                         is         Any waiver shall efl‘eetive onlyin accordance with itseXpress tenns and conditions.
                                                                                      ‘


                            sought.
                                10.11 Severahrlrty If anyprovision of this Agreement, or the application thereof to any
                                                          .




                         Person or entity or any circumstance, is invalid 'or unenforceablein any
                                                                                                    jurisdiction, (i) a suitable                                                                           .




                     If  and equitable provision Shall  be substituted therefer 1n order to carry 0111, Se faras may be valid
                         and enforceable the extent and purp0se of such invalid and
                                                 '




                                                                                       unenforceable provision, and (ii) the
                                                                      -


                                     I
                                                                                                                                                                                                                       j
                         remainder or this Agreement and the application of such provision to other Person's, entities or
                                                                      ‘




                                               not be affected by such invalidity or unenforceability, nor shall such
                     " ‘_01rcumstances Shall
                                                                                                                                                                                                               -
                                         .




                                    or
                         invalidity unenforceabihty affect the validity or enfbrceability of such                        or the
                         applicanon thereof   1n                                                            provision,
                                                     other jurisdiction.
                                                 any
                                                                                                     10.12 Headings EXcept as provided1n Article I, the captions in this Agreement are for
                                                                                          convemence of                         shall not                   of the terms or prdvisions hereof.
                                                                                                             reference only and
                                                                      -,
                                                 l'
                                                                                                                                          deﬁne or limitany

                                                                                               10.13 Counterparts This Agreement may be executed              111'
                                                                                                                                                                     any number 01
                                                                                                                                                                     counterparts,              and
                                                                                          byeither party on separate Counterparts, each of which shall be deemed an original,
                                 '




                                                                                                                                                                              bUt all of
                                                                      5




                                         '
                                                          J Which together shall censtitute one and
                                                                                      .


                                                                                                                                        thesame instrument Fax signatures shall be deemed the
                                                                                                 as
                                                                                                                                                                                                       '


                                                                                                                                                               executed
                                                                  -




                                                                                          same         Original Signatures This   Agreementis not hindinguntil
                                                                                                                                                                                                               .




                                                                                                                                                                             by both parties hereto.
                                                                                               1 10.14 References All referencesin this
             '
                                                                                                                                           Agreement to Articles and Sections are to Articles
                                 -



                                                              '. and                          Sectmns containedin this                        a different documentIS
                                                                                                                             Agreement unless                        expressly speciﬁed.
                                                                                                 10 15 Schedules and Exhibits. Unless Otherwise
         '                                                                                                                                          specified herein, each Schedule and f
                                                                                          Exhibit referred to in this AgreementIS attached hereto, and each such Schedule and
                                                                              '


                                 '1,
                                 I

                                                                              '                                                                                                 ExhibitIS
                                                                                                 incorporated by reference and made a part hereof as if fully Set
                                                                                          hereby                                                                  forth herein.


                                                                                                                                            ”21   -




                                                                                                                                  EXHIBIT A - Page 21 of 25
                                                 Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 52 of 84



                                                 10 16 Attorneys 1:51:st any action       at law or equity is brought, Whetherin a judicial
                                                      or
                                          proceeding arbitration,"    to enforce or interpret any provision of tits Agreement, the prevailing
            -


                    _'




        '_                   .
                                          party shall be entitled to "recover reasonable attOrneys' fees and expenses from the other party,     '_




                                                                           be111 addition to anyother
        '                        '

                    -


                                         _wh1ch fees and e‘Xpenses                                                          awarded
                                                                     shall                             relief, which may be
                                               10 17 Knowledge All references tothe knowledge or aWareness of Seller01 Buyer shall              '



                                                                                                                                                     '




                                         refer to the seller's Or Buyer's respective actual knowledge,- assuming a "reasonable degree of
-
                                     .
                .




                                                                                            of1ts business._
                         .




                                                                     in
    '



                                         1nvest1gat1on by such
                                                                party the ordinary course

                                                                                                                             I

                                                                      '
                                                                                                                         '



                                                                          Signazm's appear onfollowiﬁgpdgé.
                                                                                                                                 -
                                                                                                                3




                                                                                                                    .'




                                                                                                  .-
                                                                                       _-2'2_'.
                                                                            EXHIBIT A - Page 22 of 25
                     Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 53 of 84




          IN WITNFSS WHEREOF the parties have duly executed this AgreeInentas of the
    date ﬁrst v'vritten .‘
                            '



                                                                                                           _           _




   IALCATRAZ
                    MEDIA, INC_._       '   :i            ‘-
                                                               j         CITY INFO EXPERTS LLC
                                                                                      "9.2....“   _;~_a—u«w .......



‘1.__-'By:                      _

                                                                            :_
                                                                                  .
                                                                                                      __                   __
                                                                                                                                    .‘
 i'Naméz'               1
                                    '

                                                                   I.'   Name     C TiOWE LLWICZH—m                                  '




                                        ’
                                            ’
                                                 "
 'fTi-t'leél'                                         _        3    I
                                                                         Title:   {(J A Mat-ﬁg“                                 -




                I
                      SIGNATURE FACE To ASSET PURCHASE AGREEMENT                                                  '.




                                                                         238'
                                                     EXHIBIT A - Page 23 of 25
                                                                              Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 54 of 84




                                                                                                                                               1 1231                         '01:               smith; 3.15IS           _
                                                                                                                                                                                                                             .




                                                                                                                    '


                                                                                                                                  I
                                                                   Schedule 2.1(a)._
                                                                                                                                                                                                 List of Tang1ble Personal Property
                                                                                                                                                            '


                                                                                                                                                                i.
                                                                                                            .
                                                                                                                              W
                                                                                                                                                                                    .




                                       2'
                                                             Schedule 2103)                     i
                                                                                                                    _‘                                                        _" List of supplier Agreements
                                                                                                                                                                                        .2

                                   2
                                                I




                                                            1'
                                                                  Schedule21(e)                                         I}
                                                                                                                                                                -             -l                 .1wt of Domain Names                                 .

                                                                                                                                                                                         I
                                                                                                                                           I

                                                                                                                I
                                                    '
                                                                                                                                       '



                                                                  Schedule21(g)                                                   A]
                                                                                                                                                                                                 Trade names, Trademarks & Logos
                                                                                                        .




                                                    3
                                                            I.-                                                                                                                                                          -'
                                                                                                                                                                                                 Description ofSoftW‘are
                                                                                                                                                                         i:
                                                                  Schedule2. 1(i‘)‘._.                  f._                                    -_                              '-
                                                                                                                                                                                                                                                                                                          A


                                                                                                                                                                                                                                                                                                                                          ‘-

                                                             ,5Sehedule          23                                                                                                 j
                                            ’
                                                                                          ._1                                _:                 1                                                'L'istofadditionalliabilitiesWassumed_by git-yer; .i
                                                                                                                                                                                                                                     1'
                                                                                      7
                                                                                                                                                                                                                                                  I           A       A   A   I
                                                                                                                                                                                                                                                          A

                                                                                                                                                                                             '

                                                        l
                                                                 -_i Schedule
                                                                                          ~.                                                        .




                                                                                3_.                                                                                                              ListofLitilgationi

                                                                                                                                                                                                 Contra-lace With :11
                                                                                                                                                                     1                                                                        -



                                                                                                                '5:
                                                        “T‘Schedule3.10;
                                                                                                                                                                                                                                          .

                                                                                                                                  [SW



                                 These Schedules are not intended to censtitute and shall not be construed as constituting,
                                 any representation or Warranty of Seller except as and to the extent expressly         1n the
                                               The                                                              provided                                                                                                                                                              _




                     5
                                 Agreement           fact that          of
                                                               any item ihfOlmationIS contained herein shall not, in and of                                                                                                                                                       W
                                                                                                                                                                                                                                                                                                      '

                                                                                                                                                                                                                                                                                                          ,




                                 itself, be construed to mean that such informationIS required to be disclosedin or       the
        _
                         :


                                                  that.             of mfonnatlon is                            is
                                                                                                                       by                                                                                                                                                                                             .




                                                                                     "material'l as Such terrn used inthe
             j

                 '
                                 Agreement or”          such item         '
                                                                                                                                                                                                                                                                                                      _~

                                 Agreement
                                                                                                    1
                                                                                                                                                                          -                                                                                       -




                         '




    I
                                 Seller has not undertaken to describe the contents of documents referred to in these                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                              '

                                 Schedules. Instead, referenCes to such documents are qualiﬁed1n their entirety by the text of
                             ,
                                                                                                                                                                                                                                                                                                  ,




                                 'such documents
                                                    Furthermore the reference to any document1s deemed to include any and
                                                                  and other attachments to such
                                 all eXhibits, Schedules, annexes                               document
                     V




i                                Any         disclosed111 one Schedule hereof1n such a way as to make its relevance to
                                                             ntatter                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                  '




                                                                                                                                                                                                                                                                                                                                           I
        --
                                 informatlon called for by another Schedule readily apparent shall be deemedto be disclosed                                                                                                                                                                                                       7            7
                                                                                                                                                                                                                                                                                                  '_.

                                                                              omission of an appropriate cross~reference
                              in such other Schedules, notw1thstand1ng the
                                                                                                                                                                                                                                                                                                                          _




                             ”The headings1n these Schedules are for convenience of reference
                                                                                                                                                                                                                                                                                                                                  I




                                                                                                    only and shall not be
                                                                                                                                                                                                                                                                                              -'              I'

             '




                              deemed   to alter or affectthe expreSs description of the Sections of these SChedulesas Set
                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                      '




                             "forth1n the                              Agreement                                                                        .
                                                                                                                                                                                                   -   -
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                 -




                                                                                                                                                                                                                 I




                                                                                                                                                                                                           .79
                                                                                                                                                                         EXHIBIT A - Page 24 of 25
                                Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 55 of 84

                                                                    EKHIBIT A
         List of Alcatraz Afﬁliated Entities:-
                -'
                     (a) Aidatraz Media, LLC, a California limited liability company
                     (b). Everybody LOVes Travel, LLC, a Delaware limited liability
                                                                                                                           '




                                                                                    company
                      (0) Reserve 123,1nc., a Delaware NonAStOCR Corporatidﬂ                                           -




                      (d) Reserve XL, 11111., a Delaware Non—Stock CarpOr'atiOn.                       '   I



           -'
                 .
                     (:2)Take 5_ Tours, Inc.,- a Delaware Non4St0ck Corporation                -




                                                    -

                                                        .


                                                            _
                                                                    EXHIBIT B   _"-

I


                                                                                                   '




         Promissory Noto (Rodney Siliith)I—_I Se'e's‘epatate attachment.               .   .




                                                                -

                                                                    EXHIBIT c

                                                                                                               I




         Employtnent Agreement fot Ryan Windsbr — See separate attachment.
    '-                                                                                                             '




                                                                             'so'-.'
                                                                    EXHIBIT A - Page 25 of 25
Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 56 of 84




                EXHIBIT B
                                                                  Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 57 of 84




                                                                                                        SET PURCHASE AGREEMENT

                                               .   This AGREEMENT (this "Agreement")1s dated as of.luly 8, 2015 by and between Cwiss
                                            Holdings" LP, a Texas. limited partnership (“Cwiss" or “Seller”) and City Info Expert's, LLC'
                                -




                                                                                     -


                        '_
                                        I
                                            ("Buyer") "
                                                                                                                  RECITALS:

                                                 -Where'a's, Cwiss owns and/or licenses certain intellectual property and other assets to
                                            Alcatraz Media, Inc. and its afﬁliated entities so that they may
                                    '




                                                                                                             operate websites that market tour
                .




                    '
                                    '
                                            products SoftWare to operate those Websites and to manage the business, has contracts with
                                                                                              a               database                        the “‘Business”); and
                                            suppliers, and maintains                              enstorner              (collectively,

                                                    Whereas, Buyer desires to acquire the Sale Assets (as deﬁned elsewhere herein), and
                                            Seller1swilling to convey such assets to Buyer, per the transaction speciﬁedin this Agreement;
                                                   Whereas Seller desires to have Buyer assume responsibility for and to indemnify Seller
                    j                       and its Indemniﬁed Patties (as deﬁned elseWheie herein) with regard to certain liabilities, and
                                                   1s        to       responsibility and indemnify;
                                                      Willing assume
                        _




                                            Buyer
    '
                                                       _
                                                            7’   NOW THEREFORE, in consideration of the foregoing and the mutual                                      COVenants and
                                                                                                                                                                                       '




                                            agreements contame herein, Seller and Buyer hereby agree as follows:
                                '
                _




                                                                                                                   ARTICLE I       -




                                                                                                                                          ‘


                                                                                                                TERMINOLOGY


                                                                 l.l               Assumed Obligations. Suoh term shall have the                          2
                                                                                                                                 meaning deﬁned in Section 3.                         ~‘
                                                                       I



                                                           I-
                                                                 l2     Business Day Any calendar day, excluding Saturdays     Sundays, on which
                                                                             banks are regularly open for business.        and
                                                                   chartered
                                            federally

                                                       Buyerl 8Threshold Limitation. As provided1n Section 9 3(1)), the threshold dollar
                                        amount 1for the aggregate of claims, liabilities, damages, losses, costs and expenses that must be
        '


                    '.


                                        incurred by Buyer before Seller shall be obligated to indemnify
                            '



                                                                                                                        Buye'r' 3 Threshold
.




    '

                                                   shall be       to one            Dollars                 Buyer.  The
                    '_
                                                                         thousand           ($1,000).
                                        Limitation          equal
                            .
                                                                 1.4                          The closing with                  to the transactions                         by this
            '




                                        Agreement.                                 Closing.                          respect                                contemplated

                                                                           '



                                                                                   Closing Date. July: 3, 2015.
                                                                                                    -




                                                   i




                                                            4‘
                                                                 L6"           .


                                                                                   Ddcuments._ This Agreement and all Exhibits. and Schedules hereto, the Asset




                                                                                                         EXHIBIT B - Page 1 of 23
                                                                                                  Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 58 of 84



                                                                             Purchase Agreement betWeen Buyer and Alcatraz Media, Inc, and each other agreement,
                                                                 -




                                                                 _
                                                                             certiﬁcate, or instrument delivered pursuant to or in Connection with this Agreement, including
                                                                                           thereto that are                          the terms of
                                                                             amendments                    expressly permitted under              this Agreement.
                                                                                                                                       term shall
                                                                                                                                                  have the meaningdeﬁned111 Section 2. 2.
                                                                                              1.7
                                                                                                                 Excluded Assets. Such
                                                                                                       _

                                                                                         -_




                _
                                                                             .

                                                                                           Indemniﬁed Party. Any party described1n Seetion 9. 3 or Section 9 4 against
                                                                                              1.8          '_




                                                                             which any claim er liability may be asserted by a third party Which would give rise to a claim for
                            '


I
        I                                               '_



    .
                    f                               :
                                                                             indemmﬁcanon under                    of this Agreement by such party.
                                                                                                   the" provisions

                                                                                              1   9
                                                                                            lndemmfyrng Party. The party to the Agreement (not the Indemniﬁed Party) that,
                                                                             in the event of a claim or liability asserted by a third party
            '
                                            -

                                                                                                                                                    the Indemniﬁed Party which
                                                                                                                                            against
                                                             _
                        I
                                                '



                                                                             Would give rise to a claim for 1ndemnrf cation under the provisions of this Agreement, is obligated
                                                                                                                                                                                                           '

                                                                     -




                                                                                                      harmless the Indemniﬁed Party to the extent
                                -


                                                                             to indemnify and: hold                                                                       1n this
                                                         I.

                                                                                                                                                                        expressly
                                                                                                                                                                                    provided
                                                                             "Agreement
                                                                                                                                                               .




                                                                                              110
                                                                                             L1en's Any mortgage deed of trust, pledge, hypotheeation, security interest,
                                                                              encumbrance, lien, lease or charge of any kind, Whether voluntarily incurred or arising by
                                                                              Operation cf lawor” otl1erWiSe,affeCting any Sale As'sets, including any Written 0r oral agreement
                                        -

                                                         ,




                                                                                                   of the foregoing,"any conditional sale Or other title retention agreement, and
                                                ‘

                                                                              to giVe or
                                                                     ,
                                                                                         grant any
                                                         1

                                                                              the ﬁling of or agreement to give any ﬁnancing statement with respect to any            ASsets
                                                                                                                                                                 Sale        under
                                                .



                                                                             the Uniform                 Code or             law any                                                           -




                                                                                                                 comparable
                                                                                                           Commercial             of      jurisdiction.
                                                                         ,       ,
                                                                                         1.
                                                                                          Material Adverse Condition. A condition, event or circumstance which would
                                                                                                  11
                    _                                        .
                                                                         materialiy‘ restriCt, iin1_,it inc'reaSe the cost or burden of or otherwise materially adversely affect
                                                                         or materiallyimpair the right to the oWnership, use, control, enjoyment or operation of the Sale
                                                                         Assets ‘or the                                                          -   1




                                                                                                                proceeds therefrom.

                                                                                     1.12 OSHA Last. The Occupational Safety and Health Act of 1970, as amended, and
                                                5
                                                                             all other federal, state or lecal laws or ordinances, including orders, rules and regulations
                                                                 .

                                                                             thereunder,regulating
                                                                                                     or           affecting health and safety of the workplace.
                                                                                                        otherwise
                                                                                      1 l3 Permitted Lien For purposes hereof, "Permitted Lien" shall mean (i)
                                                                                                                                                                      statutory
                                                                             liens for taxes not due" and payable or, that are
                                                                                                                                being contested1n good faith by appropriate
                                                         '

                                        ,
                                                                                                                                                                                                       .




                                            '.                               proceedmgs (ii) mechanics, materiaimen's, caniers', Warehousemen's, landlords" or Other similar
                                                                             liens1n the ordinary course of business for sums not yet due or which are being contested1n good
                                            -
                                                                             faith by apprOpriate proceedtngs (iii) liens or mortgages      will be releaSed at Closing; and/or
                                                                                                                                       that
                                                                             (iv) a Lien securing      an Assumed
                                                         -
                                                                                                                                                                             -




                                                                                                  only              Obligation
                                            ,
                                                                                         1
                                                                                 Person. Any individual, cerporation, limited liability company, partnership, joint"
                                                                                                  14                                                                                                            '




                                    -




                                                                 . venture assoCiation, joint
                                                                                              stock company, trust, unincorporated               or              or
                                                                                                                                    organization    government
                                                                              or                       thereof.
                                                                   any agency political subdivisions
                                                                                                                                                                    -




                                                                                                                                                                                                   V




                                                                                     l.15 Purchase Price. The consideration to be paid by Buyer to Seller for purchase of
                                                                                     _


                                                                                                                                                                                                           ,'


                                                                             the Sale
                                                                                       Assets.
                                                                                               The Purchase Price15 the sum cf the Assumed Ame-x Liability, the Assumed                                .




                                                                                                                                      EXHIBIT B - Page 2 of 23
                                                               Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 59 of 84

        I




                                                                                                         and the      Purchase'Price.
                                         _'Gene1'~al         Liabilities, the Assumed Deferred Revenues,         Cash
                             .
                                                        1.16            sale Assets. All of the tangible and intangible assets applicable to the Business to
                                 -_be'
                                             transferred                 by Seller to Buyer as   set   forthin Section 2.1

                                                        '1;        l7
                                                       Seller's Threshold Limitation As provided111 Section 9. 4(b), the threshdld dollar                                              _




        .'
                                     '_amou11t for the aggregateof claims, liabilities, damages, losses costs and expenses that must be
                                       incurred by Seller before Buyer shall be obligated to
                                                                                             indemnify Seller. The Seller's Thieshold
                                                                                                                                                                           '
             -


3
                                                                                                                                                                   '


                                         Limitation shall be equal to                                                                                                  '



                                                                      One ThouSand Dollars ($1, 000).
.
                                                                                                                                                       -
                                                                                                                                                           T   .

                         _




                                              '1
                                                   '_       1.18         Tangible Personal Property. All equipment, computers, furniture, supplies, and
                                          other tangible personal property maintained by
             _



                                                                                         Seller, together with su'ch              ,
                                                        and               made thereto                               mediﬁcations
                             ._           replacements                         improVements,

                                                                                                         ARTICLE 11
                                                                                                                                         '1

                                                                                                PURCHASE AND SALE
                                                                                                                                 .




                                                        '2 1 Sale Assets. 011 the Closing Date, Seller will sel1, transfer, assign and convey to
                                          Buyer, and Buyer will purchase from Seller, free and clear of all Liens, except Permitted Liens,
                                     -




                             .
                                          all of Seller' 3 right, title and interest, legal and equitable, in and to the
                 '                                                                                                       tangible and
                                         real,                                          Excluded          set forth below:            intangible,
                                               personal    and mixed    assets (except           Assets)
                                                               .
                                                                          (a)       Domain Names. The identiﬁed domain
                                                                                                          harnes included on Schedule
                                          2.1(a),includ1njg any trademark, cepyright, and other rights associated With the domain name
                                          itself     all internet trafﬁc to the domain                                               .




                                                 and                                   name;
                                                         (11)   websites. All website code, content, page layouts, templates, content
                     3
                                          management system data, graphics, databaSes, data, forms, scripts, and any other code,
                     _
                                          information or content associated with websites Operated for the Business by the Seller on the
                                                                                                                    -
                                                                                                                             .



                                          Domain Names;
                                                                                                                                                                               I




'
                                                                        '(c)
                                                               Trademarks and Intellectual Property. All trade names, trademarks, logos
                                         and like intellectual                             or otherWise, as well as all copyrights, Code,
                                                               property rights, registered
                                 .


                 '




                                         knowledge, trade secrets, operations plans, website marketing strategies, and 'other intellectual
                                         property with regard to the Sale Assets described on Schedule
                                                                                                                                                                       '


                                                                                                             as            and either
                                                          or licensed                                  2.1(c) developed by
                                         owned
                                                by Seller             to Seller by Cwiss;


                                                         Excluded AsSets. Notwithstanding any provision of this Agreement to the
                                                            '2. 2

                                         contrary, Seller shall not transfer, convey or aSSign to Buyer, but shall retain all of1ts'right, title
                                         and interest in and                    assets owned or held by it on                Date
                                                                                                                                                                                   '




    -
                                                             to, the following                                the Closing         (“Excluded
                                         Assets"):                              .




                                 .
                                                        -

                                                                    .
                                                                          (a)       Any and all cash, cash equivalents, cash deposits to secure Contract
                                         'Obligations,                  all receiy'ables from any afﬁliate or licensee of          and all other accounts
                                                                                                                                              Seller



                                                                                               EXHIBIT B - Page 3 of 23
                                                                Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 60 of 84



                    receivable, bank                                                                                                                                held by Seller111               of the Sale               the
_




                                                        I       '   -

                                                                                              deposits
                                                                                                                                                and securities                          respeCt           I
                                                                                                                                                                                                                  Assets at         Closing
                ,

                                        Date.
                                                    ~


                                                                                            (b)                    .
                                                                                                                                       Any and all claims of Seller with respect to transactions       to the
                                                                                                                                          limitation,      for tax refunds.                      prior
                        Closing inclnding, without                                                                                                                claims
    _




                                                                                                                                       All-
                                                                                                                           '
                                                                                                       ~




                                                                            _
                                                                                            (1:)                                                prepaid expenses.

                                                                                    i       (d)            .
                                                                                                                       I
                                                                                                                               5
                                                                                                                                       All Contracts of1nsurance and claims       insurers.
                                                                                I
                                                                                                                                                                          against
                                                                                            (6)4                                       All employee benefit plans and the        thereof and
                                                                                                                                                                                                                       all employment
                                                                                                                       ,



                                                                                                                   -
                                                                                                                                                                          assets                      ~




                                                                                                                                   contracts
                                                                                                   .                                                                                    -




                                                        (1) All others assets (i. e.,tangible personal property, records, documents,
                                        intellectual property, domain names, and etc not                   Sale Assets 01 not owned by
                                                                                         included with the
                                                    and used      the
                                                                                                                                                      Business.‘
                                                                                                                                                                             ~




                                        the Sellers                                                                    with
                                                '

                                                                                                                                                     of
                                                                                                                                                          Liabilities,
                                                        I2.3IIIIASS1‘I1ImpItio-n
                                    I
                                                                            (a)
                                                                  At the Closing, Buyer shall assume and agrees to diligently perform,
                                        without duplication of seller's performance, and be ﬁnancially
                                                                                                                           '




                                                                                                                  responsible for the following
            .


                                                                                                                                                                                                                                               '

                    -




                                        liabilities and               of Seller
                                                        obligIatIiOns           (the 'I'AssuIrIned Obligations"):
                                                            .           -
                                                                                        ,                              (i)
                                                                                           for amounts, fees, charges and/or                         The liability and obligations to
                            interest iriCurr‘ed on the following American Express cards Owned and/or used by Sellers or their


                                                                                                                                                                                                                              —
        .




                            owners, up
                                         to a
                                               lirnit Of $850, 000. 00:
                                                                                                                                   -




                                                                                                                                            '
                                                                                                                                                (a) AMEX Black
                                                                                                                                                      CW-
                                                                                                                                                                         card
                                                                                                                                                                                      _76009,                      eXpires

                                                                                                                                            (b)AMEX               Platinum Card
                                                                                                                                                                                                    —51001,
                                                                                                                                                                                            w
                                                                                                                                                                                                                                    expires-
                                                                                                                                                     u‘n'knoWn—vawand
                                                                                                                                                                                                '
                                                                                                                                                 U

                                                                                                                                       I'
                                                                                                                                                (c) AMEX Blue Card
                                                                                                                                                                                 -200II1, expires-
                                                                                                                                                                                 -—




                                                                                                                                                    CVV

                                                                                                                               (ii) The obligations of Ryan Windsor to guaranty Seller” 5 obligations
                                                 American
                                and liability to          Express,

                                                                                                       (iiijII The obligations, if any, speciﬁcally listedin Schedule 2. 3
                                                                                                               -




                                '
                                                        -(b) Except for the As'surned Obligations, Bayer shall not a'sSurne or in any manner.
                                        be liable for any debts, liens, charges, claiwms encumbrances, duties, responsibilities, obligations
                        ’
                                        01 liabilities of Seller of any kind or nature, whether eXpress or implied, known or unknown,
                            .
                                        contingent or absOlute, including, without limitation, any liabilities to or in connection with (i)
                                        Seller' s" employees Whether
                                                                      arising in connection with the transaction contemplated hereunder
            ’.~                                                                                                                           or
                                        otherwise, or (ii) any actions, suits, claims, investigationsor administrative, arbitratiOn or other




                                                                                                                                                               EXHIBIT B - Page 4 of 23
                                                                                                       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 61 of 84

                                                                      I


                                                                                                                                                                                                                  i




                                                                                      proceedmgs pending or threatened against Seller or any existing or pending orders, judgments or                         .



                        .
                                                                                                   court or governmental                           or     of the Sale Assets
                                                                                      decrees
                                                                                                   of
                                                                                                                                                                                                      -

                                                                 _



                                                                                               any             I
                                                                                                                         agency affecting Seller any
                    I
                                                                                               2.4                 Payments.       Of Purchase      PriCe.    At the Closing, and1n addition to the
                                                    -

                                                                              Assumed Obligations                                               as follows:
                                                                                                                                      shall pay the
                                                                                                           Buyer                 Purchase Price
                                                             .
                                                                              '
                                                                                               '   -



                                                                                                                   (a) By
                                                                                                              wire transfer of immediately available funds
                                                                                                                      to                                    Thirty-Five
                                                                                                                                                                        Thousand and
                                                                                      Five Hundred Dollars ($35, 500)           (“cash Purchase Price”);                         _




                                                                                                                         Seller
                                                        _.




                                                        .
                                                                                  _                                (b).
                                                                                                      As described in the Asset Purchase Agreement between Buyer and
                                                                          .    Alcatraz Media, Inc, of eVen date herewith, upon the Chasing of this Agreement with Seller,                                _




                                _                                    '_        Ryan WindSOr will be issued such number of Restricted Shares / Membership Units1n Buyer
            I
                                                                 .
                                                                              with a value of $150, 000 based upon the fair market value of Buyer as of the Closing Date On-
                                                                               both the ene~year and two~year anniVersaries of the Closing Date,
                                                                                                                                                    provided that Ryan Windsor s
                                                                               employment     has not  been  either terminated for cause  or ended  as a result of his resignation
                                                    ‘
                                                                          -

                                                                              Without Good ReaSon, Ryan Windsor shall be issued additional Restricted Shares111 Buyer with
                                    .                                          a Value Of $150, 000 at the time of silchanniversary Notwithstanding the foregoing,1n the event
A
                                            .                                 cf a likely change cf control of the Buyer, or the likely sale of Substantially all of the assets of
        .1                              I
                                                        '
                                                                              the Buyer, all Restridted Shares that have not yet been issued shall be immediately issued to you
                                        '
                                                                              just pr1or to, or contemporaneously with, such event “Good Reason” and “CauSe” shall have the
                                                                                          set forth1n the              Agreement           into betWeen
                                                                              meanings                    Employment               entered              Buyer and Ryan Windsor.
                        .
                                                                                           -

                                                                                                       ,
                                                                                                                   (c)      As described in
                                                                               the Asset Purchase Agreement betWeen Buyer and
                                        Alcatraz Media, Inc.- or even date herewith, upon the
                                                        -


                                                                                                      of this Agreement with Seller,
                        I


                                                                                              Closing
    ,
                                    _, Ryan
                                              Windsor shall be issued 3, 800 Membership Interests1n Buyer. Said shares shall be fully
                                      [vested and unencumbered as of the Closing Date, but shall bear
                                                                                                        the restrictions limiting Sale
        ,
                            .



            4

                                                        ,
                                                                                      pursuant to the                      of                States and the several states.
                                                                                                                    laWs        the United
                .



                        '
                                                                                               25     Allocation of the Purchase Price Buyer and Seller will use reasonable good faith
                                                                                      efforts to agree upon an allocation of the Purchase Price within 30 days of the
                                                                                                                                                                          Closing Date
                                                -




                                                                     .

                                                                                      Buyer and seller shall use any such allocation for all reporting purposes in connection with
                                                                                      federal, state and local1nc0me and, to the extent permitted under applicable law, franchise taxes.
                                            '.
                                                                                      Buyer and Seller agree to report any such alloCatiOn to the          Revenue           1n the form
                                                                                                                                                                    Service
                .



                                    7
                                                                                                                           1.1060 1T.             Internal
                                                                                                                         §
                                                                                      required by Treasury Regulation
                                                                                           22.6                                     of Representative     '




                                                                                                                   Appointment
                                                                                                           _




                                                                    (a) CWiss, hereby irrevocably constitutes and appoints Ryan Windsor its true
                                                                                       -




                                                    5and lawful attorney-1n-fact with full
                                                                                              poWer of substitution, in its name, place and stead, to
                                                    '
                                                     caecute, acknowledge, deliver, swear to, ﬁle, and record Such documents, Certiﬁcates or
                                                      agreements as may be necessary or appropriate to carry out the. The appointment Of Ryan
                                                      Windsor as its
                    '


                                                                                       shall be deemed to be a
                                                                                                                 power coupled with an interest and.
                                                             .'

                                                                     attorney—in-fact
                                                                  and shall survive                                       or             of Cwiss.
                                                     irrevocable,                   the bankruptcy, death, incompetence      dissolution
                                                                                                                                                   ARTICLE III      .




                                                                                                                                             EXHIBIT B - Page 5 of 23
                                                                                 Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 62 of 84


                                                                                                                       REPRESENTATIONS AND
                                                                                                                                                     WARRANTIES OF SELLER
                             I




                                                                  Seller hereby
                                                                                                                 represents and Warrants to Buyer as of the                         as follows:
                                                                                                                                                                Closing Date
             I
                                                                        3.  1 Orgamzahon and GoodStanding. CwisIs1s Ia limited partnership duly organized                                                             .




                                                                  and validly existing in the State of Texas. Seller has all requisite power to own, license, operate
                                                                  and/or lease its properties and Carry on its business it is now         conducted      as the
                                                      -
                                                          I.

                                                                  will be             until the
                                                                                                                       as        being               and        same                                                      '
                                                                                                                                                                                                                              _

                                                                                                                                                                                                                                      '




                                                                          conducted             Closing.
                                                                        3.   2I    Authorization and Binding Effect of Documents Seller's execution and delivery
                                                                  of, and the performance ofits obligations under, this Agreement and each of the other Documents,
_'                                           I'_
                                                                  and the consummation by Seller of the transactions contemplated hereby and thereby, have been
                                         -

                                                                  duly authonzed and approved by all necessary action on the part of Seller, and no other
                                                                  proceedlngson Ithe part of the Seller are necessary to authorize and approve this Agreement As
                                               ‘




                         _
                                              I
                                                              .   of the date hereof, the director or managing member of Seller has determined that the transaction                                               -


                                                                                                                                                                                                                              _




                                                                  contemplated by this Agreementis advisable and1n the best interest of1tsI partners. seller has the
                                                                                                                                                                                                                  ‘
                     .




                                                                  power and authOritIy to execute, deliver and perform its obligations under this Agreement and
                                                                  each of the other Documents and to censumrnate the transactions hereby and
                                                          '

     I


                                                                                                                                                            thereby
                                                                  centernp-Ilated. This Agreement and each of the other Decunients have been, or at or prior to the
         ‘

                                              I.




                     '
                                              7
                                                                  Closing
                                                                            will be duly executed by Seller. [he Documents when executed and delivered by the
                                     -

                                                                  parties heat-1.171111 constitute legal and Valid. obligations Iof Seller enforceable against it in
                                                          ,
                                                                  accordance with their terms, except as may be limited by bankruptcy, inSIolvencyI, reorganization,
                                 .
                                                                  moratorium and similar iaws affecting the enforcement of creditors' 11ghts or
                                                              '


                                                                  and           as                                     of equity                 remedies generally,    I




                                                                                                 by general
                                                                       except may be limited
                                                                                                                                                                                                          .




                                                                                                            principles
                                                                          3. 3                                   Absence of Conﬂicts. The   performance ofits
                                                                                                           execution and delivery of, and the
                                                                  obligations under, this Agreement and each of the other Documents by Seller,           the
                                                                                                                                                     and
                 ,


                                                                                   the                                  and thereby:
                                                  4

                                                                  "consummation of     transactions contemplated hereby

                                                                                                                 (a) do net in any material reSpect (with or without the giving or notice or the
                                                                                 .
                                                                                                                 passage of time or both) vidlate, or resulttin the creation of any Lien other than a
                                                                                                 '

                                                                                                             .   Permitted Lien, on any of the Sale Assets under any provision of law, rule or.
                                                                                     -               I-
                                                                                                                 regulation or any order, judgment,                     or                   to Sel.;1er
                                                                                                                                                    injunCtion, decree     ruling applicable
                                                                                                                 (b) do not (with or without the giving of notice or the passage 0f time or both)
                                                                                                         '




                                                                                                                 conﬂict withor result111 a breach or termination of, or constitute a default or give
                                                                                                     '




                                                                                                                 rise to a‘ right of            or                    the articles of              Iof
                                                                                         '


                                                                                                                         or         -
                                                                                                                                     termination acceleration Iunder                  partnership
                                                                                                                 Seller;
                                                                                                         -

                                                                                                                                                                                                              ,




                                                                                                                 (e) do not, pursuant to any lease, agreement, commitment Ior other instrument
                                                                                                                 which Seller15 a party to, or bound by, or by which any of the Sale
                                                                                                             .

                                                                                                                                                                                     Assets may be
                                                                                                                 heund,reSulIt1ntheI creation of any           other          a                            of                     '




                                                                                                                                                       Lien,                      Permitted Lien, upon any
                                                                             _




                                                                                             '                                                                         than
                                                                                                             .
                                                                                                                 the          AssIetsI.-         -
                                                                                                                                                                                                      .




                                                                                                                       Sale
                                                                     GoIVernmentIal Consents and consents ofI Third Parties. The execution and
                                                                         .I3. I4I-                           -




                                                                       the. performanCe of Seller's Obligations under", Ithis Agreement and each of the
                                                      delivery of, and




                                                                                                                                           EXHIBIT B - Page 6 of 23
                                                                                             Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 63 of 84


                             _
                                  other Documents by Seller and the consummation by Seller of the transactions contemplated
                                  hereby and thereby," do not require the consent, waiver, appr0val, permit, license, clearance er
                                             -_


                _
                              .' 'authOriZation of, or
                                                       any declaration of ﬁling with, any court or public agency or governmental
                    _'
                                  bedy  or other authority, or the consent of any Person under any agreement, arrangement or
                                                      :'


                                  commitment of a nature to which Seller15 a party or by which it is bound or by which the Sale
    '
                                 -
                                                                  .




                             .'_ Assets are boundor to Which they are subject to, the         of        to
        -




                                                                                       failure WhiCh obtain would Constitute
                                  a Material           Condition on       -


                                                                             Assets.                                                                      -




                                             Adverse                the Sale
                                                      _
                                                                                      3 5.Tang1ble Personal Property. Except for supplies     and other incidental items which
                                                                  '

                                                                              in the aggregate are not of material value, thereis no Tangible Personal                   by the
                                                                                         is         or leasedforuse with                               Property owned
                                                                      -_

                                                                              Seller that licensed                         the Business:

                                                                                                   Domain Names. Selleris
                                                                    the licensor of the domain names listed on Schedule
                                                                                               '



                _
                                                              .                       3. 6
                      2. l(e), and except as set forth on such Schedule (i) the domain names are valid, in good standing
                                             -'



                    and in full force and effect to the actual knowledge of Seller; (ii) no application, action or
                                    15 pending, Or, to Seller’s actual
                  _' proceeding
                                                                       knowledge threatened, which may reSult in the
                                                                                   is
                     revocation, modiﬁcation, non—renewal or suspension of any of. the domain names, the denial of
                                             -




                      anypending applications theissuance of any cease and desist Order or the impositidn of any ﬁnes,
                      forfeitures or other administrative actions by any party with respect to the domain names or its
                    '




                     operation; (iii) Seller has cempliedin all material respeCts with all requirements to update its                                                                                 _-

                     'con'taCt and other information with the domain registrar withrespect to the domain names, and all
                                         -




                      sueh reports, appliCatiOns and documents are complete and correct in all material respects; (iv) to                                                                     '




                '. Seller's actual
                                       knowledge, there are no matters, which could reasonably be expected to resultin                                                                                    -




                     thesuspension,  '


                                                                               of or             to renew any of the domain
                                                                                                                                                                                                  '



            i

                                        reVoca'tion, cancellation, modiﬁcation       the refusal
                     names.
                                 -




                                                                                  _
                                                                                      3 '7 Litigation. There               are no actions, suits, claims, investigations or administrative,
                .'                               _'                        arbitrationor other proceedings pending or to the actual knowledge of Seller threatened against
            .
                                                          '

                                                                           Seller or any afﬁliate of Seller Which would, individually or in the aggregate if adversely
                         ".                                                determined, bea Material Adverse Condition on the sale Assets, or Which Would give any third
                                                                      _    party the right to enjoin the transactions centemplated by this Agreement. There are no existing
_
                                                                          'Or pending orders, judgments or decrees of any court or governmental agency affecting Seller or
                                                                                  the
                                                                                      Sale Assets whiCh would materially adversely affect the Sale Assets.
                        '-



                                                                           any of
                                                                                                                       '




                                                                                                    Labor Matters.-_
                                                                                       3S.
                                                                          _
                                                                                               (a)_ Selleris not a party to any collective baigaining agreement, and thereis no
                                                                              collective bargaining           that              the terms                 of employment of any
                                                                                                    agreement       determines            and cenditiOris                                     '_

                                                                              employees of  Seller“                          -




                                                              .

                                                                                                   (b);
                                                                                                      With respect to the operation of Seller’ 5 business, thereis no labor strike,
                                                                      _
                                                                              dispute, slowédown    or stoppage pending or, to the actual knowledge of Seller, threatened against                         .




                                                                              the Seller, there are neither pending nor to the actual knowledge of Seller threatened,
                                                      -




                                                                  '
                                                                                                                                                                         any suits,
                                                                              actions, administrative proceedings, union organizing activities, arbitrations, grievances,                             .




                                                                              complaints, charges, claims or other proceedings between Seller and any employees of Selleror
                                                                                                                                                                                                  '




                                                                                                                                                                                                          '
                             '

                                                                                                                         and there are no existing labor or               or other
                                                                              any union representmg such employees;
                                                 '.



                                                                                                                                                             employment




                                                                                                                            EXHIBIT B - Page 7 of 23
                                                                                                  Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 64 of 84


                                                                       7'
                                                                                       controvers1es o'r grievancesinvolving employees of Seller which have had or are reasonably
                                                                                                                                                                                                                               '




                                                           '

                                                                                             to            a                 Condition 011' the              the
                                                                                       likely    constitute Material Adverse                    Operation of     Sale Assets;-
                                                                                                                                             all
                                                                                               (:1) Selleris in compliancein material respects with all laWS, rules and
                                                                                                   _




                                                                               Iregulations relating to' the employment of labor and all employment contractual obligations,
                                                                                including those relating to wages, hours, collective bargaining, afﬁrmative action, discrimination,
                                                                   -




                                                                                sexual harassment Wrongful discharge and the withhelding‘ and payment of. taXes and
                                                                                contr1butlons except for such non4compliance which individually or in the aggregate WOuld not
                                      '


                                                               .                                                                                                                                                               .
    I

             '


                                                       i



                                                                                constitute a Material Adverse Condition
                                                                                                                          on the bUSin'ess or          condition or
                                                                                                                                              ﬁnancial              Seller.
                                               _
                                                                                   -
                                                                                        -



                                                                                                       '(d)       Seller15 not liable to any present or former employees or anygOVernrnental                                       '



                                                          "authority for damages, arrears of wages or any tax 01 penalty for failure to comply with the
                                                                                                                                                                                                               '




                                                           foregoing labor matters set forthin this Section 3 8 except tor suCh liability Which individually
                                                                           -

                                                                                                                                                                                                                       .




                                                       .' 'orin the
                                                                                                                                                                                                           .




                 .                                                  aggregate would not            a         Adverse
                                                                                                                      Conditionon the business or ﬁnancial
                                                           '
                                                                                        constitute Material
                                                                        Seller
                                                           condition of
                     _-




                                                                               ,
                                                                                                3 9 Employee Benetit Plans.
                                                                                                              Buyer1 s consummation of the transactions contemplated
                                                                     by this Agreement111 accordance with the terms hereof shall not, as a result or or in connection
                                                               '

         .


                                                                                                                                                                                                                   ’                   ;




             '
                                          .'

                                                               _    "with the transactions contemplated hereby,impose upon Buyer any obligation under any beneﬁt
                                                       1

                                                                     plan, centract or arrangement (regardless of Whether they are Written or unwritten and funded or
                                                                    unfunded) COVering employees or former employees of Seller in connection with their
                              '

                                                               ,




                                          ,
                                                                    employment by Seller. For purposes of the Agreement "beneﬁt plans" shall include without                                                       ,




                                                       .
                                                                     limitation emplOyee beneﬁt plans Within the meaning of Section 3(3) of the Employee
                                                                     Retirement Income Security Act of 1974, as amended vacation beneﬁts employment and
                                                                       ’



                                                                    severance contracts, Stock OptiOn plans bonus programs and plans of deferred cempensation.
                                      .
                                                                   ISéller' acknowledges that           has no                             offer               to any
'

                                                                                                Buyer           obligation hereunder to
                                                                                                                  '    '
                     ~

                                                                                  Sélier.                                                        employment
                                                                           employee of
                                                   .                                            3 10 Compliance With Law.                  set forth on Schedule 3 10, Sellers business
                                                                                                                                    Except as
        '_                                     g                                       operations are in compliance With all federal, state, local or other laws, statutes, ordinances                             .




                                                                                       regulations and any applicable order, writ, injunction or decree of any court, cemmis'sion, board,
                                          -


                                                                       _




                                                                                       agency or other instrumentahty except for such noncompliance which individually or in the
                                                                                                                                                                                                                           '




                                                                   aggregate would not constitute a
                                  '


                                                                                                             Adverse           on              or
                                                                                                    Material  ‘
                                                                                                                     Condition    the business    financial
                                                                             of Seller.                                                                      -




                                                                                       condition
                                                                                               3.11 'Filin'g of Tax Returns. Seller has filed all federal, state and local tax returns which
                                                                                       are required to be ﬁled, and has paid all taxes and all assessments to the extent that such taxes                   -                           .




                                                                                       and assessments have become d.,ue other than such returns, taxes and assessments, the failure to                -




                                                                                       file or pay would
                                                                                                         not, 1nd1V1duallyor in the
                                                                                                                                                                                               '




                                                                                                                                    aggregate, constitute a Material Adverse Condition.
                                                       '_



                                                                                                3 12
                                                                         Absence of insolvency No judicial insolvency proeeedings of any chaiacter
                          '



                                                       including without limitation, bankruptcy, receivership, reorganization, cempositio'n' or          j




                                                       arrangement with creditors, voluntary or involuntary, affectingthe Seller or any of the Sale Assets,
                                                                                                                                                                                                   '

                                  .




                                                       are pending or to the actual knowledge of Seller threatened, and Seller has made no assignment
                                                                                                                                                                                                                       '


                         -_


                                                       for the benefit of cred1tors nor taken any action witha View to, or
                                                                                                                           which would constitute the basis      '




                                                       for the institution cf, any Such judicial insolvency proceedings.
                                                                                                                                                                                       -




                                                                                                                               EXHIBIT B - Page 8 of 23
                                                                                        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 65 of 84


                                                Broker's-01' Finder's Fees. No agent, broker, investment banker or other Person or'
                                                                              -'
                                                                                   3.13                          .
                                                                                                                             1.
    '

                             .
                                ﬁrm-acting   on behalf of or under the authority 01‘ Seller 01 any afﬁliate of Seller 1s or will be
            .I               _'entitled to  any broker's or ﬁnder's fee or any other commission or similar fee, directly or
-
                             '.
                                           in connection W1th the transactions centemplated       this                                                                                                                    '



            -_




                                                         indirectly,                                   Agreement.                                                                       by
                 _
                                                                              3. l4
                                                  Insurance. There‘18 now, and through the Closmg Date there shall be, in full force
        I

                     '
                                 j and effect with reputable1nsuranc'e companies ﬁre and extended coverage insurance with respect
                                   to all material tangible Sale Assets and general insurance, all in commercially reasonable
                                             -



                                                 I




                                   amounts, and the Sale Assets shall be insured to cOv‘er the full amount of any loss as has been
                         '




                                                  the Seller on Such items in the          course 0f1ts Business.
                                         '



                 .

                                   maintained by                                  ordinary
                                                                                            l5
                                                                        Compliance With Patriot Act Seller"13 not nor will it become (i) a person whose
                                                                                   3.
                                         '.              property or interests in preperty are blocked pursuant to Section 1 of Executive Order 13224 of                                                                            .

                                 '



                                                         septcmber 23,  2001   Blocking Property and Prohibiting TransactiOns With Persons Who Commit,
                                                     .




                                                         Threaten to Comrrnt 0'1           Terrorism (66 Fed Reg. 49079 (2001)) or (ii) a person or entity,
                                                                                   Suppert
                                                         that knowinglyengages in                  or transactions, or be otherwise knewin'gly associated,
                                                                                      any dealings
                                     ,


            I




                     .

                                     _
                                                         With any Such person Selleris not in violation of the Uniting And Strengthening America By
            1‘
                                             -



                                                         Providing Appropriate Tools Required                                                                  To               And                   Terrorism (USA Patriot Act)
                                             -


                                                         Act of 2001                                                                  1
                                                                                                                                                                    Intercept         Obstruct
                                                                                                                                                          .                                                  .




                                                                  I




                                                     .
                                                                              3. 16
                                                                         Limitations on the Representations and Warranties         With regard to the
                     3
                                                         representations arid Warranties made1n this              the          the following
                                                                                                     Agreement by     Sellers,               limitations
                                                         and qualiﬁcations  shall                                                                               -




                                                                                                                                              apply:
                                                                      '                              '




                                                                              (a)       '
                                                                                                                                 Speciﬁc representation and warranty made hereunder shall prevail and take
                                                                                                                              precedence over a general representation and warranty, and the Sellers shall have
                                                                              ,




                                                                                                                              the right to claim under such Speciﬁc
                                                                                                                                                                     representation and warranty in lieu of the
                                                                                                                     ,

                                                                                                                              general representation and warranty, and all such claims by the Sellers under the
                                                                                                '




                                                                                                                                                          warranty shall be Buyer 5 exclusive remedy for such
                                                                                                         _'                   speciﬁc                 and
                                                                                                                              claims;  representation
                                                                                                                                              and
                                                                                                                                                                                          -




                                                          '


                                                                              (b)               ',                            EXCept for the representations made by the Seller with respect perthis Article 3 as
                                                              -


                                                                          y




                                                                  W                ,
                                                                                                                              limited or supplemented by the contents of the Schedules and Buyer’s due
                                                                                                         ;
                                                                                                             '
                                                                                                                              diligence, neither the Seller, nor any of their respeCtiVe partners, managers,
                                                                                                             '
                                                                                                                              employees, repreSentativ'es or any other person, makes any other express or 1mphed
                                                                                                                                                                                                  '



                                                                                                                              representation or warranty on behalf of      Seller
                                                                                                                                                                       any
                                                                                                                                                                            IV
                                                                                                                                          '         ,
                                                                                                                                                               ARTICLE                        .




                                                                                                                                  '

                                                                                                                                                                                                                     ‘
                                                                                                                          OF BUYER
                                                                                       REPRESENTATIONS AND WARRANTIES
                                                                                                                                                                                                                 .




                                                                                                    to Seller as follows:
                                                                              Buyer representsand                                                   Warrants
                                                                              4
                                                Orgamzation and Geod Standing BuyerIS a corporation, validly existing and1n
                                                                                            l                            -




                             good standing under the laws of the State of Texas. Buyer has all requisite corporate power to
                               011111, operate and lease its properties and carry on its business as it is now being
                                                                                                                     conducted "and
                              as the same will be conducted follbwing the Closing.



                                                                                                                                                         EXHIBIT B - Page 9 of 23
                                                                                 Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 66 of 84




                                                                                 2
                                               Authorization and Binding Effect of Documents, Buyer s execution and delivery
                                                                            4.
                               of, and the performance of.its obligations under, this Agreement and each of the other Do'curnents,
                               ”and the consummation by Buyer of the transactions contemplated hereby and
                                    '




                                                                                                               thereby, have been
                             duly autliorized and approVed by all necessary corporate action on the part of Buyer Buyer has
                               the power and authOrity to execute, deliver and perform its obligations under this Agreement and
                                                             _




                               each of the other Documents and to consummate the transactions hereby and thereby
                                    '

                                                                                                                                                                                                .
                _




                               contemplated This Agreement and each of the other Documents have been, or at or prior to the
                -

                                            Z




        _



                            '
                               Closing will be, duly executed by Buyer The Documents, when executed and delivered by the
                                                _-




                               parties hereto, Will constitute the valid and legally binding agreement of Buyer, enforceable
        -




                                I
                                                         '




                               ag'ainSt Buyerin accOrdance with their terms, except as may be limited by bankruptCy, insolvency,
                              'Or other similar laWS affecting the enforcement of
                                                                                      Creditors' rights or remedies generally, and                                                                      .




                            3
                                                          by general principles of equity
                                                                                                                                                                                        ‘

                               except as may be
                                                  limited
                                        _
                                                                    .
                                                                        4. 3 Absence of Conflicts Buyer 5 execinion and delivery of, and the performance of
                                                                 its obligations under, this Agreement and each of the other           and
                                                _



                                                                                                                             Documents     the consummation by
                                                                         of the
                                                                                                                                                                                '



                                                                                            contemplated hereby and                                            -




                                                                 Buyer          transaction                         thereby.
                                                                                                         ‘


                                                                                 (a)    do not in any material respect (with or without the giving of notice er the
                                    .
                                                                 passage
                                                                          of time or both) vidlate or resultin the creation of any claim, lien, charge or encumbrance                                       _




                                                                 on any of the asSets or
                                                                                         properties of Buyer underany provision 0f law, ruleor regulation. Or any
                                                                                                                                                                                                    1




'                                                        I
                                                                 order, judgment, injunction, decree or ruling applicable to Buyer1n any manner which Would                         ’


                                                                 have a material adverse effect on the assets, business,              or                     er results
                                                                                                                           operation financial condition
    .
                                    .




                                                                 of operations of Buyer;
                                                    ~



        ;




                                                                                     4




                                                                                  (b) 3 do not (with or withdut the giving of notice or the passage of time or both)
                                                                                                 '4




                                                                 conflict "with resultin a breach or termination of, or cOnstitute a default Or give rise to a right
            ‘
                                                ,                               or                                                                                                  .




                                                                 'of termination or aCceleration under, the articles ofincorporation 0r bylaws of Buyer or any lease,                       .




                                        _'
                                                                 agreement, commitment, or other instrument which Buyeris a party to, bound by, or by which
                                                                 any    of
                                                                         its assets or            may be bound, the results of which WOuld be a Material Adverse
                                                                                       properties
                                                                                         -




                                                                 Condition.

                                                                             4.4                      Governmental Consents” and Consents of Third Parties. Buyer's execution and
                                                                                             .


                                                         '              _




                                                     '
                                                                 delivery of and the performance of its obligations under, this Agreement and each of the other
                        .                                        Documents and the consummation by Buyer of the transaction contemplated hereby and thereby,
                                    ,
                                                                 do not reqUire the consent, Waiver, approval, permit, license, clearance or authorization of, or any
                                                                 declaratiorr or
                                                                                 filing. with, any court er public agency or other authority, or the consent of any
                                        -




                                                         I




                                .

                                                                 Persbn  under  any agreement arrangement or” cemrnitrnent of any nature to which BuyerIS a party
                                                                 or by which it is bonnd, the failure of which to obtain wOuld haVe a material adverse effect on the
                                                -




                                                                                                                                                                       '




                                                                 assets, busine'Ss, operation
                                                                                               or ﬁnancial condition or results of           of
                                                                                                                                   Operations Buyer.

                    .
                                                ,                        4.5 Broker' 8 or F inder' 5 Fees No agent, broker, investment banker, or other Person or‘
                            .'                                   'ﬁrm acting on behalf of or under the authority of Buyer Or        afﬁliate of BuyerIS or will be
                                                                                                                                any
                                                                                                                                                                                        .




                                        '
                                                                  entitled to any brokers or ﬁnder's fee or any other commission or similar fee, directly or                            _




            ,
                                                                  indirectly, from Seller1n conne'etiOn with transactions contemplated by this Agreement.




                                                                                                                       EXHIBIT B - Page 10 of 23
                                                                                              Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 67 of 84




                                                                                      Litigation. There are no legal, administrative, arbitration or other" proceedings 'or
                                                                                          4 6                                                                                                         '

                                                                                  _               _




                                                                     _'g‘0vernmc11tal 1nvest1gations pending (11, to the actual knowledge of Buyer, threatened against
                                        ‘-
            _
                                                                                                                                                                                                          _




                                                                       Buyer that would give any                    right to enjoin the transactions contemplated
                                                                                                    third party the
                                                '.                                                                                                                                            .


                                                                                                      '
                                                                                                                                                                   by this
                                                                             Agreement                    -
                                                                                                                                               .       .   .




                                                                                       4. 7
                                                                                    Corn lianee W1th PatriOt Aet.- BuyerIS 11011101 will it become (1) a poi-"sen Whose
                                                                      property interests in property are blocked pursuant to Section 1 of Execunve Order 13224 of
                                                             '




                        '
                                                                               or
                                                                      September 23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
                                                         '




                                            '



                                                                 _
                                                                      Threaten to Commit, 01 Support Terrorism (66 Fed. Reg. 49079 (2001)) or (ii) e 111113011 or entity
                                                                      that knowingly
                                                                                     engages in any dealings or transactiOns, or be otherwise knowingly associated,
                                        .
                                                                     _With any such person. BuyerIS not in violation of the Uniting And Strengthening America By
                                                                                                            To           And
                                                                                                                                                                                                              '




                                                                                                                              Obstruct Terrorism (USA
                                                                 -




                                                                      Providing                                                                            Patriot Act)
                                                                                Appmpriate Tools Required Intercept
                                        .




                                                     -


                                                                           of 2001                            -
                                                                                                                                                                                          ‘




                                                                                 Act
                                                                                                                                                                             ,




                                                                         _
                                                                                       4.8    F1nanc1al Ca" abilit and Abilit to Bear Economic Risks BuyerIS 1101 insolvent
                                                                                                                                 '


                                                                                                                                                                                              .




                                                                         W
                                                                                 or 1311111111111» its knowledge is not aware ofany the existence ofaction, threat, circumstance
                                                                                 or event that Will likely cause it to be insolvent or bankrupt, or etherWiSe unable to perform,
                                                           through the end of113 payment obligations to Sellers. Buyer represents that it has sufﬁcient cash,
    '
                                                                                                                                                                                                  '


                                                ,




                                                           liqUidW assets and/or credit so as to meet its payment obligations to Sellers as contemplated by this
                                                         -                                                                                                                                    '

                            .




                        -

                                                ,
                                                           Agreement The Buyer by reason of the bUSiness and ﬁnancial experience of its management
                                ,
                                                           has the capacity to protect its own interests'111' Connection with the transactions Contemplated by
                                                         I this
                                    W                            Agreement and the ether transaCtion doc‘unients The Buyer1s able to bear the economic
                    .
                                                           risks 0111115 transaction       is      to sustain a 1053 without economic hardship if such a
                                                                                                                  and Wable
                                                     _




                        .
                                                     '

                                                                                          eeeur                          1            1
                                                                                                                                                                             Wloss
                                                                                 should
                                                                             ,    ,
                                                                                          49  .1311 er’ s Kno'wled e and                  x
                                                                                                                              'erience. The Buyer has had adequate opportunity to
                                                                                                   and                     from  the Sellers, and the Seller’ s ofﬁCers, empIOyees,
                                                                                                                                                                                      '



                                                .W‘                           ask questlons of,          receive ansWers
                                                                              agents, accountants and representatives concerning the Business, operations, ﬁnancial condition,
            '.                                       f                        assets, iiabilities and all other matters relevant to Seller and the subject matter of this Agreement
                                                                             ”As" a reSult ofits due diligence investigation, Buyeris knowledgeable about the Sale Assets and
                                                                         ,
                                                                                 the Sellers
                                                                                          Wand their operations, finances and Business.      Buyer has such knowledge and
                                                                             experience  in financial and business matters and speciﬁcally the speciﬁc business and operations
                                                                             of the- Seller that Buyer is capable of evaluating the merits and risks of the contemplated
                '

                                                     '-
W



        '
                                                             ‘
                                            -




                                                '
                                                                             transacttonBuyer has condnCted11s oWn due diligence with respect to the Sale Assets, Assumed
                                                                             Obligations Sellers and theoperations, ﬁnances and Business of Sellers, and any other matter
                                                                                                                                                                                                          '       '




                                                                             that Buyer believes to be material to a decision to enter into this                  or
                                            -


                                                                                          or commitment           from the                            Agreement ancillary.
                                                                             agreements                   arising          centemplated transactions.


                                                                                                                             W
                                                                                                                                          ARTICLE 'V
                                                                                                                     '


                                                                                                                                                               -'


                                                                                                                         TRANSACTIONS COVENANTS
                            i
                                                                                          5   lEmpiriymeint of Ryan Windsor In conSideration for the sale of the Sale ASSets by
                                                     _-                          seller, Buyer agrees to employ Ryan Windsor at and following the Closing for up to tWelve
                                                                                         purSuant to the form of            Agreement attached hereto as Exhibit A.
                                                -



                            .




                                                                                 menth's                         Employment
                                                                     W




                                                                                                                                 EXHIBIT B - Page 11 of 23
                                                                                                                       Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 68 of 84


                                                                                                             I




                                    _



                                    '
                                                                                                                  52- Domain Transfers.
                                                                                                               Seller and Buyer shall f" 1e With the applicable domain name
                                                                                                                            _
                                                                                                                                                                                                                                                                     _




                                                                          regiSt'rars,
                                                                                .'      within ﬁve  business days after execution of this Agreement by the parties, such
                                                                          applications
                                                                            .             and other documents1n the name of Seller or afﬁliated parties, as appropriate, as'
                            I
                                                            5


                                                                          may be necessary or advisable to transfer oWnership and regiStration rights'in the Domain Names
                                                                                -




                                                    _'
                                                                        Ito Buyer Seller and Buyer atBuyer s expense, shall take all ”Commercially reasonable steps
                                                                        _'nec'es.sa1'y to prosecute such ﬁlings with diligence, to the end that             to           be
                                                                                                                                                the transfer Buyer may
                                                                                                                                                                                                                                                                 .




                _'
                                                                                -



                                                                                      as Soon as practicable                                                     .   .               .                                    .           .




                                                                                             obtained
                                                                                                                       3 Tax Returns and Payments. All taxes pertainingto o'Wnership of the Sale Assets
                                                                                                                                                                                                                                                             I




                                                                                                                 -5.
                                                                                             or Operation 0'1 the Seller 8' business prior to the
                                                        -‘
                                                                                                                                                  Closing Date Will
                                                                                                                                                 be timely paid When due;
I
                                                                       provided   that seller shall not be  required to pay any such tax so long as the validity thereof shall
                                                                                                                                                                                                                                                             '




                                                                       be centestedin gbbd faith by
            '




                                                                                                        appropriate proceedings. In the event that any refund15 received at
                                                                                     '

                                                            .
                                i




                                                                    .' or after the
                                                                                    Closing Date by Bayer that pertain to the Sale AsSets or operations cf Seller s bu-sineSs
                                                                       prior to  Clusing Date, Buyer shall have set aside" and immediately deliver to             Windsor on
                                                                                                                                                          Ryan
    _

                                                                        '


                                        .
                                                                               of         any            refund amoums.
                                                                                                                       Seilers
                                                                                                                                                                                             .




                                                                                             behalf                                      such tax

                                                                                                                       4 Conﬁdentiahty, Press Release.
                                                                                                i


                                                                                                    3




                                                                                                                 '5'
                                                                                                        -'




                                                                        .

                                                                                                                                (a)the The termsandof this transaction shall be kept Confidential by the parties.
                                                    '
                                                                            "                Notwrthstandmg  foregoing      nothing contained herein shall prohibit Buyer or Seller from
                                                                                     supplying    or ﬁling  such information   to a valid governmental or Court authority to the extent
                                    '
                                                                                .

                                                                                      required by MW identifying this transaction and its material provisions to those cuStomers
                                                                                                        ‘01

                                                                                     suppliers, creditors, litigation parties and/or g0vern’ment                    a need know a
                                                                                                                                                 entities that have
                                                                        1

                                                ‘
                                                                                                                                                                           to        as
                                                                                      result ofits arrangements
                                                                                                                                                                                                 '


                                                                                                                  with
                                                                                                                                                                               '         ‘

                                                                                                                                  or                                                                            -
                                                                                                                                                                                                                      ,




                                                                                                                       the Buyer     Seller.
                                                                                                                                                                           _




                                        _
                                                                                                                           (b)       '


                                                                                                                                         Except asexpressly permitted hereunder, no public announcement
                                                                                                                                 the consent of both                                                 hereto                               Shall be
                                                                                             made about this transaction Without
                                                                1




                                                                                                                                                     parties
                    ,
                                                                                         _
                                                                                                    ..     (c) In the event that either party determines1n good faith thata press release
                                                                                                                       .




                                            i
                                                                            -_
                                                                                             or other public announcement is desirable under any Circumstanties, the parties shall censult with
                                                                                             each other. to
                                                                                                              determine the appropriate timing, form and content of such release or
                                                            :

        '



                                        .-                                           announcement

                                                                                                        5. 5
                                                                                                                                                                                                                                                     V




                                                                                                                           Reasonable Best Efforts Subject to the terms and                               c'ondition's of this Agreement                     '

                                                                                             each Iof the
                                                                                            parties hereto Will use its reasonable best commercial efforts to take all action and to
                                                                        -

                    I                           '.




                                                                                do all things necessary, preper Or advisable to satisfy any condition to the parties' obligations
                                                                                hereunderin its power to SatiSfy and to
                                                                                                                           consummateand make effective as soon as practicable
                                                                                                                                                                                                                                                                     '

                                                    _

                        '
                                                                -




                                                                                the transactions                   this                                                                               »
                                                                                                                                                                                                                                  -




                                                                                                 contemplated by        Agreement
                                                                                                                 5.6 Material                                                       the event
                                                                                                                                                                                                                                                             I




                    '
                                                                                                                                            BreaCh.              Buyer fails to perform its
                                                                                                                                                      Buyer agrees       that, in
                                                                    -


                                                                                         obligatiOns hereunder  with respect  to the assumption of liabilities, or any of them, such failure                                                                             _




                                                                                         would c'onstitute’ a material breach of this Agreement, which Would entitle Seller to any all                                                                   '                   '




                                            '.                                           remedies available to it under the law and111 equity, including (without                the
                                                                                                                                                                                     right
                                                                                                                                                                                           to
                '


                                                                                                    of the            or                                             limitation)
                                                                                         rescission        Agreement     assignment back of the Sale Assets.
                                                                                                                                                                                                                              .
                                                        _




                                                                                                                                                          _
                                                                                                                                                              ARTICLE VI"



                                                                                                                                                      EXHIBIT B - Page 12 of 23
                                                                                                                        Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 69 of 84


                                                                                                   I




                                                                                                                   CONDITIONS PRECEDENT _TO THE OBI IGATlONS OF       TO
                                                                                                                                                                BUYER    CLOSE
                                                                                              _
                                                                                                         Buyer' 8obligation to close the transaction contemplated by this Agreement18 subject to
                                                                                      .           the satisfaction, 'on or prior to the     Date, of each of the        conditiwons
                                                                         '



                                                                                                          1n                                      Closing               following          unless waived
                                                                                                  by Buyer writing:
                                                                                                                                                              -




                                                                                                               V

                                                                                                           '


                                                                                                                   6    1
                                                                                                                            Accuracy of Representations and Warranties The representations and
                            i
                                                                    5_



                                                                         '
                                                                                              _vvarranties' 0f Seller containedno this Agreement Or in any other Decument' shall be complete               _




                                                                                               and correCt in all material respects on the
                                                                                                                                           ClOsing Date with the same effeCt as though made at
                                                                                               Stich time except for changes that do not consume a
                        I
                                                                                      -_
                                                                                                                                                      Material AdverseCondition on          the
            -
                                                    T                    .
                                                                                               Seller’s busrness or       Sale        taken as a                                     Buyer,
                                                                                                                      the      Assets            Whole.

                                                                                 _
                                                                                                                   6.   2
                                                                                                                Performance of Agreements Seller shall have perfOrmed1n all material respects                            '




                                                                                                  all ofus covenants, agreements and "obligations required
                                                                '
                                                                                                                                                                                                                _'




                                                                                                                                                           by this Agreement and each of the other
                        .


                                        '



                                                                                                                             0r            with     it
                                                                                                                                                               Closing Date.
                                                                                                                                cemplied                   the
                                                                     _'                           Documents to be performed                     by upon
                                                                                                                   6.3      Adverse Proceedmgs Neither Sellernor
                                                                                             afﬁliate of Seller shall be subject to
                                                                    ‘_                  any
I


                                    '



                              anyruling, decree, order or injunction restraining, impOsing material limitations on or                                                                                           7
                                                                                                                        prohibiting
                              (i) the consummatron 0f the transactions contemplated hereby or (ii) its partlmpatton            in the
                _             operation, management, Ownership       or  Central   of the  Seller’s  business; and no litigation,
                              proceeding or other action seeking to obtain any such ruling, decree, order or injunction shall be
                                        '

                                                            .
                                                                                          ,

                    '




                            " pending No governmental anthority having jurisdiction shall have notiﬁed any party to this
                                                '
                                                                                                                                                                                                                     ,




                          2
                              Agreement that consummation of the transaction contemplated hereby would constitute a
                                -




                                            ‘

                           '. violation Of the laWs of the United States or of any state or
                                        '

                                                                                            political subdivision or that it intends
                              to commence proceedings to restrain such consummation or to force divestiture unless such
                                                                             1
                                                                                                                                                                                                                     ‘




        I
                            y‘govermnentai authOrity shall have withdrawn such notice. No governmental authority having
                        j. yumsdrctron shall                           such proceeding.
                                                                                 .'




                                                 inure cemrn'encedany

                _
                                                                                          .
                                                                                                       y
                                                                                                                   6 4 Delivery of Closing Documents. Seller
                                                                                                                                                         shall have delivered or caused to be                  i.
                                                                                                                                                                                                                             4




                                                                                                  delivered to      on the              each of the
                                                                                                                                                    Documents required to be delivered pursuant
                                                    -


                                                                    '_
                                                                                                               Buyer       Closing Date
                                                                     '4                           to Section  8.
                                                                                                                            2
                                                                                                                                                          ARTICLE VII
                                                                                                                   CONDITIONS                                             OF SELLER TO CLOSE
                                                                                                                                      PRECEDENT OF THE OBLIGATION
                                                                                                  The obhgatlon of Seller to close the transaction
                                                                     1
                                                                                                                                                   contemplated by this Agreement1s subject to the
                                                        .
    _


                                '



                                                                                                  satisfaCtion, on Or                           of
                                                                                                                                                                                                                _




                                                                                                                                                    each of the following
                                                                             .




                                                                                                                           to                                                         unless
                                                                                                                      prior the ClOsin‘g Date,                            conditions,        waived
                                                                                                  by Sellerin Writing:
                                                                                                                                                                                             -
                                                                     .




                                                                                                                        l
                                                                                                              AccuraCy of RepreSentations and Warranties. The representations and
                                                                                                               -7..
                                                                                              warranties cf Buyer contained111 this Agreement shall. be complete and correct in all material
                                                .




                                                                                              respects on at the Closing Date With the same effect as though made at such time except fer
                                                    --_                                                             that are                     adverse to                 -




                                                                                              changes                           not materially                Seller.




                                                                                                                                                    EXHIBIT B - Page 13 of 23
                                                                                                Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 70 of 84

                                                                                  I


                                                                                                         '           '




                                                                                      Performance” of Agreements Buyer shall haVe performed in all material respects
                                                                                      1-7 '2

                                                                        ”all ofus cOVenants agreements and obligations required by this Agreement and         the                                                                                '-
            _                                       _


                                                                                                                                                      each of     other
                                                                                       be          or           with by  it on the                                                                                   -

                                    1-
                                                                        Documents” to     performed complied                       Closing Date.
                                                                                 1-”..7.3 Consents
                                                                                                                     -




        I
                                                                                                                         (a) All
                                                               authOrizations consents, approvals and clearances ”of all federal, ”state
                                    and local governmental agencies required to permit the Consummation by Sel1er of the
                                1‘
                                   transactions contemplated by this Agreement shall have been obtained; all ”statutory and
                                                                                                                                                                                                                                                 '




                                    regulatory requrrements for such Consummation ”shall have been fulﬁlled and no such
                    ‘
                                                                                                                                                                                                                                                     -

                                                        .


                                        '


                                    authorizations consents, approvals or clearanCes shall contain any” conditions that individually or
                                                                    .




                                                                      material adverse effect on Seller.
                                                            .



                                                      would harm:
                                                                                                                                                                                                                                 -




                                    in the                        any
                                           aggregate”

                    '
                                                                                      7. 4
                                                                       Proceedings. Buyer
                                                                                                                     VAdverse
                                                                                              shall not be subject to any ruling, decree, order or”
                        '
                                -

                                            1nJunctron restraining, imposing material limitations on or prohibiting: (1) the” consummation 0f
                                        '_ the transactions contemplated hereby or (ii) its participation in” the operation,
’                                                                                                                                   ”management,                                                                                                             1




                                                        orcontrol of the Buyer’ 5 business; andno litigation, proceeding”or Otheractidn seeking
            ‘
                                                                                                                                                                                                                                         ‘

                                          ” ownershrp
                                    .




                                            to obtain” any sash ruling,” decree, order Or injunction shall be
                                                ”




                                                                                                              pending. No    governmentalauthority
                                                                                                                                                                                                                                                                         -'
                                                  having Jurlsdlctlon shall have notiﬁed any party to this Agreement that conSummatiOn Of the
                                                                                                                                                                                                                                                                              '



                                                                                                                                                                                                                                                 5
                                                                                                                                                                                                                                                                     i



                                                  transactions contemplated hereby Would constitute a vicilation Of the laws of the United States or                                                                                         .




                            ‘
                                                  of any state or political subdiVision or that it intends to commence proceedings to reStrain Such
                                                  cenSummation or to force divestiture unless such goVer‘nmental authority shall have withdrawn
                                                            '




                                                                                                                                                                                                                                                                          1




                                                y'such notice. No governmental
                            '


                                                                                                                        have                   such
                                                                                                                              commenCed any
                                                                                                                                                                                                                                                         -




                                            ,                           proceeding  authority having jurisdiction shall

                                _
                                                                .
                                                                         _
                                                                                      -7
                                                                                 5 Delivery of Closing
                                                                                                            Documents and Purchase PriCe. Buyer shall have delivered
                '
                                            .
                                                                        or cauSed to be delivered to Seller on the Closing Date each or the Documents required to be
                        .
                                                                                                                                                    3
                                                                        deliVered pursuant to Section 8 and Buyer shall be ready, willing and able to deliver ”the                                                                                   _
                                                                                                                                                                                                                                                                 ”




                                                                        PurchaSe Price1n the form of payment set forth111 this           and its Exhibits and to
                                                                                                                                                                                4
    .




                                        '.                              and                                                    Agreement
                                                                                                             set forth1n Section 2.                              assume                  ‘

                                                                                      Ass'umw                                               Obligations
                                                                                                                                                                                                                         -
                                                                                                                                                                                                                             ,




                                                                                 satisfythe
            ”




                                                                                                                                                                                '




                                                                                                                                                              ART 1cm: VIII
                                                                                                                                                          I




                                                                                                                                                              ,   CLOSING

                                                    ”
                                                                                      8l                     '



                                                                                                                         Time”  and Place Unless otherwise agreed to                in advance by the
                                                                                                                                                                                                    '
                                                                                                                                                                                                                parties, Closing
                                                                                  take                                          the
                                                                                                                                                                                                        ”




                                                                        shall                       place” at                                 of
                                                                                                                                        ofﬁces Seller
                                                                                                                                                      or its econsel
                                                                                                                                                                     on the                  Date
                                                                                                                                                                            Closing
                _                       .
                                                                                      8. 2
                                                                               Documents to be Delivered to Buyer by
                                                                                                                     Seller At the”          Seller       deliver
                                '

                                                                ”or crime to be delivered to                                        Closing,        shall                   '




                                                                                             Buyer the folloWing:”
                                                                                                                                                                                                            .    .               ,   .




                                                                '
                                                                             ,
                                                                                                             ”(a)”
                                                                                           Certiﬁed reSOlutions of Seller approving the execution and delivery of this
                                                                                                                                    .




                                        1

                                                                        Agreement and” each of the ”other Documents and                   the consummation         the
                                                                                                                             authorizing                       of                    -




                                                                        tranSactions contemplated hereby and thereby
                                                                                       I.                                       '
                                                                                            '




                                                                                                                         .(b)           _True and correct copies of the records described”in         2.1(d) shall be
                                                                                                -
                                                                                                         _

                                                                                                    I.
                                                                                                                 _



                                                                                                                                                                                             Section



                                                                                                                                                     EXHIBIT B - Page 14 of 23
                                                                               Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 71 of 84


                                                                                                                                                                   i




                                                                                                                 available at the ofﬁces of Seller         -




                                           8 3 Documents to be Delivered to Seller by
                                                                                                                                                                                                                  I




                                                                                                   At the                                                                                        .I


                                                                                            Buyer.        Closing, Buyer shall
                                                                                                                                                                                             .




                                           or cause to              to
                                    deliver
                                                                                                                                                                                     -




                                                       be delivered    Seller the following:-
                                                                                                                                                                       .




                                                                                 '




                                                                                         (a)                     Executed form of this Agreement and each of the other Documents.
                                                                                                         -
                                                                                                 .




                                                                                                     I




                                                                                         (b)                     The Purchase Price, in the ferm of a
                                                                                                                                                      Wire-transfer.




                                                                                                                                    ARFICLE IX
                                I
                                                        '


                                                             ‘_   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION                                                                    .    .




                                                                           9.1
                                                         SurviVal of Representation and Warranties. All representations, warranties,
                                                                  _



                                ‘

                                         covenants and agreements contained111 this Agreement or in any other Document shall survive
                                        f the CloSing for the Survival Period and the Closing shall not be deemed a waiver by either party.
        '
                    .
                                        -

                                                            cf therepresentations, warranties, covenants or agreements of the other party contained herein or
                  in any other Document. No claim may be brought under this Agreement or any other Document
                            .




                                    '




                  unless mitten notice describing1n reasonable detail the nature and. basis of Such claimIS given
            ‘ ‘_  011 or prior to the last day of the surviVal Period. In the event such a notice is so given the right
                                                _




                  to 1ndemn1ﬁcat10n With respect thereto under this Article shall survive the Survival Period until
                                    1



                                                                                                                                                                                                              .




            :
               " Such claimis finally resolved and any obligations with respect thereto are fully satisfied. For
                  purposes. of this agreement the "SurVival Peridd“ shall be twelve (12) months after the Closing
                 Date,- eXcept that any representation or warranty (if Buyer or Seller as to (i) such party's
                                        '



                  qualification and authority to censummate the transactions contemplated hereby, (ii) title of the                                                                                               ‘




                  parties to" the Sale Assets,
                    .
                                                     any tax obligation                                               (iii)
                                                                            Seller, or (v) Section 3 7 (Litigation), the                              of
                                                            SurviVal PeriOd shall be twenty—four (24) months
                                                                                                                                                               '
                                            .




                                                    .                 9
                                                                   2 Indemniﬁcation in General Buyer and Seller agree that the rights to
                                                        1ndemniﬁcatlon and to be held harmless set forth1n this Agreement shall, as between the parties
                ,                           .           hereto and their respective succeSSOrs' and assigns be eXclUsive of all rights to indemnification
    '

                                                        and to be held harmless that such party (or its successors er
                                                                                                                         assigns) would otherwise have by
                                                        Statute,  150111111011 law or Otherwise.
                                                                           _

                                                                                                     Except with regard to actual fraud or intentional
                                                        misrepresentation in Connection with the transaction described herein, each party' 5 rights ”under
                        3




                                            ‘


                                                        this Article shall be the scle and exclusive remedies with respect to claims reSulting from or
                                                        relating to any misrepresentation breach of warranty Or failure to perform any covenant or
                            ,




                                                        agreement contained in this Agreementor otherwise relating to the transactions that are the
                                                        subject or this Agreement. Without limiting the generality of the foregoing,111 no event shall
'

                                                                                                                                                                                                          '

                                ,




                                                        either party or any PejrSon claiming through by or on behalf of either party, be entitled to claim
                                                        or seekrescission        the
                                                                                     tranSactions consummated under this
                                                                                                                                                                                         -




                                                                              of                                         Agreement.           I



                                                                      l'
                                                                                                                                                  I




                                                                           9.3"- Indemmﬁcatlon
                                                                                               by Seller.
                                                                                                                                         _-
                                                                                                                                     .



                                                                                     I




                                                                                                                 Subject to the provisions of Section" 9.3(b) below, Seller Shall indemnify
                                                                                                             -



                                                                                         (la)-




                                                                                                                              EXHIBIT B - Page 15 of 23
                                                                                                            Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 72 of 84

    I




                                                                        and hold harmless Buyer and any ofﬁcer,
                                    '


                    i
                                                                                                                                                        directOr, agent, employee and afﬁliate thereof With
                                                                        "respect to any                                    all demands             actions, suits, prOCeedings, assessments ,judgmehts, costs,
                        ,2
                                                                                                                    and                    claims,
                    '


                                                    1

                                                                         arising out ”of:

                                                                                             .(i) Any breach or non-performance by Seller of any of11:3
            .
                                                            _-           representatlons warranties, covenantsor agreements set forth1n this               any other
                                                                                                                                             Agreement 01'
                                '
                                                                                                                                                           '

                                                                    .
                                                                                                Survival Period,”                                                                                          '




                                                                         Documents through the

                                            _
                                                                _
                                                                                                    '



                                                                                                                             -(ii)The ownership or operation by Seller of the Sale Assets on or prior
                                                                        tothe Closing
                                                                                                                                                                                                               '

                                                                    .
                                                                                                                                    than         Assumed Obligations;
                                                                                                                     Date, other           the                        0r
                                                                                                            '



                                                        _
                                                                          '.
                                                                                                _-                           (iii) All other liabilities and obligations of Seller other than the Assumed                  ’
                                        :
                                                                        Obligations;

                                    _
                                                                               ,

                                                                                                                     (b)
                                                                                                 -Except_ for any amounts owed by Seller to Buyer under section 9 3(a)(iv),
                                                                        and Section 2. 7 if CloSing oeCurs, Seller shall not be obligated until the amOunt of such claims,
                                                            '


                        ,               .




                    '
                                                        ‘_              liabilities, damages, losses, cests and expenses exceeds Buyer' 5 Threshold Limitation,m which
                                                    3.                                "shall then be         to               of
                                                                         case Buyer                  entitled indemnification the entire amount.

                                                                                                     [ indemniﬁcation by Buyer.
                                                                                   :
                                                                                       _‘       9‘.’4'_

                                                _                                      (a) Subject to the provisions of SectiOn 9. 405) below, Buyer shall indemnity
                            '
                                                            .           and hold harmless Seller. and any ofﬁcer, director, agent, employee and afﬁliate thereof with
                                                            "
                                                                        respect to any and all demands, claims, actions, suits, proCeedings, afﬁliate thereof with respect
                                                        ‘to                any and all demands claims, aetions, suits, proceedings, assessments,             costs, losses             judgments,
                                                                        damages, liabilities                                                                                            to or arising out
                                                                                                                            and expenses (including reasonable attorneys fees) relating
        ~
                                                                    ,




                                            '.                                                  -




                                                                        of?
                                                                                                                1                                               .
                                                                                                                       ,                           ,                                       .
                                                                                                                                                                                  ,




                    ,                                                                                                       -(i) Any breach or non-performance by Buyer of any ofits representations,
                                                                                                                              or                  set forth'
                                                                                                                                                               in this Agreement or any other Document;
                                                        -




                                                                        Warranties, covenants                                      agreements
.
        -


                                                                                                                              (ii) The oWner'ship or operation of the Seller’ 3 business        the use of
                ‘
                                                                                                                                                                                         and/or
                                                                        the sale Assets after the
                                                '


                                                                                                                or                                                                                  -




                                                                                                  Closing Date;
                                                                                                        -




                                                                                                                              (iii) All other liabilities or obligations of Buyer pursuant to the terms of
                                                                        this Agreement                                                           limitation, the
                                                                                                                      including, without                            Assumed Obligations.

                                '
                                                                                            ,
                                                                                                                    (b)     Except for any amounts OWed by Buyer to Selleror Rodney Smith and the
                                                                                                                                                                                                                   '




                                                        3




                                                                        performance of the Assumed Obligations, if Closing occurs, Buyer shall not be Obligated until
                                                        _'
                                                                        the amdu'nt of such claims, liabilities, damages, losses, coSts and expenses exceeds Seller' 5
                                                                                  Limitation in        ease        shall then be          to indemniﬁcation cf the entire
                                                                        Threshold
                                                                        amount.                 which Seller                     entitled                               -
                                                                                                                                                                                                                       '




                                                    ,


                                                                '
                                                                                                                    (c)
                                                                                            In addition to, and not in lien 'of the remedies otherwise provided herein
                                                                        with regard to indemniiicatlon from      in the event that a                              BUyer
                                                                                                            Buyer,                    Bankruptcy Event applies to



                                                                                                                                             EXHIBIT B - Page 16 of 23
                                                                                      Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 73 of 84

             I




                                 .1               '.
                                                                       priorto as successfully and fully satisfying its obligationsto Sellers with regard to the Assumed
                                                       f               Obhgatrons (SectiOn' 2.3) 01 Payment of Purchase Price (Section 2.4), then Seller may exercise
                                             -.                        its
                                                                                 rights, including (vvithout limitation) with
                                                                                                                              regard
                                                                                                                                     to a Material
                                                                                                                                                   Breach per Section
                                                                                                                                                                      5.                            6             '




                         '
                                                                             _       9.5
                                                            Indemniﬁcation Procedures. In the event thatanIndemniﬁed Party
                                                                                                                                 may be entitled
                                            to indemniﬁcation hereunder with respeet to any asserted claim of, or obligationor liability to,
                                              '



                                                                                                                                                                                                                      _
                                                                                                                                                                                                                                      _




                                            any third party, such party shall notify the Indemnifying Party thereof, deseribing the matters
                                     -
                 .
                                                   _'                                                                                                                                                                         .


                 ‘


_
                                         -


                                            involvedin reagenable detail,-ar1d the Indemnifying Party shall be entitled to assume the defense
            _'                   _
                                            thereot upon written notice to the Indemniﬁed Party With counsel reasonably satISfactOry to the
                                                  '_


        _
                                            Indemnified Party; provided that once the defense thereof15 assented by the Indemnifying
                                             '_



                                                                                                                                          Party,"
                                                   '
                                     '


                                            the Indemnifying Party shall keep the Indemniﬁed Party advised of all deveiOpments1n             the
                 .                         defense thereof and any related litigation, and the Indemniﬁed Party shall be entitled at all times                                                                        _




                                                                                              expense If the Indemnifying Party fails to netify
                                            to participate in the defense thereof at its oWn
                                             -'
                                                                                                                                                                                                                          -




                                            the Indemniﬁed Party ofits election to defend Or contests its obligation to
                                                       a




                                                                                                                            indemnify under this
            .

                                 _
                                                  -_




                                         -_ Article IX the Indemniﬁed Party may pay”,                  or        sireh a claim
                                                                                          ”compromise,    defend               Without prejudice
             '1



                                            to     right it           hereunder                                                                                           -



                                                                 have
                                                                                                                                                       .



                                               any          may

                                                                                                                                              ARTICLE X
                                                                                                                                                                   I




                                                                                                                                           MISCELLANEOUS

                                              ,
                                                                                    10.1 Further ACtiOns.
                                                                                                     From time to time before, at and after the Closing, each party, at
                                                                   -
                                                                       its expenSe and without further               unless otherwise speciﬁed herein, will execute and
            I
                                                                                                       consideration                                                                                                          ,


                                         1
                                                               .
                                                                       deliV'er such decuments to the other party as the other party may reasOnably               order
                                                                                             consummate the                                            request in
                                                                              effectively to
                                                                       more                                 transactions contemplated hereby
                                                                               10 2 Access Alter the Closing Date. After the Closing and for a period of the longer of:                                           -




                     ‘
                                                  g                    (i) twelve (12) months, and (ii) suCh reasonable period of time as Seller may require in order to
                                                                       defendor prosecute any litigation, investigation, liability or claim involving the Business,
                                                                                                                                                                                                              _




                                                  _‘
                                                                       Assumed Liabrhties Sale Assets 01 subject matter ofthis Agreement, Buyer shall provide Seller,
                                              '




                                                                       Seller's chunsel, aeoountants and other representatives with
                                                                                                                                      reasonable access during hermal'
                                                               ,
                                                                    business hours to the: bonks‘, records, property, personnel, Contracts,” commitments and
                                                                    documents of Buyer                   to the sale Assets, Assumed Obligations, Business or                                                                     5

                                                                                              pertaining
                                                                   transactions incoming prior to, at or after the Closing Date that are the reSponnbiltty and.
    -


                             -_                                                                                                                                                                                   ,




                                                                   "obligation of the Seller, when requested by seller, and Buyer shall retain Snob books and records
                                                                                                                                                                                                                  '
                                 W


                             -

                                                                    to: the normal docnment retention period of Buyer At the reqUest and reasonable                of
                                                                                   Shall deliver cepies of any such becks                                  expense                        ‘



                                                                    Seller, Buyer                                         and records to Seller.
                                                           ,




                                                                                    10. 3 Payment of
                                                                                                     Expenses.
                                                                                        I




                                                                                                '_
                                                                                                         (a)    -       I Any    fees assessed for the transfer arid/or reneWal   of the Domain
                                                                                                                                                                                                    Names
                                                                                                                                 be the responsibility of Buyer                                 -




                                                                                                                         shall
                                                                                                                         All State (it local sales or use, stamp or transfer, grant and other similar taxes
                                                                                            '




                                                                                                     '
                                                                                                         (b)   V"
                                                                                                                    -




                                                                                                                                      canne'ctiOn with consummation    of the transactiOns Contemplated
                                                                                                                        payablein



                                                                                                                                        EXHIBIT B - Page 17 of 23
                              Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 74 of 84

                                                                 I




                                                                                                                                            herebyshall be shared equally between Seiler and-I Buyer
                                                                                          I‘
                                                                                                                                -




                                                                                                                                                                            expressly providedin this Agreement, each of the
                                                                                                                            '
                                ,

                                    I
                                        I,(c)                                                                                               Except           as othe'rWiseI                                                                                                                                   -




                                                                         .           '.

                                                                                                                                                    parties shail bear its oW‘n expenses,            the fees of any attorneys and
                                             _
                                                                                                       .

                                                                                                                                                                                           including
                                                                                                   .
                                                                                                                        {                           accountants engaged by     such party, in Connection wtth this
                                                                                                                                                                                                                   Agreement and
                                                         I




                                                                                                                                                        consummatlon of the
                                                 '
                                                                     '

                                                                                     .I
                                                                                                                        _

                                                                                                                                                    the                         transactions contemplated herein.
                           .10 4- Not1ces All notices, demands or other commumcations givenhereunder                                                                                                                                                                                       IshalIl   he
                    in Writing and shall be sufﬁciently given if deliver-ed by courier or sent by registered or certiﬁed"
                                                                                                                                                                                                                                                                                                                  I


                -


                                                                                                                                                                                                                                                                                                          .




                    Imail, ﬁrst class, postage prepaid,                                                                                                                                Or        by facsimile                                                        or similar   written means of
                                                                                                                                                                       follows":                                                                         machine
                     communicatlon,                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                     -




                                                                                          addressed as

                                        .I
                                                     (a)                                                                                    IIftIIo IISIelle'Ir,to:

                                                                                                                                                        Cwiss Holdings LP                                    -




                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                         ‘

                                                                                                               IIIf555 East 5th Street,
                                                                                               .

                                                                                                                                                                                                                 I




                                                                                                                                        #2811
                                                                                                                I ‘Austin, TX
                                                                                                                                                                                  '
                                                                                                                                                                                                                     '
                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     .




                                                                                                                                 Ryan Windsor
                                                                                                                                                    .
                                                                                               .

                                                                                                                    Attention:          I
                                                                                                                                                                                                                             .




                                                                                                                    TelephOne: : (415) 717—8978
                                                                                                                  I

                                                                                                                                    -




                                                                                                                                                            Email:                    ryan@swiss.corn

                                                                                                                        I. Withacopyto

                                                                                                                                                                Taylor English Duma LLP
                                                                                                                                                '
                                                                                                                                                        '


                                                                                                                                                                                                                                                 _           _   ,
                                                                                                                                                            '

                                                                             x                                                                                  1600 ParkWOod Circle, Suite 400
                                                                                                           '
                                                             .

                                                                                     I
                                                                                                                                            ,'
                                                                                                               f                                                Atlanta, Georgia 30339-
                                                                                                                                                                                                                                             '

                                                                                                                                                    I                                                                                                    .




                                                                                                                                                                Attention:- Henry Quillian Esq
                                                                                                                                                                Telephone: (770) 434 6868
                                                                                                                                                    -

                                                                                                                                                                Email:
                                                                                                                                                                           -hquillian@tayiorenglishcom1
                                    :
                                             _(11)I.I
                                                                                                                                                            If to                to:
                                                                                                                                                                    Buyer,
                                                                                                                                                                                                 _   _




                                                                                                                                                            Tom SIchrnidt
                                                                                                                        '


                                                                                                                                                                                             ,
                                                                                                                                            _




                                                                             .
                                                                                                   .'                                       '.
                                                                                                                                                            Schmtdt Law Firm; PLLC
                                                                                                                    .'                    7880 San Felipe, Suite 210
                                                                                                                                            .




                                                     -
                                                                                 .
                                                                                                                   _'                   [Houston TeXas 77063                                             .




                                                                                                               .
                                                                                                                                          TelephOne: (713) 568-4899
                                                                                                   '
                                                                                                                            W
                                                                                                                                                'I

                                                                                                                                                            Email:      .I
                                                                                                                                                                             ’




                                                                                                                                                                                  ton1@schrnidttirm.c0m
                    or such other address With respect to any party hereto asIIsuch party may Ifrorn time to
                                                                                                                  time notify
                    (as provided above) to the other party hereto. Any "such nOtiIce, demand or communicatiOn shall
                    be deemed to have been given (1) if so mailed as of the clOseI of the third (3rd) business day
                    followmg the date mailed, and (ii) if personally deliVeredcr’ otherWIiSe sent as provided ”abOVe,
                                                                                                                                                        A
    .




                    on the date received
'

        .

            I
                                             copy Of any notice Sent shall be proVided by email at the aboVe speciﬁed
                    "entail address although the “delivery of such Ie'm‘ail                              for               Iof
                                                                            shall not. constitute notice     the purposes




                                                                                                                                                                                 EXHIBIT B - Page 18 of 23
                                                                                  Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 75 of 84



                                                     this Agreement
                                                                                10.5 Entire       Agreement This Agreement, the Schedules and Exhibits hereto, and the
                                                                         Other DOCuments constitute the entire agreement and
                                                                                                                             understanding between the parties hereto
                '
                                                                 5
                                                                                                                                                                                                                        .
                                            i




        '                   '
                                                             _'
                                                                With respect to the subject matter hereof and supersede any prior negotiations, agreements,
                                                                                                            parties with respect to the subject matter hereof.
                                            ‘

                                                         .
                                                                understandmgs or arrangements           the
                                                                                               between

                                                     _
                                                                                10.6 Bmdmg Effect Benefits. EXCept as Otherwise provided herein this Agreement shall
        1'
                                               inure to the beneﬁt of and be binding" upon the parties hereto and their respective successors or
                                                .




                                            1' assigns. EXc'ept to the extent speciﬁed herein, nothing111' this
                                                                                                                Agreement, express ()1 implied
                                               Shall conferon any Person other than the parties hereto and theirreSpective sucteSsdrs or assigns
                                                     -




                                                                                                                                                                                                                   __

                                                                     obhganons or liabilities under or by reason of this
                                                         -                                                                                                                                             '


                                               any
                                                   rights,remed1es,                                                      Agreement,
                                    .
                                                                               10 7; Assignment This                and any rights hereunder shall not be assignable by
                                '
                                                                                                       Agreement
                                                         .'           either party hereto without the prior written consent of the other party, which consent shall not                                                     _




                                        '
                                                             _

                                                                      be unreasonably withheld conditioned or delayed. NotWithstanding the foregoing, Buyer may
                                                                 ,
                                                                      in its Sole and absolute discretion, assign all of its right, title, interest and obligation under this
                                            '


                                                                 ,'
                                                                      Agreement to any entity controlled by, or under Common control with Boyer; provided, howevger
                            _'                                       that each such aSSignOr                 shall be                           liable for       3
                                                                                                                      jointly and
                _




                                                                                               and assignee                                                Buyer' obligations
                                        .

                                                                     hereunder                      -
                                                                                                         1    1
                                                                                                                  1
                                                                                                                                    severally                              1




                                                                               10.8 Govemlng LaW. This Agreement shallin allrespects be governed by and construed
                                                                         inaccOrdance With the
                                                                                                        laWs of the State of TeXas, including all matters of construction, validity
                    ,
            1
'

                    2                                -

                                                                         and   performance                             1
                                                                                                                           -
                                                                                                                               1
                                                                                                                                                                       1
                                                                                                                                                                                         .
                                                                                                                                                                                                   -
                                                                                                                                                                                                           -




                _                                                          ,
                                                                                l0. 9   B11}lk   Sales Buyer hereby waiVes Compliance by Seller With the provisions of the
                                                                                                                                                              if
                            '                                                                                                                                                    '

                                                    1




                                                                     {Bulk Sales Act and similar laWs ofany                        state or                                                  ,



                                                                                                                                              jurisdiction,        applicable.
                                              10.10Amendments and Waivers. No term or
                                                                                              provision of this Agreement may be
                                            .




                                    I amended, waived, discharged er terminated orally but only by an instrument in
                                                                                                                      Writing signed
                                                                                                                                                                                                                   '-
                                                                     '
                                                                                                                                                                                                                                    I




                                      by the party against Whom the enforcement of such amendment, Waiver, discharge extermination
                                                                                                                                                                                                                        '




                                                                 '



                                      is        Any waiver shall be effective onlyin            Withitsexpress terms
                                                                                                                                                                                                               '


                                                                                                                         conditions.
                                                                         sought      accordance                      and
                                                                               10.11 Severabihty If any provision of this Agreement, or the application thereofto any
                                            '


                                                                         Person Or entity or                    is invalid or unenforceable1n any jurisdiction, (i) a suitable
                                                                 _

                                                                                             any circumstance,
    I
                                                                         and equitable provision shall be Substituted thereforin order to carry out, so faras may be valid                                                      I




                                                                         and enforceable the extent and purpose (if such invalid and imenforceable provisidn, and
                                                                                                                                                                                                               '
                        -
                                                     .


                                                                                                                                                                       (ii) the
                                                 .'                      remainder of this Agreement and the application of such provision to other Persons entities or
                                                .'                       c1rcumstances Shall not be affected by such invalidity or unenforceability, n01 shall Such
                                                                         invalidity er unenforceabﬂlty affect the validity or enforCeability of such provision, or the
                                                     -




                                                         ,
                                                                                              1n     other                               '
                                                                                                                                                                           -




                                                                         application thereof, any          jurisdiction.
                                                                               10 12 Headings Except as providedin Article I, the captions in‘ this             are for
                                                                                                                                                    Agieement
                                                I                                    of        Only           not deﬁne or limit any of the terms or
                                                                         convenience reference      and shall                                                   hereof.
                                                                                                                                                     provisions
                                                                                 10.13 Counterparts                                            be   executed1n                   of counterparts, and
                                                                                                             This Agreement may                                    any numher




                                                                                                                      EXHIBIT B - Page 19 of 23
                                                                   Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 76 of 84

            I                                                                                                                                                                      I




                                                          by either party on separate counterpartseach of which shall be deemed an original, but all of
                                              5
                            _'




                    .
                                              '-
                                                          which together shall conStitute one and the same instrument. Fax signatures shall be deemed the                                          '




            '

                                                          same as                      This            IS not         until                          hereto.
                                                                  original signatures.                                      executed by both parties
                                 .




                                                                                                              binding
                                                  _




                                                                                            Agreement
                                                                 10.14 ReferencesAll references
                                                                                                                                                                                           '



‘                                                                                                         111   this Agleement to Articles and Sections are to Articles
                                                          and
                                                                Sections Contained111 this
                                                                                           Agreement unless a different documentis expressly speCiﬁecl
            .

                                                  _




                                                                 10. 15 schedules and Exhibits
                                                                                                                                                                                                               i




                                                                                                  Unless Otherwise specified herein,- each Schedule and                                            .


                                          -

                                                          Exhibit referred to in this AgreementIS attached hereto, and each such Schedule
        _
                                                      _

                                                                                                                                           and Exhibit15
                                                                                                 made              as if
                        '                                                                                                                                              '

                                              '-
                                                                 Incorporated      reference and
                                                                                                      a part
                                                          hereby                by                           hereof fully set forth herein
                .                                                10.16Attomeys Fees. If any action at lawor equity is brought, whether111' a judicial
                                                          ”proceeding or arbitration, to enforceor interpret any provision of this Agreement, the prevailing
                                                  '-                                                                                                                                   '
                                                                                                                                                                                                       '




                                                          party shall be entitled to reCOVer reasonable attorneys‘ fees and expenses from the other
                                              -




    .




                                     '1                   which fees and expenses          bein additibn to     other relief, Which may be            party,
                                                                                     shall                  any                            aWa'rded
                                                                 10.17 Knowledge All references to the krioWledge or awareness of Sellerof Buyer shall                         I




                                              .‘          refer to the Selier's 0r BUyer‘s respective actual knoWledge, aesurning a         degree of
                                                                                                                                                                                                           ,
                                                                                                                                                                                               .




                                                                                                                caurse ofIts                              reasonable
                    I                                                                                                                         ‘   ‘   '

                                      -"                  Investlgation by
                                                                                      partyIn the ordinary                     business
                                                                                                                                                             .     ,       .

                                                                             511011                                                       _




                                                                                            '




                                                                                                Signatures appear on following page.




                                                                                                   EXHIBIT B - Page 20 of 23
                                                Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 77 of 84




                      I




                          -
                           IN WITNESS WHEREOF the parties have duly executed this
                              '.
                                                                                            as of the                                                        -
                                                                                                                                                                 '




                                                                                  Agreement
           _




               -

                    date                                                                                                                                 '




                         ﬁrst Written                                                                     .        .               .
                                                                                                                                         .       .   .




 '.
               'jfsELLER'HQ;                      .


                                                                )7
                                                                          '
                                                                                               :'_   ""BuyiaR":
                                                                                                     '




                   'ICWISS-IHOLDJNGS'LP_-
                                                                                       W




                                                                                                         CITY INFO_EXPERTS,LLC

”I


      -'
               .By:
                   Naméf
                                   I'
                                                      -
                                                          "I.        'I
                                                                                   I




                                                                                           I




                                                                                                .
                                                                                                         BYE.-
                                                                                                         Nan-16'       C“lﬂkawax       Xkwwgir
                   Title:ll3_'_"'.j'._'-_"..'_                                .'                     _'Tit_iei             MMMM




                                            '
                                        '




                                                SIGNATUREPAGE TO ASSET PURCHASE AGREEMENT                                                    .




                                                                                               EXHIBIT B - Page 21 of 23
                                              Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 78 of 84




                                                                      T   .I
                                                                                   '



                                                                                            ”L1-     _1
                                                                                                              '




                                                                                                                  OF SCHEDULES


                                                              '
                    -

                                                                                       I.
                                                                                                                            I‘List of‘Domain Names
                         .                                                     .




                                       Schedule 2.1(21)           I
                                                                                                              .11.
                                                                                                     I




                                                                                                f                           "                                                   '-
                                  '_   Schedule21(c)                                                          f
                                                                                                                                  Trade'names, Trademarks
                                                                                                                                                            & hogoS
                                                                                                                                                                       1-




                             '_   Schedule
                                                 23                                                                               List of additional liabilities
                                                                                            1




                                                                                                                                                                         by
                                                                                                          -

                                                                                                                  ;     .1
                                                                                                                                                                 assumed    Buyer
                                                                                                                                                                                                 _-




                                  ISchedule'3.1_0
                                                                                                                                                                                                  ‘

                                                                  t   i
                                                                                       i                                                                       "I”
                                                                                                                                  Compliance With Law
                                                                                                                             '-

                                                      _
                                                                          I.
                                                                                                _-                ‘_   _'




                    TheSe Schedulesarenot intended to constitute, and shall not be construed as constituting,
                    any representation or warranty 301 Seller except as and to the extent eXpressly provided1n the
                    Agreement" The fact that any item of infolmatio'n13 contained herein shall not, in and of
                    itself, be- construed to mean that such
                                                                                                                                                                                                          '




                                                             informauonis required to be diScldsed111 or by the
                    Agreement or that such                            is
                                               itemof   information                                   is      in the
        _




                                                      '
                                                          '              "11'1aterial'1‘ as such term    used
                    Agreement
                        Seller has not undertaken to describe the contents   of documents referred to in these
                    Scheduies'. Instead, references to such docunmnts are qualiﬁed1n their
            '_
                                                                                           entirety by the text of
                    such documents.                  the reference to any document18 deemed to                and
                '



                    all exhibits,
                                       Furthermore,                                              include any                                                     I




                                  Schedules, annexesand other attachments
                                                                            to      document.                                                                                        1   ,




                                                                               such
    _
                -


                    Any matter disclosed1n one Schedule hereof111       such a Way as to make its relevance to                                                                                        ,




                    information calie‘d for by another Schedule readily
            '




                                                                        apparent shall be deemed to be disclosed
                    in such other Schedules, notmthstandmg the emission of an
                                                                                      appropriate erOSS—referenCe.                                                                                                    .



                    The headings111 these Schedules are for convenience of
                                                                                 referenCe only and shall net be
                                                                                                                                                                                                                  -

                                                                                                                                                                                                 .'



                             to alter or        the                     of the sections
                    deemed               affeCt     express description                 of these            as set
_

                                                                                                                                                                                                              .




                                                                                                 Schedules
                '                                                                                                                                                                            '

                            the Agreement
                    forthin
                                                                                                                                                   -         -              -




                                                                                                                  EXHIBIT B - Page 22 of 23
                          Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 79 of 84

                                                  VEXHIBITA                7


    R

I                                                                                       I




        _   Employment" Agféefnént fér Ryan Windsbré- 'S'eé separate'attachiheht.   .




                                                   EXHIBIT B - Page 23 of 23
Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 80 of 84




                EXHIBIT C
                                                  Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 81 of 84


-




         Jaye-25151
         RyanWindso-r                                                                        _
                                                                                                                          .




         555 East 5“? Street #2811
         Austin, TX 78701
                                                                                                                              '




                     RE: Your Employment with City Info Experts LLC
                                                                                                                      '


         Dear Mr Wmdsor                                                                                   .
                                                                                                              _




         This letter confirmsour understandlngs related to your employment as President of the Internet
     _I'Saies Division of City info” EXperts LLC (“CIE”), a Texas Limited Liability Company thatIs                                                                                           ,




       acquiring the  Sate Assets and agreeing to perform the Assumed Obligations from Aica'traz                                                                                                 '


                                                                                                                                                                                                             '
                                                                                                                                                                                                                     _




.'
        MedIa Inc (“AlcatraZ”) pursuant to that certain Asset PurChase Agreement by and between
     .
       Alcatraz and CIE During yew employment with CIE, the foiiowing terms and Conditions shall
       apply, which Will be forther memOriaIIZed in membership agreement with regard to the          or
       other appropriate contracts” with CIEas               and typical to             Such equity,
                                                 necessary                  membrialize
       arrangement


                          .

                                                          t) YoUr employment with the CIE starts at the later to occur of the" date following
                                                                                                signing of this document the Closing of the Asset Purchase Agreement with
                                      -


                                                          _
                                                                                          YOU-r
                                                                      ;                   Alcatraz,  or" subh other date as yea and CIE may agree The term of your
                                                                          ‘

                                                                                          employment shall be for a minimum of one (1) year and may be renewed or
                                          _                                       .
                                                                                          extend for one yearterms upon mutual acceptance During such period of your
                                                                                          employment by CIE you Will be available during regular work weeks to work for
                                                                                                             excluSIVe of CIE          and PTO.
                                                                                          thirty (30) hours                   holidays
                                  ‘_                  2) Your Work responsrbIIItIes virill be to manage the Internet sales of CIE and to                                                                 _




                                          .              manage in Conjunction With the CEO, the emptoyees of CIE Additionat or
                                                         different duties may be aesigned by
                                                                                                 the company its Beard of Managers as
                                                  -

                                                                  _                                           or
                                                                                                                                               '



                                                                      acCeptabIe to you.
                                                         reasonably
                                                                                                                                                                    ,                ,




                                                   3) You WilI be paid a base annuai salary of $100, 000 which amount shall be
                                  -




                                                          _

                                                            payable'In equai installments through reguiar payroll thatIs to occur at least
                                                            monthwly The then—current base salary shalt be guaranteed for the term, and wiII
                                                              '


                                                                              _




                                                          ,
                                                            be paid to you through the end of that term provided that you do not terminate
                                                                                  -




                                                     _' your "employment from CIE or are not terminated for cause by the CIE
                                                                                                                                    during
                                                      .




                                                        '. such term
                                                              -
                                                                        An'Inorease to       current annual base           II         be                                                                         .




                                                                         CIE           then-                      salary wit have to                                                                 '


                                                                      by
                                                                                                                                                                                         -




                                                            approved                  I




             '
                 -

                     _-
                                  '


                                                  1.4.)     For any year that you are            by the CIE,          receive yearmend
                              '


                                                                     as follows:      employed               You wiII
                                                          j
                                              -


                                                                                                                                                                                 _




                                                                                          bonuses
                                                                                                 '
                                                                                                              "
                                                                                                      i.              $50 000In each year in which the Internet Sales Division generates at
                                                                                                                           $100, 000 'of net      on a GAAP basis
                                                                                                                  _


                                                                                                                      least                Income
                                                                                                     ii.-             An additIonaI $50,000 ineach year in which the Internet Sales Division
                                                                                                                      generates at least $200,000 Of net income on a GAAP basis;
                                                                                                              -
                                                                                                      .




                                                                                                                                   EXHIBIT C - Page 1 of 4
                Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 82 of 84

                                                                                I



                                                                                    'I
                                                                                                 iii.               _
                                                                                                                            An additional $75, 000'In each year in Which theInternet Sales Division
                                                                                                 '-                 -'
                                                                                                                                       at least $750,
                                                                                                                                                      000 of
                                                                                                                                                             netIncome on a IGAAP basis.
                                                                                                        _


                                                                                                                            generates
                                                                                                 IivI._
                                                                                                                            An additional $100,000In each year in Which the Internet Sales Division
                                                                                                                .

                                                                                                                            generates ‘at least $_1,500,000_of net income on a GAAP basis;        '.



                                                                                                                        I




                                                                                             '
                                                                                                 Iv; An additional annual bonus                                         $100, 000 in each year in'which
                                                                                                                                                          ItoIWindsI'orI of                                                _




                                                                                                                            the                                            $2 000, 000 of net income.
                                                                                                                                   Internet Sales Division generates above
            I.                                       --.  For thepurposes of the above bonus targets, “net income” shalt be calculated as                                                                                           I




                    _
                                         .'               revenues, minus eXpenses, minus payments made to American ExpressIn
                                                                           '.




        _
                            -_
                             '                   '
                                                          connection with the Assumed Amex Liability. CIE, in its Sole discretion, may
                                                       .' award you an additional annual bonus baSed on
                                                                                                                your individual performance as
                                                         well as the ﬁnancial
                                                          -

                                                                                               of
                                                                                                  CIE.                                                                                                 .




                                                                                 performance
                                                         You will receive (with CIE paying the cost cf the premium) the followmg beneﬁts                                                                                       _




                                                          to the extent they are made generally available to personnel or ClE: (i) heaith,
                                                      '                     -


                .




                                                                                      and vision coverage foryou and your immediately
                                 '


                                                      -_ dental prescription
                                                                                drug
                                                          family; (ii) group lifeInsurance; and (iii) short-term and long-term disability                                                                              I




                                                          insurance You Will also have paid time off (PTO) for CIE holidays plus up to
                                                          three (3) weeks per year for vacation personal time or Sle tIme
                                                          '




                             6)I                                            I
                                                                                CIE IshIall provide you with, and cover the eXpense of you using, office spectra at
                                     .                                          CIE 5 Atlanta office, a celi phone With data service, a laptcIp Computer and other
                        .-
                                                              _
                                                                                necessary facilities, equipment and applications for the conduct of the business.
                                                                                YoUr wcirk will be performedIn soch reasonable location as you cthIosIe
                                                                                                                                                           among                                                               _I

                             .
                                                     .'                         Austin TX, San Francisco, CA or any other Insation as you and CIE agree to in
                                     .' '_                                      advance You shall not be required to re--|ocate your personal residence from the
                                                     '-
                                                                                general area of such location; however, In the event that you ever agree to
                                                                                                                                                                                                                   '
                                                                                                                                                                                                               -



            _


                                                 -

                                                                  I
                                                                                relocate your personal residenceIn order to adcommodate CIE, CIE shall pay all
                                                                      5
                                                                                costs associated                                 home and your office to the new
                                                                                                   with you relocating ybu, your
                                                                                                                               I


                            I-



                                                              _
                                                                                location

                             7) CIE snail provide youIa severance package that shall be payableIn the event
                                   that your employmentIs terminated without cause or you resign for Good
                                                                      -




                                   Reason. If your employmentIs terminated without cause or you resign for Good
                                I.
                                   Réasbn, severance will inciude (i) payment to ydu of any remaining amounts of
                                     '



                                   your annual base salary; (ii) immediate payment to you of alt amounts due you
                                                      -




                                   but not yet paid; and (iii) continued payment by CIE of the costs Of all bonuses
                                             I




                                   and benefits listed herein for the then~cUrrent employment term. If you resign
                                                                          _I



                                   from CIE for other than Good Reason yOu will not be eligible forseverance.
                                   “Good Reason" Shall mean that thereIs (i) any materiai change in your title,
                                   position respbnsibilities or authority, with which you did not agree in writing, (ii)
                                                              '
                                                                  .




                             I_    any changeIn central of CIE, or (iii) the business capitalization or annual revenue
                                   of CIE dees not exceed $1 million           twelve               first
                                                                                      months of you
                        .




                                                                                                          being
_



    '

                                 .
                                                                        within                                                        '


                                                                                                                                                      .                       .   .




                                   employed.
                                                                                                      shallrn-ean yoIIr:'_
                    “Cause"
                                                                                                                                                                                                           I
                                         I




                                                                                (a)                                                 gross failure or refusai to performer any IwillfulI er gross
                                                                                                                            Iwillful or
                                                                                                                            misconduct in the performance of any significant po'rtiOn of his
                                                                            _


                                                                                         -

                                                                                                  .
                                                                                                            :




                                                                                                                        obligations    duties and respdnsibilities under the               which
                                                                                                                                                                                      Agreement


                                                                                                                                             EXHIBIT C - Page 2 of 4
                Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 83 of 84


                                                                                                                                            (i) is incapable or cure, or (ii) has not been cured or remedied as
                                                                                                                                             '

                                                                                                                                                                                                                                                                -

                                                            I

                                                                                                     'I
                                                                                                                                            promptly as reasonably possible (andIn any event within seVen (7)
                                                                                            '

                                                                                                              '-                                                                                                                                                             I
                                                                                                                                             _




                                                                                                                                           days) after written notice from the Company to you Specifying in                                                          -




                                                                                                                                         '. reasonable detail the nature of
                                                                                                                                                                               such faIlure refuSal or mIsconduct
                                                                                                          -        -

                                                                                                                                                                                                                                                                .-
                                                                                                 _


                                                                                                      '                                                            '                                                                    '
                                                                                                                                                                        ‘
                                                                                                                                                                              '                                    '
                                                                                                                       I                                     'or                     .   .          .
                                                                                                                                                                                                                                                -




                                                                                                (b)                    _
                                                                                                                                       material breach of the provisions of paragraphs 11, which (i)Is
                                                                                                                                                         .




                                                                                                                                       incapable of cure, or (ii) has not been cured or remedied promptly
                                                                                                                                         -
                                                                                                                                                         .




                                                                                                              .1
                                                                                                                                '
                                                                                                                                    f (and in any event within thirty (30) days) after written notice from
                                                                                                                                      the Company to Employee specifyingIn reasOnable detail
                                                                                                                                                 -




                                                                                                                                                                0r                                  the
                                                                                                                                       nature of such breagch
                                                                                                                   -
                                                                                                                                                     .
                                                                                                                                    ‘.                                                                                 .




                                    I'
                                                                                                                                         -‘
                                                                                                ‘(c)'                                                                   of         In
                                                                                                                                                             act or acts dishonesty Connection with his employment
                                                                                                                                                                                                                                            -




            I
                                                        '_.                                                                _'




                                                                                                                                                                                                                               or
                                                                                                                                             '
                '


                                                                                                                                                             commiSstOn of a crime involving moral turpitIIde or which
                                    .

                                                    '_                                          (d).                       2




                                                                                                                                                             otherwise materially and adversely                   or its
                                                                                                                                                                                                affects company
                                                                                                                                    _




                                                                                                                                                             business or reputation
                                                                                                                                                                                                _

                                                                                                                                         1

’




    i
                is: Regarding
                            '
                              any expenses thatyea
                      furtherance of   business CIE
                                                    incur
                                                    '
                                                                    [ the
                                                                                        ,




                                                                                                                                  of
                                                                                                                                     may        in the performance of your duties or
                                                                                                                                         including those asSOciated withthe
                                                                                                                                                                                                                                                                                 '




                                                                                                entertaining  and travel CIE wiil reimburse  you within 10 days upon receipt of an
                                                                                .

                                                                                                expense report provided   that any expenses in excess $25. 00 must be                                                                                       .            .




                                                                                                           In           CIE In
                                                                                                                               advance
                                                                                                                                                          of
                                                                                                approved writing by
                                                                                                                                                                                                          -

                                                                    _




                                                      Lipon the execution of this document and Closing of the Asset Purchase                                                                                                                        ,
                                                                                                                                                                                                                                                        .




                                                      Agreement With Alcatraz, you will be issued such nUmber of Restricted Shares/
                                                        '.

                                                      Membership units in CIE with a yaiue of $150,000 based Upon the fair market
                                                                    .

                    .
                                                _




                                                      value, of CIE as of the date you sign this document. On both the oneyear and
                                                                                    _




                                                      two~year anniversaries of your employment start date, provided you are stiil
                                                    .                           .

    .




                            ‘
                                -                   j employed by CIE, you shalt be issued additional Restricted SharesIn CiE with a
                                                                                                                                                                                                                                                                                     ‘




                                                      value of $150,000 at the time of such anniversary. The Restricted Shares shall
                                                    -

                                                                                ,




                                                      veSt in 33. 33% increments per year, over a three-year period so long as you are
                                '


                                                            .




        .


                        '
                                                    [not terminated for Cease nor resign other than for Good Reason                                                                                                        .   .




                                        ,             NotWIthstandIng the foregoing,In the eyent or a likely change of Control of the
                                                      CIE,  or the likeiy sale or substantially all of the aesets Of the CiE, ail Restricted
                                                                ,



                                                    "
                                    _




                                                      Shares that have not yet been issued snail be immediately issued to you jest
                                                      prior to or contemporaneously with, such event

                                10) CIE agrees to negotiate with American Express Travel Related Services, inc or
                                      its assigns or affiliates to resolve alt of Alcatraz’ s debt to American EXp‘ress for
                                                    .




                                     "credit card Charges and other amo‘tmts and alt of your obligations and
                                      responSIbIlItIes to guaranty the repayment of suCh debt (the “Assumed Amex
                                      Liability") CiEagrees to‘ hold harmless, defend and indemnify yOu against any
                                            I




                                      liability, cost and expense that you may oWe or have regarding such d:.ebt CIE
                                                                                .




                                      alsoagrees to hoid harmtess. defend and indemnify you against any iiability, cost
                                                                                                             Obligations and
                                      and expense that you may perSOnaliy owe or have regarding the
                                                    -




                                      liabiiities of Alcatraz or its owners, dire‘ctdrs managers 0r employee                                                                                                                                                                         '




                                                                                                                arising frdm
                                                                                                            RLCL
                                                        '



                                    or relating    the  litigation presently pending between    Setters and
                                      Acquisitions, LLC (d/bla Gray Line of Tennessee)In the State Court of Gwinnett
                                                                        _




                                      County, GA (See Schedule 3. 7(i) or Asset PurchaSe Agreement) The
                                                                                                                                                                                                                                    '

                                _'                                          ;                                                                                                                                                                           _




                                 ..-'obiigations of this Section 9 shall survive any termination of your employment.




                                                                                                                                                                            EXHIBIT C - Page 3 of 4
                                                                  Case 1:21-cv-03434-LMM Document 1-1 Filed 08/20/21 Page 84 of 84


                                                              II11.I)                                           During the term at your employment by CIE and for a period thatIs the longer Of
                                                      -




                                                                                                               -(i) five (5) years from the Clo’sing Date of the Asset PurChase Agreement with
                                                          -


                                                                               _                        _




                                                                                                                Alcatraz provided that CIE timely and successfully fulﬁlls its obligatidns’ per sUch
                                                                                    .

                                                                                                            '_ agreement and (ii) thirty-
                                                                                                                                             six (36) months folloWing the termination of emplbyment
                                                                                                                by GE that obours eIther for cause or by you for any reason other than GO-od
                                                                      _
                                                                                   -'                       '-
                                                                                        '




                                                                                                            -_'
                                                                                                                Reason (the “Confidentiality Period") y0u Shall not, within the United States       _




                                                                  .
                                                                                   _.
                                                                                                                either directly or indirectly, perform or undertake any duty or responsibility
                                                                                                                Substantiaily similar to any duty or respOnsibility you performed for the       in the
                                                                                                    '
                                                                  -




                                                                                                                service Of or on behalf of any person, firm, partnership, corporation or CIE
                                                                               .
                                                                                                                                                                                                                _




                                                              _                                                                                                                                             .




                                                                          -_
                                                                                                        .
                                                                                                                unmcorporated association or entity of any kind thatIs engagedIn activities that
                                                                                                                are directly competitive with the Business of CIEas acquired from Alcatraz.
                                                                                                '                                                                                               '



                                                                                                              _




                                                                                                    :

                                                                                                                During the Confidentiality Period you She” not use for personal benefit and shall
                                                                               _            _                  use reaSOnable best efforts to keep confidential all conﬁdential non~publio          _




                                                                                                                information of ClE, Alcatraz Media, Inc, 22 Inc'., Cwiss
                                                                                                        ‘

                                                                                                                                                                                            and their
                                                                                                    3
                                                                                                                eff” hates                                                   Hotdings, LLC              _




                                         We look forward to working together Ito start this new opportunity
                 _


                                                                                                                  together This arrangement
                                        'shatl constitute an. agreement and shall be get/armed and controlledIn all respects by the laws of
                                         the State of Georgia inclUding interpretation,
                                                                                           enforce'abiiity, validity, and censtruotion without
             .




                                     -'
                                                                     law               Venue
                                                                                                                                                                                                                        '



                                         regard  to any  conflict of     prayisions.          for any dispute arising in connection With this                                                                                   I




                                         Agreement    shall be in the state 0r federal couns located m Cobb
                                                                                                               County, Georgia, with you and I,                                                                         3
                                                                                                                                                                                                                            '




                                 -
                                         CIE consenting to suoh venue and waive any defense that such forum        15
                                                                                                                      improper or inconvenient                                                                      ,


                                         If you are in agreement with the aboVe stated arrangement,
 .

                                                                                                          please indicateyour acceptance by
-,                           :
                                         signing below where    indicated                                                                     _




                         ‘
                                         -I

                                              Sincerely,



                                                                                                                       LLC
     '




                                              CitylnfIEx                                                     rte
                                                                                                I’



                                              By:
                                                      C
                                                      I‘SI',H_III<:3“
         ,

                         '                    '   '




                                                                  Themes Schmidt                                       -




                                                      Manager



                                              Acceptance byi
                         1

                                                                                                                   .

                                                                                                                           _,


                     '



                                         RYan Windsor}

                                     _
                                              Date




                                                                                                                                    EXHIBIT C - Page 4 of 4
